 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2720 Page 1 of 123



 1   AKIN GUMP STRAUSS HAUER & FELD LLP
     SUSAN K. LEADER (SBN 216743)
 2   REX S. HEINKE (SBN 66163)
     JESSICA M. WEISEL (SBN 174809)
 3   REBECCA A. GIROLAMO (SBN 293422)
     sleader@akingump.com
 4   rheinke@akingump.com
     jweisel@akingump.com
 5   bgirolamo@akingump.com
     1999 Avenue of the Stars, Suite 600
 6   Los Angeles, CA 90067-6022
     Telephone: 310.229.1000
 7   Facsimile: 310.229.1001
 8   LITTLER MENDELSON, P.C.
     LAWRENCE D. LEVIEN (Pro Hac Vice)
 9   LLevien@littler.com
     815 Connecticut Avenue, NW, Suite 400
10   Washington, DC 20006
     Telephone: 202.842.3400
11   Facsimile: 202.842.0011
12   Attorneys for Plaintiffs
13
                                UNITED STATES DISTRICT COURT
14
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
15

16
     EVANS HOTELS, LLC, a California          Case No. 3:18-cv-02763-WQH-KSC
17   limited liability company; BH
     PARTNERSHIP LP, a California                    SECOND AMENDED
18   limited partnership; EHSW, LLC, a                COMPLAINT FOR:
     Delaware limited liability company,
19                                            1. UNLAWFUL SECONDARY
                            Plaintiffs,          BOYCOTT
20
           v.                                 2. ATTEMPTED
                                                 MONOPOLIZATION IN
21
     UNITE HERE! LOCAL 30;                       VIOLATION OF SECTION 2 OF
     BRIGETTE BROWNING, an                       THE SHERMAN ACT
22
     individual; SAN DIEGO COUNTY             3. CONSPIRACY TO
23   BUILDING and CONSTRUCTION                   MONOPOLIZE IN VIOLATION
     TRADES COUNCIL, AFL-CIO; TOM                OF SECTION 2 OF THE
24   LEMMON, an individual; and DOES             SHERMAN ACT
     1-10,                                    4. VIOLATION OF THE
25
                            Defendants.          RACKETEER INFLUENCED
                                                 AND CORRUPT
26                                               ORGANIZATIONS ACT, 18
                                                 U.S.C. § 1962(c)
27
                                              5. VIOLATION OF THE
28                                               RACKETEER INFLUENCED
                                                 AND CORRUPT

                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2721 Page 2 of 123



 1                                         ORGANIZATIONS ACT, 18
                                           U.S.C. § 1962(d), BY
 2                                         CONSPIRING TO VIOLATE 18
                                           U.S.C. § 1962(c)
 3
                                        6. INTERFERENCE WITH
 4                                         PROSPECTIVE ECONOMIC
                                           ADVANTAGE
 5                                      7. ATTEMPTED EXTORTION
 6                                      8. UNFAIR COMPETITION (CAL.
                                           BUS. & PROF. CODE § 17200,
 7                                         ET SEQ.)

 8

 9                                      DEMAND FOR JURY TRIAL

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28


                              SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2722 Page 3 of 123



 1         Plaintiffs Evans Hotels, LLC; BH Partnership, LP; and EHSW, LLC (collectively
 2   “Evans Hotels” or “Plaintiffs”) allege as follows:
 3                               SUMMARY OF THE ACTION
 4         1.     This is a case about unions and union leaders that, in their quest for
 5   increased dues and market power, have abandoned traditional (and legal) statutory
 6   systems of labor democracy in favor of a pattern of abusive and unlawful secondary
 7   boycotts, sham “environmental” and land use challenges,1 extortion, bribery, threats,
 8   and intimidation. Defendants Unite Here! Local 30 (“Local 30”), the San Diego County
 9   Building and Construction Trades Council, AFL-CIO (“Building Trades”), and their
10   respective leaders, Brigette Browning and Tom Lemmon (collectively “Defendants”),
11   have combined and conspired with a rotating cast of “concerned citizens” and
12   businesses forced to accede to Defendants’ demands in an attempt to dominate,
13   monopolize, and control the hospitality labor market and restrain trade in the prime
14   tourism regions of San Diego.
15         2.     Defendants openly flaunt to owners, developers and the remaining City
16   officials not under their thumb that it’s a “new day” in San Diego and that business
17   owners and developers “better figure out who runs this town.” Of course, Defendants
18   are not (nor have they ever been) elected officials. Rather, they exercise their control
19   over the City of San Diego (the “City”) by communicating in serial fashion behind the
20   scenes with elected city officials to secure their opposition to non-union projects (in
21   violation of the Ralph M. Brown Act, Cal. Gov. Code § 54950, et seq.) in exchange for
22   campaign funding and other “support.”
23         3.     While lobbying for or against a particular project may fall within the scope
24   of the Noerr-Pennington doctrine, attempting to secure a majority vote for or against a
25
           1
             As discussed further, Defendants raise numerous objections to project approvals
26   on non-environmental grounds, including, among others, that projects do not comport
     with general plans, contravene the Coastal Act, violate affordable housing and
27   accommodation requirements, and fail to comply with historic preservation provisions.
     Evans Hotels refers generally to these non-environmental categories as “land use”
28   objections or challenges.
                                                1
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2723 Page 4 of 123



 1   project before it is even docketed for a public hearing is outside the scope of the Noerr-
 2   Pennington doctrine. In some instances, when Defendants are unable to secure a
 3   majority of votes in opposition before the project is docketed, they exercise their control
 4   over the Mayor’s office and the City Council President to delay and block the project
 5   from being docketed for a hearing. As part of a secret agreement to obtain union
 6   support for approval of his plans to expand the San Diego Convention Center, Mayor
 7   Kevin Faulconer expressly agreed to give Defendants “veto power” over any non-union
 8   projects they oppose. This agreement has been carried out by out by slow rolling and in
 9   some cases blocking the docketing of non-union projects. This has the effect of denying
10   non-union owners and developers meaningful access to those governing bodies.
11         4.     Also unprotected by Noerr-Pennington are the serial, reflexive oppositions
12   that Defendants advance to the City Council and other governmental entities or agencies
13   involved in the approval process for a project, including the City Council, Planning
14   Commission, Development Services Department, Port of San Diego, and Coastal
15   Commission, as well as in the courts. Defendants pursue these actions without regard
16   for the merits of their claims, often using the same, boilerplate sham attacks, to the point
17   that they readily admit that they create legal challenges out of “thin air” and then
18   abandon their claims and actively support the same project once they secure the
19   unrelated labor agreements they seek. Although they repeatedly allege that proposed
20   projects violate the California Environmental Quality Act (“CEQA”), fail to conform
21   with the general plans, or should be rejected for other non-environmental reasons,
22   Defendants drop these objections once they secure labor agreements, and the final,
23   approved projects rarely, if ever, include provisions addressing the CEQA or land use
24   related objections Defendants asserted.
25         5.     Unfortunately, for the residents and taxpayers of San Diego, Defendants
26   have used their power and control to hold development and progress in San Diego
27   hostage and deny taxpayers more than a billion dollars in increased revenue.
28   Defendants have engaged in this illegal behavior not to protect hotel or construction

                                               2
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2724 Page 5 of 123



 1   workers, but to advance their own economic interests and to restrict the development of
 2   competing non-union hotels and other projects in the prime tourism regions of San
 3   Diego.
 4          6.     For more than ten years, and with ever-increasing frequency, Defendants
 5   have refined their “playbook”: hold any non-union owner and developer hostage by
 6   impeding, delaying, or shutting down projects through unlawful meetings and
 7   agreements with City officials, greenmail, and secondary boycott activities. Defendants
 8   have thwarted, delayed and, in many cases, shut down development of non-union
 9   projects (and impeded the creation of tens of thousands of new jobs) at the expense of
10   the City of San Diego and its residents. As detailed below, Defendants have carried out
11   this playbook against at least ten separate non-union developers that Evans Hotels has
12   identified so far.
13          7.     Defendants’ playbook is designed with one objective—to use unlawful
14   measures to unionize all labor in the construction and operation of hospitality properties
15   in San Diego. For Local 30 and Ms. Browning, this objective is achieved by securing a
16   card check neutrality agreement at non-union properties. For the Building Trades and
17   Mr. Lemmon, this playbook means ensuring that hospitality developers agree to enter a
18   Project Labor Agreement (“PLA”) or use only unionized labor on an upcoming
19   construction project. As Mr. Lemmon said to a developer of a two billion dollar project,
20   he does not care if the project he is killing would provide thousands of jobs to his
21   members, and he does not care if the project is great for San Diego. He “owns five city
22   council members,” and although he acknowledges that Defendants’ unlawful actions
23   will cost his members jobs today, he and Defendants will pay that price unless the
24   developer agrees to his demands (including a card check neutrality agreement for Local
25   30, a union that does not represent his members).
26          8.     Defendants’ success hinges, in part, on an alliance formed years ago
27   between Ms. Browning (president of Local 30) and Mr. Lemmon (business manager of
28   the Building Trades). Ms. Browning and Mr. Lemmon pledge mutual support to one

                                               3
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2725 Page 6 of 123



 1   another regardless of whether the project they are targeting would benefit the members
 2   of the union they represent. They both have bragged about their collective control over
 3   the San Diego City Council and their ability to kill good projects for the residents of San
 4   Diego before they even get docketed by covertly communicating in serial fashion with
 5   City Councilmembers to secure their agreement to approve the project only if a PLA
 6   and card check neutrality agreement are in place (in violation of the Brown Act) or,
 7   when that fails, prevent the project from getting placed on the City Council’s docket for
 8   a public hearing and determination.
 9          9.    Defendants do not voice their opposition to non-union projects via
10   traditional (and lawful) means—e.g., lobbying, petitioning, etc. Rather, Defendants’
11   success hinges on their use of unlawful and covert tactics, including securing opposition
12   from City Councilmembers in advance of a hearing (and in violation of the Brown Act),
13   or exercising their power over the Mayor and his office to prevent a developer’s
14   proposed project from being placed on the appropriate governmental bodies’ docket for
15   hearing and approval. These meetings are held in secret, because the City Attorney has
16   advised City Council members that conditioning support for a project on the developer’s
17   agreement to unionize is unlawful.
18          10.   As a result of these tactics, projects are held in limbo—sometimes for
19   years—until the developer is forced to either agree to unionize or abandon the project
20   entirely.
21          11.   The latest target of Defendants’ unlawful activity is the redevelopment of
22   the Bahia Resort Hotel. The Bahia Resort Hotel is on Mission Bay Park, land owned by
23   the City. It was the first commercial lessee on Mission Bay and has operated under long
24   term leases from the City since the 1950s. The City receives rent from the Bahia Resort
25   Hotel based upon a percentage of the revenue generated by the property. Any increase
26   in revenue increases rent to the City. In the late 1980s, the family owners of Evans
27   Hotels submitted a redevelopment plan for the Bahia Resort Hotel. The City asked
28   them to put the redevelopment plan on hold, so the City could finish updating its

                                               4
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2726 Page 7 of 123



 1   comprehensive land-use plan for the entirety of Mission Bay Park (the Mission Bay
 2   Park Master Plan Update, “MBMPU”). In 1994, after years of public input, over one
 3   hundred public meetings, and approval by the California Coastal Commission, the
 4   MBMPU was adopted by the City of San Diego. The approved land use plan expressly
 5   contemplated the new and expanded footprint for the Bahia Hotel. Because the land is
 6   leased from the City, a lease amendment from the City is required as part of any
 7   significant redevelopment.
 8         12.    Evans Hotels is now seeking an amendment to the Bahia lease agreement
 9   in order to redevelop the Bahia in accordance with the MBMPU. The redevelopment
10   contemplates not just renovating the existing space but adding hundreds of additional
11   rooms. Defendants have not engaged in lawful union election procedures or
12   negotiations with Evans Hotels regarding the use of organized labor in either the
13   development of the Bahia or its staffing. Instead, Defendants presented sham
14   environmental and land use challenges to the lease amendment, communicated behind
15   the scenes with a majority of the City Council members and demanded their opposition
16   unless and until Evans Hotels agreed to the labor demands, made threats to Evans
17   Hotels and its business partner SeaWorld, and told Plaintiffs point blank that if they did
18   not agree to a PLA and card check neutrality agreement they would use their control
19   over the City Council to kill the project.
20         13.    Defendants’ conduct not only violates Section 8(b)(4) of the National
21   Labor Relations Act (“NLRA”) and Section 303 of the Labor Management Relations
22   Act (“LMRA”), but in the aggregate demonstrates a pattern of anti-competitive,
23   coercive, and unlawful conduct that is designed to (and has) stifled development,
24   competition, and commerce in San Diego.
25                                        THE PARTIES
26         14.    Evans Hotels was founded by San Diego natives William and Anne Evans
27   in 1953. It operates three hotel properties in and around San Diego: the Bahia Resort
28   Hotel (the first commercial lessee on Mission Bay); the Catamaran Resort Hotel and

                                                5
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2727 Page 8 of 123



 1   Spa (on the northwest corner of Mission Bay); and The Lodge at Torrey Pines (an AAA
 2   Five Diamond resort located near Torrey Pines State Reserve and Torrey Pines Golf
 3   Course).
 4         15.    Plaintiff Evans Hotels, LLC is a California limited liability company
 5   located at 998 West Mission Bay Drive in San Diego. Evans Hotels, LLC is an
 6   employer within the meaning of the NLRA, 29 U.S.C. § 152(2). Evans Hotels, LLC is
 7   committed to its employees. It employs over 1,180 individuals, many of whom have
 8   been with the company and its predecessors for more than a decade. Indeed, 8% of
 9   Evans Hotels, LLC’s employees have over 20 years of service, and the average tenure
10   of all employees with over one year of service is 11 years. Annually, Evans Hotels,
11   LLC pays over $39 million to its employees and over $9.5 million in employee benefits.
12   Along with competitive health insurance and a matching 401(k) program, Evans Hotels,
13   LLC offers all of its employees interest-free loans and hosts 35 free on-site health and
14   wellness activities throughout the year. Evans Hotels, LLC is committed to training its
15   employees and promoting based on merit. 45% of Evans Hotels, LLC’s managers have
16   received advanced training in leadership development. Evans Hotels, LLC is not
17   engaged primarily in the building and construction industry, nor does it employ
18   employees engaged in the building and construction industry or control labor relations
19   at any construction sites. Evans Hotels, LLC’s employees have never sought to be
20   recognized by Local 30. Nor has Evans Hotels, LLC ever been engaged in a collective
21   bargaining relationship with either Local 30 or the Building Trades.
22         16.    The Bahia Resort Hotel (“Bahia”), which opened in 1953, is located in the
23   heart of Mission Bay on the Bahia Peninsula. The Bahia is a full-service hotel, offering
24   extensive visitor-serving amenities, on-site restaurants and bars, a fitness center, and
25   resort activities. Plaintiff BH Partnership, LP is a California limited partnership located
26   at 998 West Mission Bay Drive in San Diego. BH Partnership, LP owns the Bahia and
27   is a party to the Bahia lease with the City. Members of the Evans Hotels family own
28   and control BH Partnership, LP.

                                               6
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2728 Page 9 of 123



 1         17.   Plaintiff EHSW, LLC is a Delaware limited liability company located at
 2   998 West Mission Bay Drive in San Diego. Members of the Evans Hotels family own
 3   and control EHSW, LLC.
 4         18.   Plaintiffs are informed and believe, and thereon allege, that Defendant
 5   Local 30 is an unincorporated association and a labor union. Local 30 is the local
 6   affiliate of the national UNITE HERE union (formed when the Union of Needletrades,
 7   Industrial and Textiles Employees combined with the Hotel Employees & Restaurant
 8   Employees International). Local 30 represents service workers in the San Diego region.
 9   Local 30 maintains offices at 2436 Market Street (in San Diego) and at 5256 Mission
10   Road (in San Diego County). Local 30 is a labor organization within the meaning of
11   Section 152(4)-(5) of the NLRA, 29 U.S.C. § 152(4)-(5).
12         19.   Plaintiffs are informed and believe, and thereon allege, that Defendant
13   Brigette Browning is the president of Local 30 and works in San Diego. Defendant
14   Browning is an individual capable of holding a beneficial interest in property. On
15   information and belief, Ms. Browning will receive increased salary and/or benefits if the
16   number of union members increases.
17         20.   Plaintiffs are informed and believe, and thereon allege, that Defendant Tom
18   Lemmon is the business manager of Defendant Building Trades and lives and works in
19   San Diego County. Defendant Lemmon is an individual capable of holding a beneficial
20   interest in property. On information and belief, Mr. Lemmon will receive increased
21   salary and/or benefits if the number of union members increases.
22         21.   Plaintiffs are informed and believe, and thereon allege, that Defendant
23   Building Trades consists of affiliated construction and trade unions in San Diego
24   County. The Building Trades maintains an office at 3737 Camino del Rio South, Suite
25   202 in San Diego. The Building Trades is a labor organization within the meaning of
26   Section 152(4)-(5) of the NLRA, 29 U.S.C. § 152(4)-(5).
27         22.   Local 30 regularly files quarterly lobbyist disclosure reports identifying
28   Ms. Browning as a lobbyist under San Diego’s Lobbying Ordinance, San Diego

                                              7
                                   SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2729 Page 10 of 123



 1   Municipal Code § 27.4001, et seq. It does not appear that the Building Trades or Tom
 2   Lemmon have filed any lobbyist disclosure forms with the City in the past 10 years. On
 3   information and belief, the Building Trades meets the definition of an “organization
 4   lobbyist” under Municipal Code § 27.4002 and is subject to the Lobbying Ordinance,
 5   including the requirement that it file quarterly disclosure reports disclosing its contacts
 6   with the City.
 7         23.     Plaintiffs are unaware of the true names or capacities, whether individual,
 8   corporate, associate, or otherwise, of Defendants sued herein as DOES 1 through 10,
 9   inclusive, and therefore sue these Defendants by such fictitious names. Plaintiffs will
10   seek leave of the Court to amend this pleading to set forth the true names and capacities
11   of said Doe Defendants when the same are ascertained. Plaintiffs are informed and
12   believe, and on that basis allege, that each of the fictitiously named Defendants is
13   responsible in some manner for the occurrences herein alleged, or was acting in concert
14   with, and with the permission, approval, and authorization of, the specifically named
15   Defendants.
16                                JURISDICTION AND VENUE
17         24.     This Court has jurisdiction over the subject matter of Plaintiffs’ Second
18   Amended Complaint under 28 U.S.C. § 1331 and § 1337, because the Second Amended
19   Complaint arises under federal statutes: the NLRA, 29 U.S.C.A. § 158; the LMRA, 29
20   U.S. Code § 187; the Sherman Act, 15 U.S.C. § 2; the Clayton Act, 15 U.S.C. §§ 15, 26;
21   and the Racketeering Influenced and Corrupt Practices Act (“RICO”), 18 U.S.C.
22   § 1964(a).
23         25.     The conduct alleged in this Second Amended Complaint occurred in
24   interstate commerce and has substantially and directly affected and will continue to
25   substantially and directly affect interstate commerce.
26         26.     The Court has personal jurisdiction over the Defendants and venue is
27   proper in the Southern District of California because: (1) the Defendants reside and/or
28   conduct business in the State of California and at least one of the Defendants resides

                                                8
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2730 Page 11 of 123



 1   and/or conducts business in this District; and (2) substantial parts of the events or
 2   omissions giving rise to the claims alleged herein occurred in this District.
 3         27.    Plaintiffs are informed and believe, and thereon allege, that at all times
 4   mentioned herein and unless otherwise alleged, each Defendant was the agent,
 5   employee, partner, and/or representative of one or more of the other Defendants, and
 6   was acting within the course, scope, and authority of such relationship. Plaintiffs are
 7   further informed and believe, and thereon allege, that each of the Defendants herein
 8   consented to, ratified, and/or authorized, indeed encouraged, the acts alleged herein as to
 9   each of the remaining Defendants.
10                         DEFENDANTS’ UNLAWFUL CONDUCT
11   Defendants’ Goal: Increase Union Dues By Securing a Card Check Neutrality
12   Agreement for Local 30 and a PLA for the Building Trades.
13   Card Check Neutrality Agreements
14         28.    With respect to unionizing employees, the differences between traditional,
15   lawful labor organization and Defendants’ playbook cannot be overstated. Traditional,
16   statutory NLRA rules focus on employees’ wants and demands.
17         29.    The unionization process generally begins with the union collecting signed
18   authorization cards from 30% of the employees it seeks to represent in collective
19   bargaining. The union then must petition the National Labor Relations Board
20   (“NLRB”), which will determine whether the union made a timely and sufficient
21   showing of employee interest and sought to represent an appropriate bargaining unit. If,
22   following an investigation, discovery, and a hearing during which witness testimony is
23   taken, the NLRB finds it appropriate to schedule an election, a Board-regulated
24   campaign period will follow. During this campaign, both the employer and the union
25   can speak freely and openly with the employees regarding the costs and benefits of
26   unionization. Only after an election is scheduled is the employer required to disclose to
27   the union contact information for employees in the bargaining unit. Significantly, the
28   union does not have the right to access and use the hotel owner’s facilities during this

                                                9
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2731 Page 12 of 123



 1   “campaign” period. Once the campaign period is complete, the NLRB conducts a secret
 2   ballot election and the hotel owner has the right to object to the election procedure.
 3   Following additional discovery and a hearing, the Board will determine whether to void
 4   the election and schedule a new one. The Board will not certify the union as the
 5   exclusive representative of the employees until after the union receives informed votes
 6   from a majority of the employees in what the Board determines to be a fair election
 7   process.
 8         30.    Unionization of employees through the process set forth in the NLRA is far
 9   from guaranteed. Many employees do not wish to pay the initiation fees and
10   membership dues associated with union representation. As a result, Defendants have
11   developed an unlawful playbook that allows them to bypass this legal structure that
12   Congress and the NLRB created for employees to express their desires regarding union
13   representation. Instead of unionizing properties by securing employees’ voluntary and
14   informed consent, Defendants instead accomplish the same objective by unlawfully
15   extorting hotel owners into signing Defendant Local 30’s form card check neutrality
16   agreement (hereinafter referred to as “card check neutrality agreement”).
17         31.    A card check neutrality agreement does not include any of the safeguards
18   built into the NLRA to ensure that the decision to unionize is made by the employees
19   and is both voluntary and informed. Instead, a hotel owner pledges to remain “neutral”
20   in Local 30’s organizing campaigns conducted in the employer’s nonunion facilities and
21   to not communicate with its employees regarding the ramifications of unionization. The
22   employer further agrees that if Local 30 collects signed authorization cards from a
23   majority of employees sought to be unionized, the employer will recognize the union,
24   foregoing its legal right to a Board-conducted secret ballot election. Local 30 has
25   additional rights under the agreement after the union is “recognized.” For instance, the
26   card check neutrality agreement requires the owner to furnish Local 30 on a monthly
27   basis with a complete list of employees, including their job classifications, departments,
28   personal phone numbers, home addresses, and email addresses. The agreement further

                                               10
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2732 Page 13 of 123



 1   gives Local 30 the right to “engage in organizing efforts” on the premises. As part of
 2   that solicitation, the agreement permits Local 30 to hold “captive audience meetings,” in
 3   which the employer must require employees to attend union-sponsored speeches on the
 4   property during work hours. Finally, the employer waives its right to bargain the terms
 5   and conditions of employment to impasse, instead agreeing to submit disputed terms
 6   and conditions to arbitration. This is called an “interest arbitration.” The interest
 7   arbitrator alone then determines the terms and conditions of employment, including
 8   wages, benefits, and union dues, for the members. The agreement requires the interest
 9   arbitrator to examine the terms and conditions of employment in effect in the market by
10   looking at comparable unionized hotels within a specific radius of the employer’s hotel.
11   In exchange for compliance with its agreement, Local 30 agrees not to strike, picket, or
12   boycott the hotel.
13         32.    Therefore, by its very nature, a card check neutrality agreement
14   dramatically restricts the employer’s First Amendment rights, as it infringes upon an
15   employer’s free speech right to communicate its views to its employees. Regardless of
16   how the employer feels, what relevant information the employer holds, or how long the
17   employee has worked for the employer in a non-unionized environment, the employer is
18   absolutely prohibited from speaking with its employees about the ramifications of
19   joining the union other than to say it “welcomes the union.” The result of this sham
20   employer “welcome” is that the employees are forced to choose for or against
21   unionization without hearing from the employer regarding the costs and consequences
22   of joining a union. The employer is not even permitted to advise its employees that a
23   card check neutrality agreement is in place.
24         33.    There are costs and consequences of unionization that employees may want
25   to consider to make an informed decision. With a card check neutrality agreement in
26   place, Evans Hotels would be prohibited from speaking to its employees regarding the
27   negative consequences of unionization. Thus, Evans Hotels’ employees would not be
28   able to consider, for instance, that employee contributions to the Evans Hotels’ 401(k)

                                                11
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2733 Page 14 of 123



 1   plan vest immediately and employer contributions vest in 25% increments over the
 2   course of five years. If an employee decides to leave Evans Hotels at any time, that
 3   employee keeps his or her vested account balance and may leave it in the Evans Hotels’
 4   401(k) plan, directly roll it over into another qualified plan, or withdraw the account
 5   balance (subject to taxes and penalties for early distribution), regardless of where he or
 6   she decides to work, or what he or she decides to do. By contrast, the union’s pension
 7   plan’s benefits are generally not portable and are contingent on the employee working
 8   the required number of years at a union hotel that contributes to the pension plan. If that
 9   same employee leaves a contributing union hotel without a full five years of vesting
10   service to work at a non-union property, the employee loses all his or her accrued
11   benefits—even though those benefits were earned through contributions that came out
12   of the employee’s wage and benefits package.
13         34.    Other practical consequences of unionization that employees are not
14   presented with during the card check process include union security agreements and
15   union dues deduction authorization. Union security agreements require each employee
16   to either become a member of Local 30 or pay an upfront fee to Local 30 to cover Local
17   30’s collective bargaining costs. If the employee fails to either agree to join Local 30 or
18   pay the upfront fee, the employer has no choice but to terminate the employee. Once
19   employees join the union, Local 30 requires employers to deduct union dues from the
20   employees’ compensation and remit the monies directly to Local 30. On information
21   and belief, all union collective bargaining agreements governing workers at San Diego
22   area hotels include union security agreements and union dues deduction authorization.
23         35.    Because of the importance of ensuring that employees are well-informed
24   about unionization, the Supreme Court has held that “an employer’s free speech right to
25   communicate his views to his employees is firmly established and cannot be infringed
26   by a union. . . .” N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 617 (1969). This right
27   also is enshrined in Section 8(c) of the NLRA, which protects expressions of views by
28   employers and unions that “contain[] no threat of reprisal or force or promise of

                                               12
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2734 Page 15 of 123



 1   benefit.” 29 U.S.C. § 158(c). Consequently, while hotel employers may voluntarily
 2   agree to sign card check neutrality agreements, actions designed to extort such
 3   agreements violate the First Amendment and Section 8(c).
 4         36.    The protection for this type of employer speech in Section 8(c) is important
 5   because, in the highly regulated area of labor relations, employers and unions do not
 6   have unfettered First Amendment rights. As the Supreme Court and lower courts,
 7   including the Ninth Circuit, have recognized, employers and unions may be sanctioned
 8   and enjoined for engaging in unfair labor practices, even if the violations are based on
 9   speech that would otherwise be protected under the First Amendment. In particular, an
10   act that violates Section 8(b)(4)’s prohibition on secondary boycotts “carries no
11   unconstitutional abridgment of free speech.” Int’l Bhd. of Elec. Workers v. N.L.R.B.
12   (IBEW), 341 U.S. 694, 705 (1951).
13         37.    For obvious reasons, Defendants prefer a process where they retain
14   exclusive control over the information presented to employees and where the employer
15   is forced to stay silent as to the consequences of unionization. Defendants do not want
16   to invest the time, effort, and money to allow employees to make an informed choice
17   and face the risk of recovering nothing in the way of union initiation fees and monthly
18   dues. Rather than seeking employees’ support, they pursue hotel owners’ and
19   developers’ surrender. Defendants employ unlawful means to circumvent lawful
20   organizing tactics and employees’ rights to information, voting, and consent by seeking
21   involuntary card check neutrality agreements.
22         38.    As Ms. Browning has recognized, if she were forced to try to organize
23   hotel workers the traditional way, she “wouldn’t get an agreement.” Indeed, that is why
24   historically many of the hotels in San Diego were non-union. Ms. Browning knows
25   that with a card check neutrality agreement, there is no vote by the employees as to
26   whether to join the union, much less a secret ballot. Instead, the union simply collects
27   cards from the employees. It is very rare that a “card check vote” under this process
28   results in a “no” for unionization. While there is a question as to whether employees

                                               13
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2735 Page 16 of 123



 1   benefit from unionization, there is no question as to the direct and immediate financial
 2   benefit to Defendants Browning and Local 30 in the form of increased union dues,
 3   initiation fees, and employer payments into union pension and health plans.
 4         39.    In fact, Local 30 receives a substantial portion of its income in the form of
 5   dues from its members. On average, a member pays the union $750 a year in dues.
 6   Local 30 also imposes a one-time “initiation fee”—ranging from $60-$124—for each
 7   new member. Thus, an increase in dues-paying members immediately results in
 8   initiation fees to Local 30 and increases the number of members paying annual dues
 9   going forward. On information and belief, those union dues and fees both fund the
10   Defendants’ playbook, and benefit Defendant Ms. Browning personally in both salary
11   and stature.2 Local 30 received 81.4% of its $4,462,751 income from dues and dues
12   related fees alone.
13         40.    Not surprisingly, employers are generally not inclined to agree to a card
14   check neutrality agreement—a process that denies them their First Amendment right to
15   oppose unionization and communicate with their employees. There are some
16   exceptions. Some employers agree to card check neutrality agreements to ensure labor
17   peace, i.e., no disruption to business or handbilling by employees. Others agree because
18   they want to attract business from labor unions or union-connected businesses or who
19   already have an established relationship with a union representing another part of their
20   workforce voluntarily. But those employers are in the minority. As a result, Defendants
21   are willing to use unlawful means to force hotel owners to agree to a card check
22   neutrality agreement against their will.
23   Project Labor Agreements
24         41.    The NLRA prohibits prehire agreements, in which a union and an employer
25   agree to use only union labor. Prehire agreements are expressly forbidden, because they
26

27
           2
           Brigette Browning was paid a total of $103,599 from her vice president role at
28   UNITE HERE, and president role at UNITE HERE Local 30 in 2018.
                                               14
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2736 Page 17 of 123



 1   deprive employees of their choice of whether to be represented by a union. 29 U.S.C.
 2   § 158(e).
 3         42.    Congress carved out a limited exception to the prohibition against prehire
 4   agreements for PLAs between unions and employers in the construction industry.
 5   Because construction projects are often short-term, it is difficult for employees to
 6   organize and obtain recognition. Under a PLA, the developer agrees before beginning a
 7   project that it will work only with a unionized general contractor and that it will require
 8   that general contractor to subcontract work exclusively to unionized persons or entities
 9   regardless of cost, skill, experience or other factors such as the size of the company
10   bidding the work and/or whether it is a minority owned business. Although it is not
11   uncommon for developers to contract out work to unionized labor without a PLA in
12   place, it is impossible to contract work to any of the thousands of non-unionized
13   workers once a PLA is in place. Thus, by its nature, a PLA is designed to eliminate
14   competition from non-union workers and preclude developers from being able to enter
15   into contracts free of restriction.
16         43.    As the Supreme Court has recognized, Congress intended that such prehire
17   agreements must “be arrived at voluntarily” and “no element of coercion” could be
18   employed to force employers to agree to them. N.L.R.B. v. Local Union 103, Int’l Ass’n
19   of Bridge, Structural & Ornamental Iron Workers, AFL-CIO, 434 U.S. 335, 347 n.10
20   (1978).
21         44.    Due to its restrictive nature, a PLA dramatically increases the costs of
22   construction on real estate development projects. A PLA reduces the number of
23   qualified bidders on a construction project to a small portion of the work force, which in
24   turn weakens a developer’s bargaining power. Moreover, in most cases the employees
25   working the project are required to join underfunded union-run multi-employer pension
26   plan. Employers of union-represented employees who join these union-run multi-
27   employer plans incur the financial liability for the underfunding. That liability alone
28   can exceed the value of the project and remain a burden on the employer long after

                                                 15
                                      SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2737 Page 18 of 123



 1   construction is completed. Once the developer agrees to a PLA, it loses the right to
 2   contract with persons or entities based on skill, cost, or other intangibles such as a
 3   diversified workforce. Instead, all work, no matter how competitive or uncompetitive
 4   the bid may be, must be directed to unionized labor. It is for this reason that in many
 5   cases, the short-term and long-term costs associated with a PLA can make a once viable
 6   project financially unfeasible. It also is why most developers do not voluntarily agree to
 7   PLAs. The few developers who voluntarily agree to PLAs usually do so only when
 8   nonunionized workers are unavailable or unable to meet the staffing needs of a
 9   particular construction site. Other developers may voluntarily agree to PLAs if they
10   want to avoid conflicts with unions or have long-established collective bargaining
11   relationships with labor unions that already supply most of their workforce to
12   construction sites.
13         45.    Because Defendants cannot in many cases present a business case as to
14   why Plaintiffs should accede to their demands for a card check neutrality agreement or a
15   PLA, they have resorted to unlawful means to force Plaintiffs and other hotel owners
16   and developers to sign their rights away involuntarily. If Defendants had faith in their
17   ability to reach their goals through traditional means of organizing labor—i.e.,
18   picketing, boycotting, lobbying, and/or negotiating for a voluntary labor agreement—
19   they would not need to resort to unlawful acts, including communicating behind the
20   scenes with public officials to deny owners and developers the benefit of a public
21   hearing on the real source of opposition (i.e., the labor concessions), and applying
22   secondary pressure.
23         46.     This repeated “playbook” harms not only the owners and developers of the
24   projects, but also the residents of San Diego. New projects and redevelopment efforts
25   translate into more jobs, increased tourism (which translates into higher transient
26   occupancy tax revenue) and healthy competition. Likewise, having union and non-
27   union properties (as determined by legal and fair union voting practices) allows for
28   competition in the hospitality and construction industries and choices for workers.

                                                16
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2738 Page 19 of 123



 1   Part 1 of Defendants’ Playbook: Publicly Attack the Non-Union Project on Sham
 2   Environmental Grounds and Land Use Issues
 3         47.    For each target, Defendants delay, oppose, and, if necessary, eliminate the
 4   project by painting it as environmentally harmful. Initially, they send letters to public
 5   officials to express purported concern that a new development plan does not align with
 6   governing environmental regulations and non-environmental requirements. They also
 7   request documents from governmental agencies, namely all environmental materials
 8   applicable to the development. Next, they combine forces with environmental groups to
 9   draw public attention to the purported environmental issues, feigned environmental
10   concerns, and sham land use issues by creating websites dedicated solely to opposing
11   the project and/or posting on social media.
12         48.    While expressing opposition to a project is lawful, Defendants
13   automatically and aggressively initiate this sham opposition—which they have openly
14   referred to as “greenmail”—with every non-union project presented to the City Council,
15   the Coastal Commission, or the Port of San Diego, regardless of size, merit, or
16   consequence to the residents of San Diego.
17         49.    Defendants subvert the integrity of the governmental process through
18   serially meeting with members of government bodies off the record, triggering
19   conversations, the exchange of facts preliminary to any decision, and even secretly
20   communicating promises by the members to oppose non-union projects Defendants
21   have targeted (in violation of the Brown Act). Until Defendants secure a commitment
22   from a majority of City Council members to oppose the project unless it agrees to
23   unionize, they exercise their control over the Mayor’s office and City Council members
24   to delay or block the project in question from being docketed for a public hearing.
25   Because the Mayor’s office must make recommendations and prepare reports about
26   pending projects, the Mayor can direct that those tasks be delayed until Defendants have
27   obtained assurances from a majority of the City Council to oppose the project. This
28   denies non-union owners and developers meaningful access to the City Council, Coastal

                                               17
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2739 Page 20 of 123



 1   Commission, and the courts, which can consider challenges only on review of the
 2   actions of other government bodies.
 3         50.    Publicly, Defendants pursue frivolous and unrelated challenges to the
 4   development at every level. They start with the local planning committees, including
 5   the Port of San Diego, the Planning Commission, City Council, and the Coastal
 6   Commission. If they fail to secure enough votes in opposition from these bodies, they
 7   initiate litigation either directly or indirectly under state statutes such as CEQA and local
 8   land use requirements. Before Defendants can file a lawsuit under these provisions,
 9   they must first oppose a project at the City Council, the Port of San Diego, or other
10   governmental agency that votes to approve it.
11         51.    Whatever means they use, Defendants’ opposition is taken automatically
12   and reflexively to non-union projects, without regard for the merits of the contentions
13   they raise. Indeed, once Defendants receive what they want – card check neutrality
14   agreements and PLAs – not only are the environmental and land use claims abandoned,
15   but Defendants switch gears entirely and actively support the very same projects they
16   previously opposed.
17         52.    This sham opposition, greenmail, and abuse of the government process
18   results in a huge expenditure of resources not just for owners/developers, who are
19   required to respond to hundreds or thousands of pages of drummed up environmental
20   comments and prepare environmental assessments that would not otherwise be required,
21   but also for the residents of San Diego and the judicial system that is forced to expend
22   precious resources on these proceedings.
23         53.    These actions also delay development for years, causing owners/developers
24   to lose financial backing, to incur costs associated with holding undeveloped land for an
25   extended time, and to incur escalating construction costs. Through unlawful
26   government meetings, abuse of the City Council, manipulation of the docketing and
27   approval process, sham environmental and land use opposition, and baseless lawsuits,
28   Defendants thwart and delay developments, resulting in less development, less

                                                18
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2740 Page 21 of 123



 1   competition, less commerce, fewer jobs, lower transient occupant tax (“TOT”) revenue,
 2   and lost rent revenue.
 3   Part 2 of Defendants’ Playbook: Threaten Third Parties in Business with the
 4   Targeted Owner/Developers and Public Officials
 5         54.    While pursuing the frivolous environmental and land use challenges,
 6   Defendants use additional unlawful tactics, such as threatening third parties who have a
 7   business relationship with the owner or developer and/or threatening elected public
 8   officials who they meet with in serial fashion off the record in an attempt to secure the
 9   votes necessary to preclude the project from moving forward before it even gets
10   docketed for a public hearing.
11         55.    In terms of the former, Defendants target neutral third parties who do
12   business with the non-union owner/developer and use the threat of disruption to that
13   third party/non-union developer’s business relationship as leverage to force the
14   developer to accede to Defendants’ demands. Again, whatever means Defendants use,
15   their real objective is to pressure that third party to either discontinue its relationship
16   with the owner/developer that Defendants want to organize or continue to be subject to
17   threats, intimidation, and opposition from Defendants.
18         56.    In terms of the latter, Defendants have explicitly told owners and current
19   sitting Councilmembers that it is “a new day” in San Diego and that Defendants (not
20   City Council) “run this town.” Defendants have seized control over City Council and
21   other elected public officials by offering union money and support as a quid pro quo for
22   voting against or delaying a particular project, regardless of whether it is in the best
23   interest of the residents of San Diego. Both Mr. Lemmon and Ms. Browning brag about
24   their “ownership” and control over City Council and have used their ability to
25   unilaterally block projects from being docketed for a vote and/or approved by the City
26   Council to extort agreement for card check neutrality agreements and PLAs.
27         57.    Defendants’ acts of surreptitiously lining up City Council votes before a
28   public hearing violates California law. The Brown Act prohibits a majority of a

                                                 19
                                      SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2741 Page 22 of 123



 1   legislative body from meeting privately, including using “a series of communications of
 2   any kind, directly or through intermediaries to discuss, deliberate, or take action on any
 3   item that is within the subject matter jurisdiction of the legislative body.” Cal. Gov.
 4   Code § 54952.2. The City Council is a legislative body within the meaning of the
 5   Brown Act. Taking action means “a collective decision made by a majority of the
 6   members of a legislative body, a collective commitment or promise by a majority of the
 7   members of a legislative body to make a positive or a negative decision, or an actual
 8   vote by a majority of the members of a legislative body when sitting as a body or entity,
 9   upon a motion, proposal, resolution, order or ordinance.” Cal. Gov. Code § 54952.6.
10         58.    On information and belief, a majority of City Councilmembers
11   communicate with Defendants and Defendants’ agents behind closed doors through
12   phone conversations, text messages, and in-person meetings long before the public
13   hearing takes place that they will block a project from going forward unless and until
14   there is a labor agreement in place. Defendants serve as intermediaries between City
15   Council members to communicate how they intend to vote on the project. As a result,
16   the “public hearing” is nothing more than a pre-scripted proceeding in which the
17   owner/developer and public have no real ability to influence the outcome. Indeed,
18   Defendants’ control over these proceedings is so blatant that City Councilmembers often
19   read information from scripts prepared for them by Defendants in advance of the
20   hearing.
21         59.    To prevent this abuse from occurring, the City of San Diego enacted a
22   lobbying ordinance decades ago that requires lobbyists to file regular disclosure forms.
23   San Diego Mun. Code § 27.4001, et seq. (the “Lobbying Ordinance”). Lobbying is
24   defined as “direct communication with a City Official for the purpose of influencing a
25   municipal decision on behalf of any other person.” San Diego Mun. Code § §27.4002.
26   “Lobbying activities means the following and similar activities that are related to an
27   attempt to influence a municipal decision: (a) lobbying; (b) monitoring municipal
28   decisions; (c) preparing testimony and presentations; (d) engaging in research,

                                               20
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2742 Page 23 of 123



 1   investigation, and fact-gathering; (e) attending hearings; (f) communicating with clients;
 2   (g) waiting to meet with City Officials; and (h) communications with City employees
 3   who are not City Officials.” Id.
 4         60.    The Lobbying Ordinance requires every “lobbying firm” and “organization
 5   lobbyist” to register with the City. An “organization lobbyist” includes “any business or
 6   organization, including any non-profit entity, that provides compensation to one or more
 7   employees for the purpose of lobbying on behalf of the business or organization and
 8   who have a total of 10 or more separate contacts with one or more City Officials for that
 9   purpose within 60 consecutive calendar days.”
10         61.    Local 30 meets the definition of “organization lobbyist” and has registered
11   with the City and routinely files quarterly disclosure reports that identify, among others,
12   Defendant Browning as its agent.
13         62.    Based on Defendant Lemmon’s statements that the Building Trades “owns
14   five city council members,” Plaintiffs are informed and believes that the Building
15   Trades also meet the definition of “organization lobbyist.” The only plausible way that
16   Lemmon could “own[] five city councilmembers” is by communicating opposition to
17   projects through private meetings and communications in advance of a vote.
18         63.    A search of the City’s database of registered lobbyists and disclosure forms
19   does not turn up any forms submitted by the Building Trades or any forms that identify
20   Defendant Lemmon. Plaintiffs, thus, are informed and believe that Defendants Building
21   Trades and Lemmon meet with City officials and employees in violation of the
22   Lobbying Ordinance, including for purposes of blocking non-union projects, such as the
23   Bahia Resort Hotel redevelopment, from going forward.
24   The Playbook in Action
25         64.    Defendants’ playbook is common knowledge among owners, developers,
26   local government in San Diego, and state government officials. Defendants have
27   followed this playbook of unlawfully interfering with and obstructing non-union
28   projects to attain control of any new or redeveloped hotels in the prime tourism areas in

                                               21
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2743 Page 24 of 123



 1   San Diego: Mission Bay, Downtown, San Diego Bay, and Mission Valley. Defendants
 2   target each non-union project not simply to unionize each individual project, but to send
 3   broader messages to hotel developers and owners in San Diego: Local 30 and the
 4   Building Trades—led by Ms. Browning and Mr. Lemmon—are the gatekeepers for any
 5   hospitality development in the prime tourism areas of the City. And the message they
 6   send is clear: no new development in the hospitality industry can move forward without
 7   agreeing to a PLA with the Building Trades and a card check neutrality agreement with
 8   Local 30.
 9         65.    Ms. Browning’s and Mr. Lemmon’s alliance maximizes their power and
10   control over City officials. Ironically, this power and control is oftentimes used to the
11   detriment of their respective members. For instance, Mr. Lemmon will threaten
12   developers that he will block their projects from going forward even with a signed PLA
13   in place unless and until the developer also agrees to execute a card check neutrality
14   agreement. On one occasion, Mr. Lemmon revoked his express agreement to support a
15   project that had a PLA in place for the stated reason that he would have to “go with
16   Brigette” and block the project from consideration by the City Council, unless and until
17   the developer also agreed to card check neutrality agreement. Mr. Lemmon’s decision
18   to renege on his agreement, and more than likely cost the members of the Building
19   Trades thousands of jobs, speaks volumes as to the fact that the conduct at issue is about
20   market control and domination, and not lawful organization.
21         66.    Over the last ten years, Defendants have used this playbook to cause
22   development of non-union projects in the market to grind to a halt, at times for years,
23   and/or to cease entirely. Some of the more recent victims of Defendants’ misconduct
24   include the Ritz-Carlton/Cisterra development at 7th and Market in Downtown (delay of
25   over three years despite developer signing a PLA with the Building Trades); the Town
26   and Country Hotel and Convention Center in Mission Valley (delay of one and a half
27   years before entering into card check neutrality agreement); the Sunroad Hotel project
28   located on Harbor Island (delay of over five years before card check neutrality

                                               22
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2744 Page 25 of 123



 1   agreement signed, and hotel project still not constructed); the Convention Center (delay
 2   of four years); the Lane Field development in North Embarcadero (including the
 3   InterContinental and SpringHill Suites & Residence Inn) (delay of over one year); and
 4   the Hotel Del Coronado (delay of approximately eighteen months). City Council
 5   members, including prior President Myrtle Cole, admitted that they cannot vote for a
 6   non-union project regardless of the merits. And in circumstances where Defendants are
 7   unable to unlawfully lock down opposition before the meeting, they rely on their
 8   agreement with the Mayor and his office to delay a project from being docketed for
 9   public hearing until they have secured the necessary votes from the City Council.
10   The Playbook Illustrated: San Diego Convention Center Expansion, Phase 3
11         67.    A publicized example of Defendants’ playbook in action can be seen in
12   Phase 3 of the San Diego Convention Center Expansion. In 2009, the City of San Diego
13   began planning an expansion of its downtown Convention Center. Because the City
14   owns the Convention Center and its expansion involved a matter of significant public
15   interest, many of the details of the unions’ actions were reported in local media. Thus,
16   although that development did not directly involve a hotel, Defendants’ actions during
17   the Convention Center expansion follow the same playbook that has been directed at
18   Plaintiffs and other owners/developers.
19         68.    When the City began planning the Convention Center expansion, Local 30
20   already had a contract with the Convention Center. However, it was up for negotiation
21   and Defendants wanted to make sure there was a PLA in place for the expansion effort.
22         69.    Defendants lobbied against the project. Mr. Lemmon and an agent for
23   Local 30 spoke out against the Convention Center expansion at City Council, Port of
24   San Diego, and Coastal Commission meetings. As reflected in lobbyist disclosure
25   statements filed by Local 30, Ms. Browning lobbied individual members of the City
26   Council outside of official meetings to pressure them to oppose the expansion.
27         70.    Through a purported environmental group “San Diego Coalition for A
28   Better Convention Center,” Defendants submitted a 62-page letter to the Port of San

                                               23
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2745 Page 26 of 123



 1   Diego claiming that the expansion violated CEQA. The environmental group consisted
 2   of a single named resident, Defendants Local 30 and the Building Trades, and “their
 3   local union affiliates and union members and their families who live, recreate and/or
 4   work in the City of San Diego and San Diego County.”
 5         71.    Defendants’ attorney identified a laundry list of defects in the Convention
 6   Center Environmental Impact Report (“EIR”). Defendants claimed that the EIR, among
 7   other things, did not sufficiently analyze soil and groundwater contamination, the effect
 8   of the project on traffic, and significant impacts on air quality, water quality, biological
 9   resources, geology, greenhouse gas emissions, and rising sea levels.
10         72.    After the project was approved by those government bodies, Local 30 filed
11   a petition for writ of mandate against the City of San Diego, alleging that the financing
12   plan proposed for the project was illegal. Browning, Gonzales, and Unite Here Local 30
13   v. City of San Diego, Case No. 37-2012-00094831-CU-MC-CTL. The named plaintiffs
14   included Ms. Browning and Sergio Gonzales, a member of Local 30’s Executive Board.
15   That action was dismissed after the trial court sustained a demurrer to the petition
16   without leave to amend. Local 30 appealed the ruling, Browning et al. v. The San Diego
17   City Council, Case No. D062216, but dismissed it before briefing.
18         73.    Defendant Building Trades, through several of its affiliate unions, Sheet
19   Metal Workers Local 206, Ironworkers Local 229, Electrical Workers Local 569, and
20   United Association of Plumbers & Steamfitters Local 230, also filed a lawsuit about the
21   Convention Center project. Coalition for Responsible Convention Center Planning;
22   Lutnick; Brown; Michaelson; IBEW; UAPS; Sheet Metal Workers Local 206; and
23   Ironworkers Local 229 v. City of San Diego, Case No. 37-2012-00100333-CU-TT-CTL.
24   They alleged that the approval violated CEQA.
25         74.    In or around the fall of September 2012, the City’s former mayor, Jerry
26   Sanders, brokered a compromise with Defendants and San Diego & Imperial Counties
27   Labor Council. Under this compromise, the cases were dismissed with prejudice in
28

                                                24
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2746 Page 27 of 123



 1   exchange for, among other things, the Building Trades receiving a PLA for the
 2   Convention Center expansion.
 3         75.    The City then entered into three settlement agreements with Defendants:
 4   two to resolve the pending lawsuits and a third to foreclose a CEQA challenge by Unite
 5   Here, the Building Trades, and their sham environmental group. Notably, despite the
 6   dozens of purported defects in the City’s EIR identified by Defendants, the settlement
 7   only provided for three cosmetic remedial actions during the construction phase. The
 8   City agreed to assess “vibration caused by pile-driving activities,” follow existing
 9   regulations governing “dewatering” of the construction site, and create a plan to manage
10   solid waste during construction. Significantly, none of these issues is raised in the first
11   41 pages of the letter submitted by Defendants’ lawyer outlining their purported
12   objections to the project.
13         76.    As part of the settlement agreements, Defendants agreed to “dismiss all
14   litigation related to formation of the Convention Center . . . and refrain from filing
15   future lawsuits.” Further, the “Parties agree[d] to work together to promote the Project.”
16   Ms. Browning and Mr. Lemmon were both signatories to the settlement agreements.
17         77.    Although the Convention Center expansion was approved, in 2014,
18   progress was halted as a result of a separate lawsuit in which Defendants played no
19   part. In that lawsuit, the Court of Appeal held that the mechanism for funding the
20   expansion was unconstitutional, requiring that the City create a new plan.
21         78.    In 2017, the City began seeking approval for a new plan to expand the
22   Convention Center. The City’s current mayor, Kevin Faulconer, had made Convention
23   Center expansion a centerpiece of his campaign and desperately sought to move the
24   expansion forward.
25         79.    In mid-2017, Mayor Faulconer met with Mr. Lemmon as well as
26   Democratic City Councilmember David Alvarez to discuss the Convention Center
27   expansion. In exchange for Mr. Lemmon’s promise of union support for the Convention
28   Center expansion, Mayor Faulconer agreed to provide Defendants with unrestricted

                                                25
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2747 Page 28 of 123



 1   “veto power” over any development that Mr. Lemmon opposed. On information and
 2   belief, Mayor Faulconer followed through on his commitment and ensured that no
 3   project was docketed for a City Council hearing until Mr. Lemmon approved. In effect,
 4   this agreement between Defendants and the Mayor’s office gave Defendants veto power
 5   over any non-union development.
 6         80.     The Convention Center expansion has not yet been approved. However, as
 7   reflected in 2018-2019 lobbyist disclosure forms, Local 30 and Ms. Browning are now
 8   actively lobbying in support of the Convention Center expansion. On information and
 9   belief, Mr. Lemmon has spoken before the City Council in favor of, and has lobbied in
10   support of, the Convention Center expansion. See, e.g., Carol Kim, Deacon Jim Vargas,
11   & Jaymie Bradford, Commentary: Yes on Measure C - expanding convention center
12   helps San Diego in three big ways, SAN DIEGO UNION-TRIBUNE, Jan. 15, 2020, available
13   at https://www.sandiegouniontribune.com/opinion/commentary/story/2020-01-15/a-yes-
14   vote-on-measure-c-would-help-build-a-better-san-diego-utak (last visited February 5,
15   2020).
16   The Playbook Directed At Hotel Developments
17         81.     As the facts about the Convention Center illustrate, Defendants’ playbook
18   involves opposing projects on numerous, yet dubious grounds; filing voluminous
19   objections to projects (also on dubious grounds); and pursuing sham lawsuits that are
20   immediately abandoned once Defendants obtain PLAs and card check neutrality
21   agreements.
22         82.     This playbook has been pursued repeatedly by Defendants seeking to force
23   hotel developers to agree to PLAs and card check-neutrality agreements. In repeating
24   the playbook, Defendants count on the fact that hotel developers and owners will
25   surrender after seeing what others have lost once Defendants stamped a red “X” on their
26   back. A few examples of Defendants’ real-life hotel targets follow:
27

28

                                               26
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2748 Page 29 of 123



 1   The Cisterra Development
 2         83.    In 2013, Cisterra Development (“Cisterra”), a real estate development
 3   company based in San Diego, responded to a Request for Qualifications and Proposals
 4   issued by Civic San Diego to develop a project at 7th and Market. At the time, Civic
 5   San Diego was a non-profit development agency to which the City delegated approval
 6   authority for projects in Downtown San Diego. Cisterra’s proposal combined
 7   residential, hotel, office, and public parking uses and included a 40,000 square-foot
 8   Whole Foods Market as well as a 160-room Ritz-Carlton hotel and 58 Ritz-Carlton
 9   branded condominium units.
10         84.    In May 2015, a selection committee consisting of Civic San Diego staff,
11   City of San Diego staff, and a Civic San Diego Board member selected Cisterra and its
12   proposed 7th and Market project. Cisterra and the City thereupon began negotiating an
13   Exclusive Negotiation Agreement (“ENA”), and later, a Development and Disposition
14   Agreement to develop the project. Entering such agreements are administrative or
15   adjudicative acts by the City or the agent to which it has delegated authority to negotiate
16   on its behalf.
17         85.    Over the next several months, Defendants targeted the 7th and Market
18   project, forcing negotiation delays between the City and Cisterra. Although Cisterra had
19   agreed with Defendant Building Trades to sign a PLA and use union labor for
20   construction, it did not have authority or control to commit the owner of the
21   housing/hotel complex (Marriott) to agree to a card check neutrality agreement. Thus,
22   Defendants Local 30 and Ms. Browning—with the support of Mr. Lemmon—targeted
23   Cisterra, the third party “secondary employer” to exert pressure on the primary target
24   and hotel owner, Marriott, to agree to sign a card check neutrality agreement for its
25   employees. Specifically, Defendants exerted their control over the City Council and
26   directed them not to approve the ENA with Cisterra unless the ENA included a
27   provision requiring any employer operating on the 7th and Market site to recognize the
28   union as the exclusive bargaining representative for its employees and not to approve

                                               27
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2749 Page 30 of 123



 1   unionization. This was unsuccessful because the San Diego City Attorney determined
 2   that the City is federally preempted by the NLRA from imposing a card check neutrality
 3   provision as a condition of approving a project. The ENA was thus approved, and
 4   Defendants turned to a sham environmental attack.
 5         86.    In July 2016, Local 30’s counsel submitted a letter to Civic San Diego,
 6   which had to approve the project. The letter alleged a host of purported defects in the
 7   project, including:
 8                        the abbreviated CEQA Consistency Evaluation for the 7th and
 9                         Market project relies on an outdated Final Environmental Impact
10                         Report (“FEIR”) for Downtown San Diego and baseline data is
11                         faulty and stale;
12                        improper piecemealing of the land use entitlements from the
13                         Disposition and Development Agreement;
14                        inadequate and sloppy study of whether Greenhouse Gas (“GHG”)
15                         emissions for the project were consistent with the City’s Climate
16                         Action Plan (“CAP”);
17                        the almost completely ignored presence of hazardous materials on
18                         site;
19                        inadequate review of land use inconsistency and long-term
20                         cumulative impacts;
21                        outdated and afterthought air quality mitigation for all of the 7th and
22                         Market project’s car trips;
23                        sloppy study of traffic impacts including omission of key
24                         intersections and all freeway impacts;
25                        deferred review of historic resource impacts on the Clermont Hotel
26                         and cultural resources;
27                        a patently defective noise study;
28

                                                  28
                                       SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2750 Page 31 of 123



 1                       faulty and old CEQA statement of overriding considerations that did
 2                        not consider job quality; and
 3                       the inability of Civic San Diego to make the required findings under
 4                        governing Civic San Diego rules and the SDMC.
 5         87.     Despite the opposition from Local 30, in October 2016, Civic San Diego
 6   approved the development permits, and the City Council in its discretion approved the
 7   Disposition and Development Agreement. The votes did not involve legislation and
 8   were adjudicative in nature.
 9         88.        Sergio Gonzalez (a Local 30 Executive Board member) appealed the
10   approvals to the City Planning Commission. The appeal was denied. Gonzalez then
11   appealed the approvals to the City Council, asserting the same objections that the
12   Planning Commission already rejected. That appeal was denied.
13         89.    Defendants did not stop there. Using a surrogate, San Diegans for
14   Responsible Planning, and Sergio Gonzalez as plaintiffs, Defendants filed a Petition for
15   Writ of Mandate in the San Diego Superior Court, Gonzalez v. City of San Diego, No.
16   37-2016-00042702-CU-TT-CTL. The court denied the petition in its entirety, finding
17   that: (1) the plaintiffs could not bring a claim for declaratory relief; (2) the Planning
18   Commission properly determined that the project was within the scope of existing EIRs
19   and no further environmental documentation was required; (3) the City properly
20   delegated its authority to Civic San Diego to issue development permits; and (4) the
21   conclusions reached by Civic San Diego and the City were supported by substantial
22   evidence.
23         90.    Still undeterred, Defendants appealed the judgment. Gonzalez v. City of
24   San Diego, No. D073358.
25         91.    While the appeal was pending, Cisterra and Local 30 entered into a
26   confidential agreement. On information and belief, the agreement included provisions
27   for a side-agreement for a card check neutrality agreement between Marriott (owner of
28   the Ritz-Carlton branded hotel planned for the development) and Local 30, but did not

                                                29
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2751 Page 32 of 123



 1   include any significant revisions to the 7th and Market project. Neither the
 2   development permits issued by Civic San Diego nor the Development Disposition
 3   Agreement approved by the City changed.
 4         92.    Once the agreements were executed, Defendants dismissed their appeal.
 5   Although the appeal was purportedly taken by San Diegans for Responsible Planning
 6   and Sergio Gonzalez, no one from Cisterra ever met with anyone from San Diegans for
 7   Responsible Planning or Sergio Gonzalez.
 8         93.    Although Cisterra’s comparable projects typically take three years to
 9   complete from planning through construction, the delays caused by Defendants resulted
10   in a loss of financing for the project, and it still has not been constructed. Moreover, the
11   delays by Defendants caused anchor tenant Whole Foods Market to terminate its
12   agreement to lease space in the Cisterra project.
13   Lane Field Development
14         94.    In 2007, Lane Field San Diego Developers LLC proposed a project to
15   develop two hotels totaling 800 rooms, approximately 80,000 square feet of retail space,
16   restaurants, and public plazas, and 1,330 underground parking spaces. The project
17   would be developed in the North Embarcadero area at Broadway and Harbor Drive.
18         95.    Local 30 opposed the project. In January 2008, the Port of San Diego
19   approved a coastal development permit (“CDP”) for the project in an adjudicative
20   decision that did not require amending the Port Master Plan. Local 30 appealed this
21   approval to the Coastal Commission. Local 30’s attorney submitted a letter alleging
22   numerous problems with the project:
23                      The project does not comply with the Port Master Plan and was
24                       therefore not eligible for a coastal development permit;
25                      Undisclosed contamination of soil and groundwater at the project
26                       site carries the potential to harm water quality and marine life in the
27                       San Diego Bay;
28

                                               30
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2752 Page 33 of 123



 1                    Such contamination threatens the health and welfare of the people,
 2                     especially on-site workers who may come in contact with it;
 3                    The project is prohibitively expensive to the vast majority of the
 4                     public, making it inconsistent with the Port Master Plan;
 5                    The project does not comply with the setback and building
 6                     orientation requirements of the Port Master Plan;
 7                    The project’s retail uses are not defined and not expressly limited to
 8                     water-dependent and/or visitor-serving uses, as required by the
 9                     public trust doctrine;
10                    People who live or work near the hotels will breathe more polluted
11                     air, lose productive time sitting in traffic jams, and suffer adverse
12                     health and safety impacts caused by the project;
13                    The project will pollute San Diego Bay, exposing people who
14                     regularly fish in the Bay;
15                    Degraded water quality and compromised integrity of marine life
16                     affects Union members’ ability to enjoy the natural resources of the
17                     Bay;
18                    The project’s emissions are a substantial adverse air quality impact;
19                    The project will have a substantial adverse impact on climate
20                     change;
21                    The project will have a substantial adverse impact on traffic and
22                     vehicle miles traveled;
23                    The project will have a substantial adverse impact on public services,
24                     such as fire protection services; and
25                    The project will have a substantial adverse impact on the ever-
26                     dwindling water supply scenario in San Diego.
27         96.   While this appeal was pending, the Port of San Diego approved an
28   amendment to the previously issued coastal development permit. Local 30 appealed this

                                              31
                                   SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2753 Page 34 of 123



 1   decision as well. In another letter to the Coastal Commission, Local 30’s attorney
 2   claimed the following:
 3                     The Amended CDP does not address Local 30’s concerns;
 4                     The Multimodal Transit Opportunity Promotion Plan (proposed
 5                      “Bayfront Shuttle System”) is vague and unenforceable as mitigation
 6                      for impacts to public access;
 7                     No evidence in the record that the shuttle program will be effective
 8                      in reducing traffic or addressing the loss of parking;
 9                     The Amended CDP and traffic plan fail to mitigate impacts to public
10                      access from a parking shortfall during construction as well as during
11                      operation;
12                     The Amended CDP fails to mitigate the Project’s inconsistencies
13                      with the non-exclusionary public access polices of the Port Master
14                      Plan and Coastal Act;
15                     The Amended CDP fails to mitigate substantial adverse impacts from
16                      potential disturbance of contaminated soil and groundwater; and
17                     The Amended CDP fails to correct violations of the Port Master
18                      Plan’s visual and minimum setback requirements.
19         97.   Just days before the Coastal Commission hearing, Ms. Browning made an
20   improper ex parte communication to a Coastal Commissioner, asking for the November
21   13 hearing to be delayed until December when many more Local 30 members could be
22   present.
23         98.   The Coastal Commission, in an adjudicative decision, rejected Defendants’
24   appeal and approved the amendment to the previously issued coastal development
25   permits, but the delay caused by Local 30’s actions resulted in the developer being
26   unable to secure financing. The project stalled but was revived in a slightly modified
27   form in 2012, which required revisions to the previously issued permits.
28

                                                32
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2754 Page 35 of 123



 1         99.    According to media reports, between the 2009 approval of the project and
 2   when the revived project was resubmitted to the Coastal Commission, the developer
 3   agreed to a PLA for construction and a card check neutrality agreement for the hotel.
 4         100. At a February 2013 Coastal Commission hearing, Defendants openly
 5   supported approval of the amendments to Lane Field Development’s permits. In a letter
 6   dated February 1, 2013, Ms. Browning wrote to the Coastal Commission on behalf of
 7   the 4,000 members of Local 30 to express their support for the same Lane Field project
 8   that they had spent years opposing. Ms. Browning wrote that Local 30’s
 9   “communication and working relationship with the Lane Field development team has
10   been a model of how business and labor working together can advance projects that
11   benefit [the] entire community” and that the Lane Field Project was the “best project”
12   Local 30 had seen in the last ten years. Ms. Browning went on to state that Local 30
13   had “long supported Lane Field moving forward.”
14   Town and Country Development
15         101. Atlas Hotels, the owner of the Town and Country Hotel and Convention
16   Center site in the Mission Valley area of San Diego, formed a Joint Venture with
17   financial backers in 2015 to consolidate and renovate the hotel and convention center,
18   create a new compact multi-family residential neighborhood, restore San Diego River
19   open space habitat, and establish recreational areas.
20         102. Defendants opposed the project at all levels. In October 2016, Local 30’s
21   attorneys sent a 117-page letter to City of San Diego Development Services on behalf of
22   Local 30 and Executive Board member Sergio Gonzalez. The letter claimed that Local
23   30 and its members “are concerned about the environmental impacts that massive
24   projects like Town and Country can cause, the serious impacts to natural biological
25   resources, and the strain they place on public infrastructure, utilities, and services.” The
26   letter also claimed that the Draft Environmental Impact Report (“DEIR”) did not
27   adequately consider impacts from the project on “land use, traffic and circulation,
28   biological resources, air quality, hydrology, noise, greenhouse gases, public utilities,

                                                33
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2755 Page 36 of 123



 1   cumulative impacts, alternatives and the required statement of overriding
 2   considerations.” Among the 182 issues identified in the letter, Defendants argued:
 3                     “The DEIR improperly classified the existing wetlands as ‘low
 4                      biological quality’ thus artificially and impermissibly reducing the
 5                      Project’s impacts to the wetlands and inflating the benefit of the
 6                      proposed restoration and enhancement activities.”
 7                     “The DEIR’s baseline relies upon insufficient and incomplete
 8                      surveys of special-status animal species” which is a “critical
 9                      component of the environmental baseline for any project.”
10                     “The DEIR’s baseline relies upon insufficient and incomplete
11                      surveys of special-status plant species”
12                     “The DEIR impermissibly treats the illegal 122-space parking lot
13                      northeast of [the Project] as part of the environmental baseline” and
14                      the illegally constructed parking lot “caused significant impacts to
15                      the adjacent wetlands.”
16                     “The DEIR’s traffic model overestimates the baseline traffic from
17                      the existing hotel, which makes the Project’s traffic impacts appear
18                      less significant.”
19                     “The GHG baseline is artificially overestimated, making the
20                      Project’s new GHG emissions seem insignificant.”
21                     “The DEIR’s Project description is incomplete and inconsistent”
22                      because (a) it does not identify the size or number of bedrooms in the
23                      840 planned dwelling units, (b) it is flawed as to residential
24                      population assumptions, (c) it provides varying descriptions of the
25                      wetland areas to be restored and enhanced, (d) it incorrectly
26                      identifies the San Diego River as part of the restoration and
27                      enhancement area, (e) it fails to analyze the Royal Palm Towers as
28                      part of the Project, (f) it does not adequately describe the storm water

                                               34
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2756 Page 37 of 123



 1                   management area and drainage channel, and (g) it does not
 2                   adequately describe employment at the Project.
 3                  “The DEIR does not adequately analyze and mitigate impacts
 4                   associated with inconsistencies between the Project and applicable
 5                   land use plans” [and discusses 41 examples].
 6                  “The DEIR transportation/circulation analysis is flawed” because (a)
 7                   the “transportation models use flawed methodology to understate
 8                   Project impacts” and (b) the “parking analysis fails to account for
 9                   circulation impacts and parking deficits.”
10                  “The DEIR fails to adequately analyze and mitigate impacts to
11                   biological resources” because (a) it “does not adequately analyze and
12                   mitigate impacts from proposed restoration and enhancement
13                   activities on special-status species,” (b) it “does not adequately
14                   analyze and mitigate risk of avian collisions,” (c) it “fails to
15                   adequately address Project impacts” to the least Bell’s vireo
16                   endangered species, and (d) it “does not adequately analyze and
17                   mitigate impacts from ‘edge effects’” on biological resources.
18                  “The DEIR’s air quality analysis is flawed” because (a) “the
19                   Project’s construction air quality impacts are understated,” (b) “the
20                   Project’s demolition air quality impacts are understated,” (c) the “air
21                   quality analysis fails to account for overlapping operational and
22                   construction emissions which will have significant impacts,” and (d)
23                   “additional, feasible air quality mitigation is required.”
24                  “The DEIR fails to adequately analyze impacts associated with
25                   hydrology” because (a) it “does not analyze the impacts of proposed
26                   amendments to the Atlas Specific Plan” and (b) the “discussion of
27                   development in the Floodway and Floodplan is vague and
28                   contradictory.”

                                            35
                                 SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2757 Page 38 of 123



 1                     “The DEIR’s construction noise analysis and mitigation does not use
 2                      proper methodology and lacks enforceable performance standards.”
 3                     “The DEIR’s GHG analysis contains significant errors and
 4                      omissions, and additional GHG mitigation is needed” because (a)
 5                      “the GHG analysis underestimates the Project’s GHG significance,”
 6                      (b) “the GHG analysis fails to comply with the City’s Climate Action
 7                      Plan and fails to ensure that mitigation measures will be enforced,”
 8                      and (c) “additional GHG mitigation is warranted.”
 9                     “The DEIR’s analysis of water demand is flawed” because (a) the
10                      “analysis of water demand is based on population estimates that the
11                      DEIR contradicts,” the “analysis of water demand is based on
12                      unsubstantiated assumptions about per capita consumption,” and (c)
13                      it “fails to include key documents underlying the analysis.”
14                     “The DEIR fails to identify and analyze all cumulative impacts.”
15                     “The DEIR does not include an adequate analysis of Project
16                      alternatives.”
17                     “A valid statement of overriding considerations is needed, and it
18                      must include all feasible mitigation and analysis of job quality.”
19         103. Defendants also presented written objections to the Wetlands Advisory
20   Board and the Planning Commission, noting “serious flaws” with the project. Despite
21   these myriad objections, in June 2017, the Planning Commission recommended that the
22   City Council certify the EIR and approve the project.
23         104. The actions by the Wetlands Advisory Board and the Planning Commission
24   were adjudicative in nature as they considered whether the project complied with
25   CEQA, whether the proposed use of land was consistent with existing plans, and
26   whether permits should be issued.
27         105.   Typically, once the Planning Commission recommends that the City
28   Council approve a project, it would be docketed for a hearing before the City Council

                                              36
                                   SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2758 Page 39 of 123



 1   within 30 days. However, Defendants used their influence over the City Council and
 2   their unlawful agreement with Mayor Faulconer to delay docketing until they could line
 3   up City Council opposition to the project.
 4         106. Local 30 also publicly voiced its continued opposition to the project in a
 5   22-page letter sent to the City Council and Mayor Faulconer, and urged the City Council
 6   members to vote against approval of the final EIR, claiming that the environmental
 7   analysis fell short of what was required and describing the project as an “overwhelming
 8   net negative[.]” In addition to incorporating and attaching its prior 117-page letter to the
 9   City Planning Commission, Local 30 also argued:
10                      “Although the DEIR found that bridge replacement, restoration
11                       activities, edge effects, and other aspects of the Project will have
12                       significant impacts on biological resources, the FEIR reverses those
13                       findings without explanation.”
14                      “Although the FEIR completely abandons the flawed [GHG]
15                       analysis in the DEIR in favor of an analysis based on the City’s
16                       Climate Action Plan, the City failed to circulate the new analysis for
17                       public comment.”
18                      “The FEIR fails to analyze the complete elimination of the Flood
19                       Management Program from the Atlas Specific Plan.”
20                      “The FEIR fails to identify or discuss an evacuation plan in the event
21                       of catastrophic flooding in Mission Valley, even though storm events
22                       in the recent past have necessitated hundreds of documented
23                       emergency rescues.”
24                      “The FEIR inflates the baseline for its traffic analysis by assuming
25                       100% occupancy at the current hotel while admitting that there is not
26                       100% occupancy at the hotel.”
27                      “The FEIR fails to analyze the total air quality emissions during the
28                       overlap of Phase I operations and Phase II construction.”

                                               37
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2759 Page 40 of 123



 1                     “The FEIR omits analysis of the air quality impacts from
 2                      demolishing 416 parking spaces that would result in a 73% increase
 3                      in haul trips during demolition.”
 4                     “The FEIR’s biological resources analysis relies on a plainly
 5                      deficient 3.5 hour preliminary survey of a 55.9-acre site conducted
 6                      when several species are not detectable.”
 7                     “The FEIR states that it assumes the presence of special-status
 8                      species, but conducts several analysis that explicitly recognize that
 9                      their presence was not assumed.”
10                     “The FEIR fails to analyze the impacts of its inconsistencies with the
11                      General Plan and other plans, including the Project’s significant and
12                      unmitigated impacts on traffic and its lack of affordable housing.”
13         107. After a 3-month docketing delay, the project was finally placed on the
14   September 2017 docket. However, in the face of the continued opposition, the
15   developer was forced repeatedly to pull the project from consideration by the City
16   Council between September 2017 and February 2018.
17         108. Finally, Atlas Hotels acquiesced. Before the March 20, 2018 City Council
18   meeting, Atlas Hotels accepted a card-check neutrality agreement with Local 30. Not
19   surprisingly, at that City Council hearing, Ms. Browning immediately dropped all of
20   Defendants’ opposition to the project and voiced her wholehearted support. She
21   claimed, “Since last fall, we have worked with the developer Lowe to address the loss of
22   hotel rooms with respect to the proposed project, environmental concerns, as well as the
23   lack of onsite affordable housing on the proposed site.” Ms. Browning continued, “I am
24   pleased to say our discussions have resulted in addressing our previous concerns and
25   ensures the preservation of hotel worker jobs moving forward.”3 The City Council then
26
           3
             Local 30 opposed the project for failing to provide “a single affordable housing
27   unit.” Yet, on information and belief, despite Ms. Browning’s public reference to
     working with the developer on affordable housing, the developer only committed to a
28

                                              38
                                   SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2760 Page 41 of 123



 1   certified the EIR and approved the proposed mitigation and project permits as originally
 2   presented to the City Council.
 3         109. On information and belief, if any modifications were made to the Town and
 4   Country plans to address the 182 environmental and land use issues Defendants
 5   identified when they opposed the project, they were not significant enough to require
 6   revision to the EIR, mitigation, or revision to the development plan.
 7   Fat City Project
 8         110. In 2012, developers GLJ West Acquisitions, LLC and GLJ Builders West
 9   LP proposed to build a two-tower, six-story hotel with 364 rooms at Pacific Highway
10   and Hawthorn Street, the former location of the Fat City Restaurant.
11         111. Defendants opposed the project at the Centre City Development
12   Corporation (“CCDC”), the predecessor to Civic San Diego. At the time, CCDC had
13   authority to approve projects and grant development permits. Local 30 and Sergio
14   Gonzalez (Executive Board member) submitted written opposition to the project.
15         112. Despite this opposition, CCDC made the adjudicative decision to approve
16   the project and grant a Centre City Development Permit and Coastal Development
17   Permit for the project. Afterwards Ms. Browning told the media that the ruling was
18   based on “favors” and “insider deals.” She announced that Local 30 will “appeal the
19   decision and use every legal tool [it has] to make sure that hotel workers’ rights are not
20   trampled.”
21         113. Soon thereafter, Local 30 followed up on its commitment to use “legal
22   tools” to ensure hotel workers’ rights and appealed the ruling to the Planning
23   Commission. Local 30 claimed that CCDC’s approval of the project without any
24   environmental review violated CEQA and that CCDC’s findings of no significant
25   environmental impacts were unsupported. Local 30’s objections included the following:
26

27
     card check neutrality agreement and a PLA and did not commit to building affordable
28   housing within the 40 acre project.
                                                 39
                                      SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2761 Page 42 of 123



 1                    The proposed project was not contemplated or adequately analyzed
 2                     under the FEIR for Downtown San Diego and a separate EIR should
 3                     have been prepared rather than relying on the Secondary Study.
 4                    The CCDC is required to conduct subsequent environmental review
 5                     of the project, including traffic impacts, air quality impacts, and
 6                     GHG impacts.
 7                    The project is inconsistent with the goals, policies, and objectives of
 8                     the City of Villages Strategy and the Economic Prosperity Element
 9                     of the General Plan.
10         114. The Planning Commission denied Local 30’s appeal.
11         115. Local 30 then filed a Petition for Writ of Mandate on Dec. 5, 2012 against
12   the City, the Planning Commission, and CCDC. Unite Here Local 30 v. City of San
13   Diego, 37-2012-00086972-CU-TT-CTL. The Petition alleged:
14                    The City violated CEQA by relying on the 2006 Program
15                     Environmental Impact Report (“PEIR”) to approve the project when
16                     the project is outside the scope of the program reviewed in the 2006
17                     FEIR;
18                    Substantial changes and new information related to the project
19                     require the City to prepare an EIR to disclose and analyze new or
20                     substantially more severe significant impacts and feasible mitigation
21                     measures not analyzed in the 2006 PEIR;
22                    The project’s severe significant traffic impacts that were not
23                     analyzed or mitigated in the 2006 PEIR and now must be disclosed,
24                     analyzed, and mitigated in the subsequent EIR;
25                    The project’s significant air quality impacts were not analyzed or
26                     mitigated in the 2006 PEIR and now must be disclosed, analyzed,
27                     and mitigated in the subsequent EIR;
28

                                             40
                                  SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2762 Page 43 of 123



 1                     The project’s significant greenhouse gas impacts were not analyzed
 2                      or mitigated in the 2006 PEIR and now must be disclosed, analyzed,
 3                      and mitigated in the subsequent EIR;
 4                     The City prejudicially abused its discretion and failed to proceed in a
 5                      manner required by law and without substantial evidence when it
 6                      failed to prepare a project-specific statement of overriding
 7                      considerations supported by substantial evidence in the record.
 8         116. Four months after it was filed, on March 20, 2013, Local 30 dismissed the
 9   lawsuit with prejudice. At that time, no motion or answer had been filed by the
10   Defendants. However, the docket reflects that a settlement conference took place in or
11   around March 15, 2013. On information and belief, agreements were made with
12   Defendants for a card check neutrality agreement and a PLA, which led to the dismissal.
13   Construction on the Fat City project moved forward with the Centre City Development
14   Permit and Coastal Development Permit as previously approved by CCDC.
15   Sunroad Project
16         117. In 2011, Sunroad Enterprises (“Sunroad”) began in earnest the process of
17   developing a restaurant (the “Restaurant Project”) as well as multiple hotels (the “Hotel
18   Project”). The Restaurant Project would be developed in the vicinity of the old Reuben
19   E. Lee floating barge, and the Hotel Project would be developed near the restaurant,
20   both at the end of Harbor Island. Because Sunroad is non-union, Local 30 pushed to
21   block these projects.
22         118. Local 30 tried to block the Port of San Diego’s approval of the EIR for the
23   Hotel Project, an adjudicative decision. Yet, the Port of San Diego approved the EIR for
24   the project, and thereafter, Local 30 filed a CEQA lawsuit, Local 30 v Port District, 37-
25   2012-00094537-CU-TT-CTL, arguing the Hotel Project EIR should have included
26   analysis of the Restaurant Project because the projects are interrelated. Local 30 also
27   challenged the conclusions in the EIR regarding earthquake-related impacts and
28   hazardous materials impacts.

                                               41
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2763 Page 44 of 123



 1         119. On April 18, 2012, the trial court ruled that sufficient evidence in the record
 2   supported the conclusion that the two projects could be evaluated independently, and
 3   substantial evidence supported the Port of San Diego’s conclusion regarding earthquake
 4   related impacts and hazardous materials impacts. However, the Court found that the
 5   Hotel Project should have been analyzed differently, because the project included
 6   multiple hotels.
 7         120.   Sunroad returned to the Port of San Diego to consider whether to approve
 8   an amendment to the Port Master Plan that would divide the existing Plan’s allotment of
 9   a single, 500-room, high quality hotel to three lower-profile hotels. Local 30 continued
10   to oppose the project. However, the Port of San Diego approved the amendment to the
11   Port Master Plan, which then went to the Coastal Commission for certification.
12         121. Before the Coastal Commission, Local 30 advanced a new argument
13   against the Hotel Project, arguing that the failure for the plan to provide low-cost
14   overnight accommodations is inconsistent with the public access and recreation policies
15   of the Coastal Act. Notably, the then-existing Port Master Plan, which included an
16   allotment for a single, 500-room, high quality hotel, was previously certified by the
17   Coastal Commission and had no requirement for inclusion of any low-cost overnight
18   accommodations.
19         122. To secure the Coastal Commission’s rejection of the project, Ms. Browning
20   and Mr. Lemmon had improper ex parte communications with Coastal Commissioners –
21   in the days before the Sunroad Hotel Project was to be heard. On information and belief
22   Ms. Browning and Mr. Lemmon met with Port Commissioner Mark Vargas and
23   demanded that he and his fellow Coastal Commissioners vote against the project unless
24   and until Sunroad agreed to a card check neutrality agreement. The Coastal
25   Commission did just that – it rejected the amendment to the Port Master Plan at an
26   August 13, 2015 hearing.
27         123. Litigation ensued between the Port of San Diego and the Coastal
28   Commission over whether the Coastal Commission had the authority to require low-cost

                                               42
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2764 Page 45 of 123



 1   accommodations, San Diego Unified Port District v California Coastal Commission,
 2   No. 37-2015-00034288-CU-WM. The Superior Court ruled in favor of the Port of San
 3   Diego, but the Court of Appeal reversed.
 4         124. Following reversal, the matter returned to the Port of San Diego in 2018.
 5   After years of refusing to accede to Defendants’ demands, Sunroad acquiesced and
 6   signed a card check neutrality agreement. Local 30 immediately dropped its opposition
 7   to the Hotel Project and publicly reversed its position, supporting the project at multiple
 8   Port of San Diego hearings.
 9         125. In September 2018, representatives of Local 30 and Building Trades argued
10   in support of an extension of Sunroad’s exclusive negotiating agreement for a hotel
11   development.
12         126. On February 12, 2019, Ms. Browning, Mr. Lemmon, and Murtaza
13   Baxamusa of Building Trades Family Housing Corporation spoke in support of
14   Sunroad’s project at the Port of San Diego. The Port Commissioners suggested that
15   Sunroad revise the project from three hotels to a single, 500-room hotel, because the
16   Port Master Plan already provided for that.4 At the hearing, Mr. Baxamusa said: “We’ve
17   gone through multiple iterations of this project. At last we’re seeing something that we
18   can all be proud of that is a signature building on our waterfront. The gateway to San
19   Diego.” Pointing to the numerous union workers present at the hearing, Mr. Lemmon
20   said: “We all know we’re going to work on this project. We’re excited about it.”
21         127. On October 8, 2019, Sunroad presented its revised plan to build a single,
22   450-room, dual-branded hotel to the Port of San Diego. Mr. Lemmon and Ryan
23   Karlsgodt of Local 30 spoke in support of the revamped project. Mr. Lemmon made
24   clear that his support stemmed from the fact that the hotel’s operations “will create
25   opportunities for middle class jobs” for Local 30 while the construction would benefit
26   the San Diego Building Trades.
27
           4
            Approval of the hotel under the existing Port Master Plan would be an
28   adjudicative decision.
                                               43
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2765 Page 46 of 123



 1         128. The Port of San Diego approved the plans and directed Sunroad to proceed
 2   with the CEQA environmental review process before returning to the Port of San Diego
 3   for final consideration. The Port of San Diego indicated that the Coastal Commission
 4   will not have to approve the project because it falls within the scope of the existing Port
 5   Master Plan and does not require amendment. Despite Local 30’s prior objections, it
 6   continued to fully support the project even though the approved plans contained no
 7   provisions for low-cost accommodations.
 8         129. Concurrent with its (prior) opposition to the Hotel Project, Local 30 also
 9   opposed the Port of San Diego’s approval of the Restaurant Project. Again, Local 30’s
10   opposition was not based on the Restaurant Project itself, but was intended to exert
11   pressure on Sunroad to agree to a card check neutrality agreement and PLA for the
12   Hotel Project.
13         130. The Port of San Diego approved the Restaurant Project and issued a
14   categorical exclusion determination that the project did not need a coastal development
15   permit. Local 30 appealed this determination to the Coastal Commission and submitted
16   a letter “on behalf of its members and their families” arguing that:
17                     The restaurant project is inconsistent with the Port Master Plan;
18                     The restaurant project is inconsistent with the public access and
19                      recreation policies of the Coastal Act;
20                     The restaurant project requires a Port Master Plan amendment and
21                      coastal development permit; and
22                     The restaurant project will impede public access, block views,
23                      adversely impact natural resources, increase pollutants in the Bay,
24                      and pose risk from geological hazards.
25         131. Local 30’s attorney submitted a further letter about geological issues,
26   claiming that the Restaurant Project “is located in an area of active earthquake fault
27   strands, most of which have not been accurately located.” Local 30 argued that the
28

                                               44
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2766 Page 47 of 123



 1   Restaurant Project would not be “aesthetically pleasing” and would be a “hazard to the
 2   health and welfare of the people of California.”
 3         132. As with the Hotel Project, Local 30 had improper ex parte communications
 4   with Coastal Commissioners prior to the appeal hearing in an attempt to secure their
 5   agreement to oppose the project.
 6         133. In this case, however, the Coastal Commission’s expert concluded that
 7   Local 30 did not raise a substantial issue with regard to its geological and fault
 8   concerns, and the Restaurant Project was approved.
 9   Seaport Village
10         134. In October 2015, the Port of San Diego directed staff to move forward on a
11   plan to develop the Central Embarcadero, an area of land situated between downtown
12   San Diego and the San Diego Bayfront. In May 2016, eleven developers submitted
13   proposals for the project, six of which met the Port of San Diego’s criteria for
14   consideration. Oliver McMillan, in partnership with Evans Hotels, submitted one of the
15   six bids that met the Port of San Diego’s criteria for the project. Under the proposal,
16   Evans Hotels would own and operate a hotel on the property.
17         135. In the spring of 2016, Defendant Browning began calling and threatening
18   officers of Oliver McMillan. Initially, Ms. Browning demanded an in-person meeting.
19   When Oliver McMillan noted it was too early in the process to come to an agreement on
20   union issues, her tone turned threatening and she stated that Oliver McMillan’s proposal
21   “would not have a snowball’s chance in hell” if they didn’t cut a deal with her. Oliver
22   McMillan refused to cave to Ms. Browning’s threats.
23         136. On information and belief, in or around the same period, Mr. Lemmon and
24   Ms. Browning contacted other developers who submitted the other five bids. One of the
25   other developers agreed to meet with Ms. Browning. Ms. Browning told the developer
26   that if he agreed to a card check neutrality agreement, she would provide her support.
27   The developer agreed to enter a card check neutrality agreement, as he understood that
28   he needed labor’s support to compete against the remaining five, well-regarded

                                               45
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2767 Page 48 of 123



 1   developers. Shortly after he agreed, Ms. Browning later said that the deal was off
 2   because Mr. Lemmon, on behalf of Defendants, had secured an agreement from another
 3   developer.
 4         137. Protea Waterfront Development, also known as Gafcon Inc. or 1HWHY1
 5   (collectively, “Protea”), was the developer that first reached an agreement with Mr.
 6   Lemmon. Specifically, Protea agreed to Mr. Lemmon and Ms. Browning’s demands
 7   and represented that it would enter a card check neutrality agreement with Local 30 and
 8   a PLA with the Building Trades. Under the Protea proposal, the hotel on the property
 9   would be operated by Virgin Hotels North America.
10         138. On July 13, 2016, the Port held a public hearing to discuss the proposals
11   under an agenda item titled “PRESENTATION AND UPDATE ON THE RESPONSES TO THE
12   WORLD-CLASS WATERFRONT DEVELOPMENT OPPORTUNITY (CENTRAL
13   EMBARCADERO) REQUEST FOR PROPOSALS AND DIRECTION TO STAFF REGARDING
14   FURTHER ANALYSIS AND PROCESSING OF THE PROPOSALS.”
15         139. A representative of Protea told the Port of San Diego at the hearing that it
16   would enter into agreements with the unions. Ms. Browning also spoke at the hearing
17   and commented that she was “really excited to hear [Protea]’s proposal when they
18   talked about how they’re going to have agreements with [Local 30] and with the
19   Construction Trades.” On information and belief, Protea was the only developer that
20   agreed to sign labor agreements with both Defendants.
21         140. Despite the understanding of all bidders that any action would be limited to
22   narrowing the field to further analyze two or three proposals, the Board voted to
23   continue discussions about Seaport Village exclusively with Protea.5 On information
24
           5
25           Commissioners voted 6-1 to proceed exclusively with
     Protea. Contemporaneous news articles say “San Diego port commissions, skipping its
26   usual drawn-out development process …” decided to proceed exclusively with
     Protea. And “San Diego port commissioners shocked the development communities
27   when they swiftly narrowed a field of bidders to redevelop Seaport Village and its
     surrounding acreage.”
28

                                               46
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2768 Page 49 of 123



 1   and belief, the Port of San Diego’s decision to abandon the bid evaluation process and
 2   negotiate exclusively with the one developer that agreed to sign an agreement with both
 3   Defendants did not comply with standard competitive bidding processes in government
 4   contracting.
 5         141. In November 2016, in an adjudicative decision, the Port of San Diego
 6   officially accepted the bid from Protea. In combining with Protea, a direct competitor of
 7   Plaintiffs, Defendants blocked all developers, including Evans Hotels, from competing
 8   for the Seaport Village development. Protea ensured its success by agreeing to enter
 9   into labor agreements with Defendants.
10   The Hotel Del Coronado
11         142. Hotel Del Coronado is a national historic landmark that opened in 1888.
12   Between 2003 and 2008, KSL Resorts sought and received permits to revise the Hotel
13   Del Coronado’s Master Plan to allow for physical improvements to the property. KSL
14   Resorts had a contract with Local 30 to use union labor at the hotel, but that contract
15   was set to expire in 2009. Local 30 also wanted the Hotel to provide health care
16   benefits only through Ms. Browning’s health care organization. In an attempt to get
17   KSL resorts to agree to her demands, Local 30 opposed Hotel Del Coronado’s
18   expansion plans.
19         143. In 2008, the Coronado City Planning Commission approved the permits
20   and the revisions to Hotel Del Coronado’s Master Plan. The Planning Commission did
21   not require a new EIR, and instead relied on an addendum to a previously certified EIR.
22   Thereafter, in an adjudicative decision, the Coronado City Council issued two
23   appealable coastal development permits for the approved Hotel Del Coronado Master
24   Plan. Local 30 appealed the decision and submitted written objections and testified
25   orally at three hearings held by the City Council. Among their arguments, Local 30
26   argued that a full-blown, new EIR should be conducted to analyze the environmental
27   impacts from the Project. Their appeal was denied.
28

                                               47
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2769 Page 50 of 123



 1         144. Local 30 also appealed approval of the coastal development permits to the
 2   Coastal Commission and again argued that a full-blown, new EIR should be conducted
 3   to analyze the environmental impacts from the project. Local 30 identified severe
 4   impacts from a newly identified earthquake fault under the project site, water quality
 5   and biological resource impacts from a project proposal to divert additional storm water
 6   runoff to San Diego Bay, air quality and public health impacts, and climate change
 7   impacts from greenhouse gas emissions.
 8         145. At the same time, Local 30 filed a lawsuit in the San Diego Superior Court,
 9   Unite Here Local 30 v City of Coronado, No. 37-2008-00095595-CU-TT-CTL, arguing
10   that the project’s EIR violates CEQA and asserting violations of the Alquist-Priolo
11   Earthquake Fault Zoning Act and California Public Records Act. Specifically, Local 30
12   alleged that its members will breathe more polluted air, face risks from seismic hazards,
13   be subject to increased traffic, recreate in polluted waters, and suffer adverse health,
14   safety and environmental impacts caused by the project.
15         146. On December 4, 2009, the court rejected Local 30’s claims and denied the
16   petition in its entirety, finding that the City did not violate CEQA, the Alquist-Priolo
17   Act, or the Public Records Act, and that there was substantial evidence to support the
18   City’s decision to approve the project.
19         147. Not surprisingly, once the hotel came to an agreement with Local 30
20   regarding the union contract renewal, Local 30 abandoned the appeal pending before the
21   Coastal Commission regarding the coastal development permits and did not voice any
22   further opposition to the Hotel’s expansion.
23   San Diego Marriott Marquis & Marina
24         148. The San Diego Marriott Marquis & Marina (the “Marriott Marquis”) is a
25   hotel located at 333 West Harbor Drive in Downtown San Diego. In 2011, the Marriott
26   Marquis proposed a redevelopment project that would result in reconstruction of its
27   existing facilities, as well as construction of a public access way and a 25,000-square-
28   foot public promenade.

                                                48
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2770 Page 51 of 123



 1           149. Consistent with its playbook, Defendants opposed the project before the
 2   Port of San Diego, City Council, and the Coastal Commission.
 3           150. Local 30 representatives Ms. Browning, Rick Bates, and Thomas Enslow
 4   spoke in opposition to the project at a hearing of the Port Commissioners in December
 5   2011 citing purported inadequacies in the project EIR. Despite this opposition, the Port
 6   of San Diego certified the project EIR and approved an amendment to the Port Master
 7   Plan.
 8           151. Local 30 then teamed up with The Coalition for Responsible Coastal
 9   Development (Local 30 is a member) and sued the Port of San Diego on January 13,
10   2012, Coalition for Responsible Coastal Development v San Diego Unified Port District
11   No. 37-2012-00090739-CU-WM-CTL. Through their petition for writ of mandate,
12   Petitioners sought to set aside certification of the EIR, arguing that it is legally defective
13   and was certified by the Port in violation of CEQA laws. Petitioners also argued that the
14   Port’s approval of the amendment to the Port Master Plan was wrongful because the
15   Port failed to adequately disclose, evaluate, and mitigate the project’s traffic, parking,
16   soil contamination, wastewater and water supply impacts, and relied upon assumptions
17   and findings that were not support by any substantial evidence.
18           152. While their petition for writ of mandate was pending, Local 30 asserted
19   additional opposition to the project by challenging the water main easement vacated by
20   the City. In a July 2012 letter to the City Council, through the Coalition for Responsible
21   Coastal Development, Local 30 challenged the Development Services Department’s
22   determination that abandoning the public use of a water main easement was exempt
23   from environmental review under CEQA. In its opposition, Local 30 – with support
24   from Mr. Lemmon and the Building Trades – advanced the following arguments:
25                      The CEQA evaluation of the easement vacation project improperly
26                       segments environmental review of the proposed abandonment of the
27                       easement from environmental review of the applicant’s intended next
28                       steps of replacing the vacated water easement with a new water

                                                49
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2771 Page 52 of 123



 1                      easement and physically relocating water main pipes from the old
 2                      easement to the new easement;
 3                     The CEQA evaluation of the easement vacation project also
 4                      improperly segments environmental review of the proposed
 5                      abandonment (and relocation) of the easement from environmental
 6                      review of the larger, related and interdependent Marriott project; and
 7                     The categorical exemption for minor alterations in land use
 8                      limitations does not apply because the project is located on a listed
 9                      hazardous waste site and there is substantial evidence that the
10                      existence of contaminated soil on the site creates a reasonable
11                      possibility that disturbance of these soils during the removal and
12                      relocation of that water mains may result in significant impacts on
13                      water quality and human health and safety.
14         153. It is not clear whether the City ever responded to this letter.
15         154. Certification of the approved amendment to the Port Master Plan was set to
16   be heard by the Coastal Commission on November 15, 2012. Defendants opposed
17   certification via letters from their counsel to the Coastal Commission as well as
18   improper ex parte communications to Coastal Commissioners.
19         155. In their written opposition, Local 30 urged the Coastal Commission to take
20   “the final opportunity to reverse decades of bad planning and to provide the public a
21   small but clear window in the wall of development that currently obstructs the South
22   Embarcadero waterfront.” Their additional objections included:
23                     the project has substantial visual and access impacts to the marina
24                      area and walkway and fails to protect, restore, and enhance coastal
25                      views;
26                     project plans fail to adequately disclose and evaluate the potential
27                      risk to coastal resources and human health from the proposed
28

                                               50
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2772 Page 53 of 123



 1                      excavation of soils know to be contaminated with diesel fuel and
 2                      arsenic;
 3                     the Port Master Plan amendment is inconsistent with the Coastal Act
 4                      because it fails to protect lower cost visitor and recreational
 5                      facilities;
 6                     the plan fails to protect water quality, the coastal environment, and
 7                      human health; and
 8                     the plan fails to address the project’s increased guest capacity will
 9                      have on parking demand.
10         156. On November 1, 2012, Superior Court Judge Dato denied the petition for
11   writ of mandate in its entirety, and Judgment was entered in favor of the Port of San
12   Diego. Yet, as late as November 9, 2012, Coastal Commissioners continued to receive
13   opposition from Local 30 via improper ex parte communications urging the Coastal
14   Commission to deny certification of the amendment.
15         157. On or about November 12, 2012, as part of the resolution of the then-
16   existing challenges to the Convention Center expansion, the Defendants reached an
17   agreement that Mayor Sanders would meet with senior officials of the Marriott and
18   support Defendants’ demand for a card check neutrality agreement.
19         158. After the Mayor’s November 12, 2012 agreement to meet with Marriott,
20   the Marriott Marquis project was approved by the Coastal Commission at its November
21   15, 2012 hearing with no opposition from Defendants.
22   Legacy International Center
23         159. The Legacy International Center is a religious tourism and conference
24   center in Mission Valley with a 127-room hotel proposed to be developed by Morris
25   Cerullo World Evangelism. In June 2017, the City Planning Commission unanimously
26   voted to approve that project, and the project was scheduled for a September 2017
27   hearing before City Council.
28

                                                 51
                                      SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2773 Page 54 of 123



 1         160. Two days before the hearing, the developer received a call from a City
 2   Councilmember’s Chief of Staff indicating that the vote on the project was likely to be
 3   split. The Chief of Staff explained that union members were expected to appear at the
 4   hearing to oppose a different project, Town and Country, and would likely oppose the
 5   Legacy International Center on the basis that it is non-union.
 6         161. At the hearing, the developer’s representative was told that City Council
 7   President Myrtle Cole could not vote in favor of the project because the unions were
 8   present. As predicted, the union members present at the hearing to oppose the Town and
 9   Country project voiced opposition to the Legacy International Center. This led to a split
10   vote, so the issue was tabled for a later hearing.
11         162. At Defendants’ request, the developer met a week later with Ms. Browning
12   and Mr. Lemmon, who both said the developer would need to agree to their efforts to
13   unionize the project to get the votes required for City Council approval. The developer
14   explained that the Legacy International Center is a 501(c)(3) non-profit religious entity
15   and would employ only ordained ministers, so it could hire Local 30 members only if
16   they agreed to accept Jesus Christ. The developer also explained that denial of the
17   project would violate religious freedom laws and subject the City to liability. On
18   information and belief, the City Attorney agreed with the developer and so advised the
19   City Council.
20         163. When Ms. Browning learned that she could not unionize the workers,
21   Defendants immediately agreed to drop their opposition. The project was then approved
22   by the City Council 7-2 at the next meeting where it was addressed.
23   Increasing Costs For Developers Through Delays In Project Approval Is
24   Admittedly Central to Their Playbook.
25         164. Defendants’ playbook stems from the highest level of management within
26   the union, as the former General President of Local 30’s then parent union, UNITE
27   HERE, publicly asserted that: “[T]o be successful [in unionizing target companies], I
28   believe you have to be relentless . . . We’re not businessmen, and at the end of the day

                                                52
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2774 Page 55 of 123



 1   they are. If we’re willing to cost them enough, they’ll give in.” (Bruce Raynor’s
 2   presentation at the annual meeting of the American Political Science Association,
 3   Atlanta, Georgia, September 3, 1999) (emphasis added).
 4         165. As the foregoing examples demonstrate, Defendants’ reflexive and
 5   automatic environmental and land use objections to a project are a sham. Despite such
 6   repeated objections to projects, those objections have almost always been rejected by
 7   the government bodies to which they are directed with the authority to approve the
 8   developments. Defendants’ efforts result only in delays to a project, and substantively
 9   their objections result in very few, if any, modifications to the developments. Moreover,
10   Defendants’ CEQA and land use lawsuits have been similarly unsuccessful. Defendants
11   have either lost their sham lawsuits or they are immediately abandoned once Defendants
12   obtain PLAs and card check neutrality agreements.
13         166.     In addition to the projects discussed above, Defendants have targeted
14   other developments. As shown in the graphic below, Defendants have targeted virtually
15   all significant, non-union projects on the coastline or in downtown San Diego over the
16   course of the last fifteen years.
17

18

19
20

21

22

23

24

25
26

27

28

                                                53
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2775 Page 56 of 123



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

                                          54
                               SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2776 Page 57 of 123



 1         167. As they did with each of the projects described above, Defendants are now
 2   using the same illegal playbook with the Bahia Resort Hotel redevelopment project.
 3   Defendants seek not only to unionize the Bahia Hotel and force a PLA, but also to make
 4   an example out of Evans Hotels. The message to all other non-union developers and
 5   owners is clear: see how much you will spend and lose if you resist Defendants’
 6   demands.
 7         168. As described above, the illegal playbook has evolved to prevent projects
 8   from being docketed for a public vote in circumstances where the unions are not able to
 9   secure adequate votes in opposition in advance of the hearing and want to avoid having
10   to challenge the City Council’s approval through CEQA.
11   Local 30 Targets Evans Hotels in the 1990s
12         169. This situation is not the first time Local 30 has targeted Evans Hotels or the
13   Bahia.
14         170. In 1996, Local 30, then under the helm of Ms. Browning’s stepfather, Jef
15   Eatchel, and Ms. Browning’s mother, Nancy Browning, targeted the Bahia and the
16   Catamaran, another Evans family-owned hotel. Specifically, Local 30 called and wrote
17   letters to at least three of Evans Hotels’ clients, including the ACLU, and threatened that
18   if they did not cancel their reservation at Evans Hotels, Local 30 would disrupt their trip
19   by picketing those clients while they stayed at the hotel. This was not an idle threat.
20   During picketing outside one of the hotels, Local 30 specifically identified a client of
21   Evans Hotels that had an upcoming conference at that hotel. Local 30’s targeting of
22   Evans Hotels did not stem from concern over the wages, hours or working conditions of
23   Evans Hotels’ employees. In fact, when asked by a client of Evans Hotels why it was
24   targeting them, Local 30’s agent responded that it was due to purported anti-union
25   actions that Bill Evans had taken in his role as a Director, including as Chair, of the San
26   Diego Convention Center Corporation. As a result of Local 30’s unlawful secondary
27   threats and conduct, at least two of Evans Hotels’ clients canceled their scheduled
28   conferences. It was only after Evans Hotels filed a lawsuit against Local 30 that Local

                                               55
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2777 Page 58 of 123



 1   30 agreed to stop unlawfully targeting Evans Hotels. In fact, Local 30 agreed to cease
 2   any attempt to unionize the Bahia (or any other Evans Hotels-owned property) for a
 3   period of five years. While twenty years have now passed and the reins of Local 30
 4   have been handed over from Jef Eatchel and Nancy Browning to daughter Brigette
 5   Browning, Local 30 continues to resort to the same unlawful conduct in an effort to
 6   impede competition and commerce.6
 7   Local 30 and the Building Trades Target the Bahia Redevelopment Project in 2018
 8         171. On November 5, 2015, BH Partnership requested City Council approval of
 9   the lease amendment for the Bahia. After working with the Development Services
10   Department on associated environmental documents, BH Partnership met with the
11   Department of Real Estate Assets and the City Attorney to negotiate the lease
12   amendment at the end of January 2018.
13         172. Like many of the approvals of the projects by other developers who faced
14   Defendants’ opposition, the City Council’s vote on a lease amendment is an adjudicative
15   or administrative decision. San Bruno Comm. for Econ. Justice v. City of San Bruno, 15
16   Cal. App. 5th 524, 534-35 (2017) (city’s sale of property was adjudicative act);
17   Worthington v. City Council of Rohnert Park, 130 Cal. App. 4th 1132, 1142-43 (2005)
18   (city’s contract with Indian tribe was administrative task); Martin v. Smith, 184 Cal.
19   App. 2d 571, 577 (1960) (city council’s decision to approve sublease was administrative
20   action). It does not involve amending the existing MBMPU or changes to zoning laws,
21   as two advisory boards, the Coastal Commission staff, and the City’s own staff have
22   concluded.
23         173. As expected, Defendants responded by implementing Part 1 of their
24   playbook. On February 28, 2018, Tony LoPresti of the Altshuler Berzon firm (not
25   coincidentally the same attorney who represented Local 30 in the Town and Country
26   dispute referenced above and the same attorney representing Local 30 in this case) sent
27
           6
             Nancy Browning earns an annual salary of $94,409 from Local 30 for work as a
28   contract administrator in 2018.
                                               56
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2778 Page 59 of 123



 1   a letter on behalf of Local 30 to San Diego Mayor Kevin Faulconer and San Diego City
 2   Council members. Its re line read: “Access to information regarding environmental
 3   review of the Bahia Resort Hotel Lease Amendment.” Mr. LoPresti stated that he wrote
 4   on behalf of his client, Local 30, “to express concern regarding the lack of transparency
 5   and access to information pertaining to environmental review of the proposed Lease
 6   Amendment for the Bahia Resort Hotel Renovation Project . . . .” Mr. LoPresti asserted
 7   that the Bahia redevelopment was being processed “to preclude public comment on
 8   environmental review under [CEQA]” because the project was being analyzed under an
 9   addendum to the EIR previously approved for the MBMPU, which is not subject to
10   public comment.
11         174. On May 11, 2018, Mr. LoPresti sent another letter to the Mayor and the
12   City Council, this time claiming that because the project purported to eliminate Gleason
13   Road, it was not consistent with the 1997 MBMPU, and therefore, would require Evans
14   Hotels to amend the MBMPU in order to move forward.
15         175. Defendants knew or had reason to know that the retention of Gleason Road
16   was not a part of the MBMPU. Although the words “Retain Gleason Road”
17   mysteriously appear (in a different font) on an unapproved, amended graphic that was
18   prepared after the approvals for the Bahia redevelopment were articulated, this
19   requirement is nowhere to be found in the administrative record. In fact, in December
20   2014, Coastal Commission staff confirmed in an email that the Coastal Commission’s
21   actions in 1997 did not require the retention of Gleason Road. On October 3, 2018, the
22   Planning Department of the City of San Diego issued a formal memo stating that the
23   City conducted a thorough examination of the administrative record and concluded
24   again that the retention of Gleason Road is not part of the MBMPU. Therefore, the
25   Bahia’s proposed lease amendment does not require an amendment to that plan. Two
26   advisory boards, the Mission Bay Park Committee and the Park and Recreation Board,
27   also found that the Bahia’s proposed development plan was consistent with the master
28   plan which did not require retention of Gleason Road, and therefore did not require an

                                               57
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2779 Page 60 of 123



 1   amendment. Notwithstanding this, Defendants continue to falsely assert that the
 2   MBMPU forbids the elimination of Gleason Road. Specifically, Defendants created and
 3   sponsored a website, “nomissionbaylandgrab.org,” and a related Facebook page to
 4   disseminate the false message that the Bahia redevelopment violates the MBMPU.
 5   Users on Facebook have shared a link to the website over 450 times.
 6         176. Defendants also met and/or communicated individually in serial fashion
 7   with City Councilmembers to secure votes against the proposed Bahia lease amendment
 8   unless Evans Hotels agreed to meet with Ms. Browning and get her support. Plaintiffs
 9   allege on information and belief that Defendants’ meetings and communications with a
10   majority of the City Councilmembers in advance of the Bahia being docketed for a
11   public hearing violated the Brown Act.
12         177. Plaintiffs first learned of Defendants’ action in February/March 2018. On
13   February 16, 2018, Bill Evans attended a party on Shelter Island. While Mr. Evans was
14   standing in line to get a drink, he asked a current San Diego City Councilmember
15   (hereinafter “Councilmember I”) about the Bahia redevelopment. Instead of discussing
16   the merits of the project, she immediately asked Mr. Evans if he had spoken to Ms.
17   Browning. Caught off guard, Mr. Evans responded that he had not as the hotel is not
18   organized. Councilmember I then told Mr. Evans that he had to sign a card check
19   neutrality agreement with Ms. Browning because “without it, [Councilmember I] would
20   never support the project.” When Mr. Evans told Councilmember I that the project
21   would bring in hundreds of millions of dollars for the City of San Diego,
22   Councilmember I stopped him mid-sentence and told him that any hotel on public land
23   must be union irrespective of how much revenue it would bring to the City.
24         178. Shortly thereafter, Mr. Evans related his discussion with Councilmember I
25   to his sister Grace Cherashore, the Executive Chairwoman of Evans Hotels (hereinafter
26   “Ms. Cherashore.”) In response, Ms. Cherashore scheduled a meeting at
27   Councilmember I’s office on February 23, 2018 at 10:00 a.m. At this meeting, Ms.
28   Cherashore presented materials regarding the project and Evans Hotels generally. Ms.

                                              58
                                   SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2780 Page 61 of 123



 1   Cherashore specifically addressed why Evans Hotels did not want to unionize, including
 2   the fact that it would hinder Evans Hotels’ ability to have a direct relationship with its
 3   employees and promote based on merit. Ms. Cherashore talked about different
 4   employee programs, including the interest free loans it offers to employees, its high
 5   quality health insurance, and matching 401(k) program. The fact that Evans Hotels’
 6   employees commute right past unionized hotel properties with job postings on the way
 7   to work, such as the Hilton or the Hyatt, speaks to the fact that many workers prefer a
 8   non-unionized work environment. Ms. Cherashore also noted that each of Evans
 9   Hotels’ properties are listed in the top 40 of Trip Advisor ratings, while competing union
10   properties are all ranked significantly lower. Evans Hotels has scores of employees who
11   have been with the business for more than a decade. For these reasons, Ms. Cherashore
12   stated that although Evans Hotels was committed to the City of San Diego and prepared
13   to invest hundreds of millions of dollars in the Bahia redevelopment, it would do so
14   only if it could continue to operate in a non-unionized environment. Ms. Cherashore
15   concluded by pointing out that the City would benefit to the tune of almost half a billion
16   dollars in increased rent revenue over the course of the lease.
17         179. In response, Councilmember I indicated personal support for the proposal
18   and strategized as to who else Ms. Cherashore should speak with to assure that the
19   project get the necessary approvals from the City (including, for example, the labor
20   union representing City workers). Councilmember I stated that a lunch meeting was
21   already scheduled with Ms. Browning and that Councilmember I would speak to her
22   and attempt to gain her support for the project.
23         180. Weeks later, Mr. Evans received a call from one of Councilmember I’s
24   staff. The staff member indicated that there was now a “problem” with the Bahia
25   proposal and that Councilmember I (and others on City Council) can “no longer support
26   it.” When Mr. Evans pressed as to what had caused the Councilmember I to change
27   stance, the staff member indicated that Councilmember I had met with Ms. Browning
28   and that Ms. Browning had pressured Councilmember I to agree to oppose the project,

                                                59
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2781 Page 62 of 123



 1   regardless of what this would mean in terms of lost revenue for the City. On
 2   information and belief, Ms. Browning “pressured” Councilmember I by conditioning
 3   future funding and political support for Councilmember I’s campaign for Mayor on a
 4   quid pro quo agreement to oppose the Bahia unless Evans Hotels agreed to sign a card
 5   check neutrality agreement. Mr. Evans expressed his disappointment that the City’s
 6   change in stance ignored the merits of the project and the benefits to the City. Mr.
 7   Evans asked that Councilmember I communicate the change in position directly to Ms.
 8   Cherashore.
 9         181. Conditioning City Council support for a development on the developer’s
10   acceptance of a card check neutrality agreement, which deprives employers of the right
11   to demand a secret ballot election and communicate freely with their employees, is
12   preempted by the NLRA. The San Diego City Attorney expressly advised the City
13   Council of this fact in the 2015 Memorandum in response to efforts by Defendants to
14   force City Councilmembers into conditioning support for Cisterra on negotiations for a
15   card check neutrality agreement. The same legal analysis prohibits the City of San
16   Diego from requiring Developers to execute a PLA for construction work on such
17   development projects.
18         182. On information and belief, when Ms. Browning covertly pressured
19   Councilmember I to agree to support the project only if Evans Hotels agreed to a deal
20   with Local 30 and the Building Trades, Defendants knew that conditioning City
21   approval of a project on a card check neutrality agreement and/or a PLA was unlawful
22   and contrary to the City Attorney’s analysis.
23         183. On March 23, 2018, Councilmember I spoke with Ms. Cherashore at a
24   luncheon they both attended at the Bahia Hotel. Councilmember I pulled Ms.
25   Cherashore aside so they could speak privately. Councilmember I indicated that the
26   lunch meeting with Ms. Browning took place, and that unless Evans Hotels agreed to a
27   card check neutrality agreement at the Bahia, Councilmember I would have to oppose
28   the project. When Ms. Cherashore reiterated the benefits of being a non-union property

                                               60
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2782 Page 63 of 123



 1   and how the proposed redevelopment would benefit the city of San Diego,
 2   Councilmember I responded that “not all card check neutrality agreements are the
 3   same.” Councilmember I insisted that Evans Hotels would need to sign some form of a
 4   card check neutrality agreement in order for Councilmember I to be able to support the
 5   project. Councilmember I made it clear that this position was based solely on the
 6   discussion Councilmember I had with Ms. Browning and that Councilmember I’s
 7   personal view that the project would benefit the residents of San Diego had not changed.
 8   On information and belief, Defendants have contacted at least five of the City’s nine
 9   Councilmembers and have conveyed that other Councilmembers have agreed to oppose
10   the Bahia redevelopment. These serial discussions have resulted in an unlawful
11   agreement in violation of the Brown Act by a majority of the City Council to oppose the
12   project on grounds unrelated to the sham public opposition.
13         184. When Evans Hotels refused to acquiesce, Ms. Browning sent her cohort,
14   Tom Lemmon, to meet with Mr. Evans and personally deliver a message. On the
15   morning of June 30, 2018, Mr. Lemmon texted Mr. Evans to meet him at the Catamaran
16   Hotel for a drink. After making small talk, Mr. Lemmon raised the Bahia
17   redevelopment, initially stating that he thought the redevelopment would result in a lack
18   of access on Bahia Point. After discussing this point with Mr. Evans, Mr. Lemmon
19   agreed that the new walkway proposed as part of the redevelopment would be better for
20   bike and pedestrian access than the current road (Gleason), which is designed for cars
21   and does not allow safe passage for bicyclists or pedestrians.
22         185. Mr. Lemmon then abruptly shifted gears to the reason for the meeting and
23   stated firmly that Evans Hotels needed to sign a card check neutrality agreement with
24   Ms. Browning and Local 30. Initially, Mr. Lemmon focused on the benefit to Evans
25   Hotels of unionizing—claiming that it would result in union money and guests flowing
26   to Evans Hotels’ properties. When Mr. Evans made it clear that Evans Hotels would not
27   voluntarily sign a card check neutrality agreement, the discussion quickly shifted to
28   greenmail and other union tactics. Mr. Evans told Mr. Lemmon that Ms. Browning and

                                               61
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2783 Page 64 of 123



 1   Local 30 had already hired lawyers to threaten the redevelopment. He noted that those
 2   attorneys had already sent letters to the Mayor and City Council. Mr. Lemmon
 3   appeared excited by the reference to the letters, and told Mr. Evans that those were “my
 4   lawyers” and that “they always win.” He admitted to Mr. Evans that the unions were
 5   engaging in “greenmail,” but said the union would cover its tracks if Evans Hotels
 6   agreed to the neutrality agreement by requiring a couple of “small mitigation measures.”
 7   Mr. Lemmon made it clear to Mr. Evans that Local 30 and its allies, including Mr.
 8   Lemmon, intended to use CEQA and other environmental challenges to hold the Bahia
 9   redevelopment project hostage. Although Mr. Lemmon is not associated with Local 30,
10   he did not hide the fact that Ms. Browning was behind the meeting and openly
11   exchanged numerous text messages with Ms. Browning during the course of, and as part
12   of, the discussion. Mr. Lemmon concluded the meeting by threatening Mr. Evans that if
13   he did not give in to Ms. Browning, his project would be doomed as the union would
14   hold it up by any and all means—stating “we know how to do it, we do it all the time.”
15   Mr. Evans was all too familiar with the means used by Local 30, which, in the past,
16   included contacting at least three Evans Hotels’ clients with contracts to hold meetings
17   at the Bahia and Catamaran, and unlawfully threatening to picket those clients and
18   disrupt their meetings unless and until they canceled their contracts.
19         186. The threats were not idle. Soon thereafter, on September 11, Local 30
20   posted links on its Facebook pages to a website that it funded and created. This website,
21   called “No Mission Bay Land Grab at Bahia Point by UNITE HERE Local 30,”
22   contains false and misleading information regarding the Bahia Project and whether it
23   violates a purported requirement to retain Gleason Road.
24         187. On September 19, 2018, Evans Hotels’ CEO, Robert Gleason, ran into Mr.
25   Lemmon in the lobby of City Hall. Mr. Lemmon asked Mr. Gleason if he had seen all
26   the social media about the Bahia project, to which Mr. Gleason responded that he had.
27   Mr. Lemmon then asked Mr. Gleason if he was interested in sitting down to talk about
28

                                               62
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2784 Page 65 of 123



 1   it, and advised that, “just so you know, we’re going to turn up the volume.” By “we,”
 2   Mr. Lemmon meant the Defendants.
 3         188. In early October 2018, the City Real Estate Assets Department was trying
 4   to schedule a hearing on the Bahia lease amendment with a City Council Committee.
 5   Mr. Gleason learned that the Bahia lease amendment would not be placed on the agenda
 6   for the Committee meeting in mid-October because there were supposedly too many
 7   items on the agenda.
 8         189. On October 9, 2018, a representative from Evans Hotels spoke with a staff
 9   member representing a different San Diego City Councilmember (hereinafter
10   “Councilmember II”) on scheduling the Committee hearing. The staff member noted
11   that Councilmember II would not calendar the Bahia lease amendment on the requested
12   date because Ms. Browning and Councilmember II are “best friends” and that Ms.
13   Browning had been “very good” to Councilmember II, and has helped Councilmember
14   II out on many occasions.
15         190. Not surprisingly, far from being “too busy,” there were only three agenda
16   items heard at one of the requested Committee hearing dates, and the other Committee
17   hearing date was taken completely off calendar for lack of agenda items.
18         191. On information and belief, Defendants coerced City Councilmembers
19   during these unlawful meetings to prevent the project from being docketed until
20   Defendants had secured a collective commitment by a majority of Councilmembers to
21   oppose the project. Moreover, in accordance with Defendants’ agreement with Mayor
22   Faulconer, Mr. Lemmon secured the Mayor’s assistance in delaying the Bahia from
23   being docketed for a hearing because it did not have Defendants sign off.
24         192. Sensing weakness, on October 19, 2018, Mr. Lemmon initiated a text
25   message communication with Ms. Browning and Mr. Gleason, in which he said, “Bahia
26   We should all huddle up.” Mr. Lemmon then told Ms. Browning to “send Robert
27   [Gleason] [her] card check language in advance . . . . I got the feeling he’s gonna need
28   it.” After Ms. Browning responded, “Yep,” Mr. Lemmon then added, “Robert I’d like to

                                               63
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2785 Page 66 of 123



 1   see all construction and future maintenance be done by Union signatory contractors.”
 2   By this, Mr. Lemmon was referring to having Plaintiffs sign a PLA governing the Bahia.
 3   Defendants Threaten SeaWorld, Evans Hotels’ Business Partner
 4         193. While successfully carrying out Part 1 of their playbook and delaying a
 5   vote on the Bahia lease amendment, Defendants further turned up the volume by
 6   implementing Part 2. At the same time that Defendants were drumming up
 7   environmental opposition, covertly meeting with members of the City Council to secure
 8   agreement to oppose unless Evans Hotels agreed to unionize the project, i.e., agreed to
 9   the card check neutrality agreement and PLAs with Defendants, and/or to delay
10   docketing of the public hearing, and posting false messages on its website, they also
11   turned up the heat by going after Evans Hotels’ business partners, specifically Sea World
12   LLC (“SeaWorld”).
13         194. Evans Hotels’ relationship with SeaWorld is long-standing. Evans Hotels
14   and SeaWorld have had a cooperative marketing relationship for decades and Evans
15   Hotels sells SeaWorld tickets and branded room packages. On April 21, 2015, Evans
16   Hotels entered into a business venture with SeaWorld when the parties signed a Letter of
17   Intent to explore hotel development opportunities on the property of SeaWorld’s San
18   Diego Park. Later that year, on November 4, 2015, SeaWorld and Evans Hotels entered
19   into a Preliminary Project Agreement to develop an upscale, full service SeaWorld
20   themed and branded hotel of approximately three hundred rooms adjacent to the theme
21   park. Evans Hotels’ business agreement with SeaWorld was a matter of public
22   knowledge as the parties issued a press release on November 9, 2015 announcing their
23   intention to develop the hotel next to the theme park. In the ensuing days, the L.A.
24   Times, Fox News, and the San Diego Tribune wrote articles about the expected success
25   of the Joint Venture.
26         195. After years of further negotiation and collaboration, on January 22, 2018,
27   the parties executed a Joint Venture to develop, own, and operate a hotel project
28

                                               64
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2786 Page 67 of 123



 1   (hereinafter “SeaWorld hotel”) leased by SeaWorld. The Joint Venture was formalized
 2   in a written Limited Liability Company Agreement.
 3         196. Defendants knew about the Joint Venture and the significance of this
 4   opportunity for Evans Hotels’ business. SeaWorld is one of the top tourist attractions in
 5   San Diego and the Joint Venture contemplated Evans Hotels’ hotel to be the first hotel
 6   in the country branded with SeaWorld’s name.
 7         197. Defendants also knew that it was important to SeaWorld to build new
 8   attractions in the San Diego Park. These new attractions require Coastal Commission
 9   approval.7 SeaWorld had already encountered problems with the Coastal Commission
10   in 2016 when the Commission had conditioned approval of SeaWorld’s $100 million
11   proposed expansion of the orca tank and habitat (referred to as “Blue World”) on
12   SeaWorld’s agreement to discontinue its orca breeding program. Although SeaWorld
13   initially sued the Coastal Commission on the ground that it had no legal basis to take the
14   action it did, ultimately SeaWorld absorbed the loss and focused its energy on
15
           7
16           Local Coastal Programs (LCPs) are planning tools created by local governments
     to guide development in the coastal zone, in partnership with the Coastal Commission.
17   LCPs contain the ground rules for future development and the protection of coastal
     resources. LCPs are prepared by local government, but must conform with the goals and
18   policies of California’s Coastal Act. Once a local government (e.g., a city council)
     adopts a LCP, the LCP is submitted to the Coastal Commission for review for
19   consistency with Coastal Act requirements.
            After an LCP has been finally approved, the Commission’s coastal permitting
20   authority over most new development is transferred to the local government, which
     applies the requirements of the LCP in reviewing and approving new developments.
21   The Commission retains permanent coastal permit jurisdiction over development
     proposed on tidelands, submerged lands, and public trust lands, and the Commission
22   also acts on appeals from certain local government coastal permit decisions. The
     Commission reviews and approves any amendments to previously certified LCPs. The
23   Mission Bay Park Master Plan Update and the Sea World Master Plan are both certified
     LCPs.
24          To ensure compliance with the LCP and the Coastal Act, developments in the
     coastal area need a Coastal Development Permit. Once the Commission certifies a LCP,
25   local governments review and grant most coastal development permits. The Coastal
     Commission retains continuing permit jurisdiction over certain specified lands (such as
26   tidelands and public trust lands), and it has appellate authority over specified categories
     of development.
27          Based on their location and scale, the new attractions planned by SeaWorld and
     the Hotel developments described herein generally require a multiple step process that
28   includes both City Council approval and Coastal Commission approval.
                                               65
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2787 Page 68 of 123



 1   developing new attractions for its parks. SeaWorld was not back before the Coastal
 2   Commission until summer 2017 when it sought approval of a new ride for its San Diego
 3   theme park called the “Electric Eel.”
 4         198. In this timeframe, SeaWorld was working with a consultant, Allison Rolfe,
 5   President of Collaborative Land Use Solutions and former environmental activist, to
 6   facilitate its dealings with the California Coastal Commission and other environmental
 7   groups. Although SeaWorld did not agree to a PLA, Mr. Lemmon did not oppose the
 8   Electric Eel ride because of the large number of new union jobs that would be created in
 9   constructing it. SeaWorld was also able to get approval of a new roller coaster for
10   construction and release in 2019. The unions’ support, however, was limited and was
11   ultimately designed to send a message to SeaWorld that if it wanted to avoid
12   unionization and move forward with its business and develop new attractions, it would
13   need Defendants’ continued support.
14         199. Not coincidentally, at all relevant times, Allison Rolfe has been a very close
15   friend of Ms. Browning, and she has relied on this relationship to achieve success in her
16   role as a consultant. As she states on her website, Ms. Rolfe relies on her relationships
17   to “pioneer[] profitable solutions for high-profile development projects that would
18   otherwise have faced intractable opposition.” In other words, Ms. Rolfe manufactures
19   solutions by acting as the intermediary between Defendants and the owners and
20   developers whom they target. Accordingly, on information and belief, Mr. Lemmon,
21   Ms. Browning, and/or a Doe defendant communicated their messages to Evans Hotels
22   in part through Ms. Rolfe, and Ms. Rolfe communicated messages to Evans Hotels from
23   Defendants.
24         200. At the same time that Ms. Rolfe was working on securing Coastal
25   Commission approvals for the upcoming SeaWorld attractions, Ms. Rolfe was also
26   meeting and conversing with Mr. Evans regarding the Bahia and SeaWorld. Ms. Rolfe’s
27   first discussion with Mr. Evans was a telephone call in which she related her success
28   stories in negotiating with Defendants, specifically Local 30. Ms. Rolfe related that she

                                               66
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2788 Page 69 of 123



 1   was close friends with Lorena Gonzalez (a state assemblyperson and former head of the
 2   San Diego & Imperial Counties Labor Council) and that she worked with her to broker a
 3   deal between Pacifica, Ms. Rolfe’s client, and the Port of San Diego whereby the Port of
 4   San Diego would trade property with Pacifica for the site of its new hotel. As part of
 5   this deal, Ms. Rolfe confirmed that she secured a promise from Ms. Browning not to
 6   engage in greenmail in exchange for Pacifica’s commitment to sign a card check
 7   neutrality agreement for the project. Ms. Rolfe assured Mr. Evans that if he were
 8   willing to agree to a card check neutrality agreement for the Bahia, she could get the
 9   same kind of result. Mr. Evans listened to Ms. Rolfe’s story but said that unlike
10   Pacifica, Bahia had been in operation for over 60 years and Evans Hotels was not
11   willing to sign away its rights just to avoid the threat of greenmail and union opposition.
12         201. Ms. Rolfe met Mr. Evans for lunch on or around March 22, 2018 to discuss
13   the Bahia proposal again, but with a new focus on SeaWorld and a potential quid pro
14   quo relating to the SeaWorld hotel. Ms. Rolfe’s communications made clear that she
15   had spoken to Ms. Browning and Local 30 and they were after the Bahia
16   redevelopment. Ms. Rolfe told Mr. Evans that Mr. LoPresti had sent a letter to the San
17   Diego City Council on behalf of Local 30 opposing the Bahia. Because Mr. LoPresti’s
18   letter was dated February 28, 2018 and no one at City Council had yet shared this letter
19   with Evans Hotels, Mr. Evans was unaware of its existence until he met with Ms. Rolfe.
20   Ms. Rolfe was not working on the Bahia redevelopment, so no one from the City had
21   reason to share the letter. Thus, the only way Ms. Rolfe could have known about this
22   letter authored by Defendant Local 30’s counsel is from Defendants. On information
23   and belief, Defendants shared the letter with Ms. Rolfe and authorized her to serve as
24   the intermediary between Defendants and Evans Hotels. Indeed, only a few weeks
25   earlier, on February 23, 2018, Rick Bates, a Local 30 Research Analyst, submitted a
26   Public Records Act request to the City of San Diego seeking information “regarding the
27   SeaWorld Hotel or any lease amendment related to the SeaWorld Hotel.”
28

                                               67
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2789 Page 70 of 123



 1         202. In this lunch meeting, Ms. Rolfe also made clear that she had spoken with
 2   Ms. Browning when she relayed to Mr. Evans that Ms. Browning has “a real problem
 3   with you.” Ms. Rolfe related that unless Mr. Evans did a deal with Ms. Browning,
 4   Defendants would target all of Evans Hotels’ projects and SeaWorld as Evans Hotels’
 5   business partner. By contrast, if Evans Hotels agreed to a deal with Ms. Browning for
 6   the Bahia—which necessarily includes entering a PLA with the Building Trades—the
 7   environmental opposition would resolve itself at the Bahia and Defendants would not
 8   target SeaWorld or its employees. Although Mr. Evans offered to pay Ms. Rolfe for her
 9   time, she appeared uncomfortable and refused. These statements were made against the
10   backdrop of the historical conflict between Local 30 and Evans Hotels during which
11   Local 30 contacted Evans Hotels’ clients and threatened to picket those customers
12   during their scheduled conferences at Evans Hotels, unless they cut ties.
13         203. Ms. Rolfe spoke regularly with Mr. Evans during the Spring of 2018 and
14   relayed the same message again and again: If you want to be able to move forward with
15   SeaWorld, you need to do a deal with Defendants for the Bahia. On information and
16   belief, Ms. Rolfe was sent by Defendants to communicate the message to Evans Hotels
17   that unless it agreed to a card check neutrality agreement at the Bahia, the unions would
18   continue its attack on the Bahia and come after SeaWorld as Evans Hotels’ business
19   partner.
20         204. In or around June or July 2018, when Evans Hotels refused to acquiesce to
21   Defendants’ threats and demands, they turned their focus instead on SeaWorld, Evans
22   Hotels’ business partner. Through Ms. Rolfe, Defendants communicated to SeaWorld
23   that if SeaWorld continued its partnership with Evans Hotels, SeaWorld would face
24   severe opposition from the unions and union allies in connection with its plan to open
25   new attractions every year. Defendants not only would interfere with SeaWorld’s ability
26   to get approval for a master plan amendment at City Council and the Coastal
27   Commission (the usual greenmail), but also would drum up negative publicity against
28   SeaWorld designed to undermine SeaWorld’s business by damaging its reputation and

                                               68
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2790 Page 71 of 123



 1   public image. These attacks would be unrelated to SeaWorld’s future attractions, but
 2   would be on subjects like animal cruelty, an issue that has been the subject of past
 3   negative publicity campaigns against SeaWorld. Defendants did not actually intend to
 4   oppose SeaWorld’s future attractions. They merely wanted the threat of future
 5   opposition to pressure SeaWorld to cease doing business with Evans Hotels. In
 6   addition, on information and belief, SeaWorld reasonably understood this opposition to
 7   include a corporate campaign to organize SeaWorld’s labor force unless it cut ties with
 8   Evans Hotels. The message to SeaWorld was clear: either terminate your deal with
 9   Evans Hotels or face years of delay in getting future attractions approved and
10   immeasurable damage to your image, reputation, and business in San Diego.
11          205. As expected, when faced with the prospect of the unions targeting
12   SeaWorld’s reputation and core business plan to increase sales by opening up new
13   attractions and harming its image, SeaWorld had no choice but to agree to abandon its
14   Joint Venture with Evans Hotels, resulting in an obligation to pay out more than $2.8
15   million in termination fees.
16          206. In mid-July 2018, Bill Evans received a phone call from John Reilly, the
17   interim CEO of SeaWorld, regarding the Joint Venture. Mr. Reilly stated on the call that
18   he understood there was “a big problem” with the union relating to the Bahia. On
19   information and belief, Mr. Reilly received this message from Defendants through Ms.
20   Rolfe and/or another agent of SeaWorld, as the union’s opposition to the Bahia project
21   was not yet public knowledge. Mr. Reilly then told Mr. Evans that SeaWorld could not
22   afford to be involved with anyone or any projects that could delay SeaWorld’s ability to
23   get its master plan approved and/or otherwise adversely impact its business. This is
24   supported by SeaWorld’s 2018 annual Form 10-K filing which identifies unionization as
25   a significant threat to its profitability:
26          Unionization activities or labor disputes may disrupt our operations
            and affect our profitability.
27
            Although none of our employees are currently covered under collective
28          bargaining agreements, we cannot guarantee that our employees will not
                                                  69
                                       SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2791 Page 72 of 123



 1         elect to be represented by labor unions in the future. If some or all of our
           employees were to become unionized and collective bargaining agreement
 2         terms were significantly different from our current compensation
           arrangements, it could adversely affect our business, financial condition or
 3         results of operations. In addition, a labor dispute involving some or all of
           our employees may disrupt our operations and reduce our revenues, and
 4         resolution of disputes may increase our costs.
 5
           207. Mr. Reilly said that while SeaWorld still liked conceptually the idea of a
 6
     SeaWorld hotel and believed that it would bring millions of dollars in increased revenue,
 7
     SeaWorld’s stock price is dependent on developing new attractions and that SeaWorld
 8
     could not afford to become a target of the union. SeaWorld was faced with two options:
 9
     it could either keep the hotel and inevitably spend years fighting the union and its
10
     asserted pressure tactics, or else drop the hotel, move forward with the planned opening
11
     of key attractions for the park, and avoid union organizing. SeaWorld had no choice but
12
     to end its venture with Evans Hotels.
13
           208. Evans Hotels’ CEO, Robert Gleason, had a subsequent phone call with Mr.
14
     Reilly on the same subject on or around July 26, 2018. On this call, Mr. Reilly
15
     reiterated SeaWorld’s concern regarding the union and asked that the parties arrange for
16
     an in-person meeting in San Diego to discuss. Without going into much detail, Mr.
17
     Reilly reiterated that while there was still “interest” conceptually in doing a SeaWorld
18
     hotel, he said that attractions are the “lifeblood” of the organization and that would have
19
     to take priority. Mr. Reilly expressed concern that doing a hotel with Evans Hotels
20
     would make SeaWorld a target to union opposition generally and reiterated that
21
     SeaWorld could not afford any “wrinkle” in its plans.
22
           209. On or around August 10, 2018, the parties convened at SeaWorld’s office in
23
     San Diego. Mr. Reilly again reiterated that SeaWorld’s focus was on developing new
24
     attractions and that being able to open up new attractions on an annual basis was
25
     critically important to SeaWorld’s success. Although SeaWorld had been able to get its
26
     new Electric Eel ride approved by the Coastal Commission for 2018, there were other
27
     attractions in the pipeline pending approval, which needed an amendment to the
28

                                               70
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2792 Page 73 of 123



 1   SeaWorld Master Plan. While SeaWorld still saw the value in a branded hotel, it told
 2   Evans Hotels that it could not move forward with the hotel plans at the expense of its
 3   core business of opening new attractions at its parks.
 4         210. SeaWorld pointedly asked about the status of the Bahia and whether Evans
 5   Hotels had agreed to meet with Ms. Browning or anyone else at Local 30. When Mr.
 6   Evans responded that Evans Hotels had not agreed to meet with Ms. Browning, Corrine
 7   Brindley, SeaWorld’s Vice President of State Affairs, said that SeaWorld’s concern is
 8   that if Evans Hotels did not do a deal with Ms. Browning for the Bahia, Defendants
 9   would come after SeaWorld and its proposed new attractions with “pitchforks in air.”
10   SeaWorld was acutely aware of Local 30’s history of blocking projects and using
11   unlawful means to disrupt its opponents’ businesses, including Local 30’s previous
12   conflict with Evans Hotels during which Local 30 had threatened to picket Evans
13   Hotels’ clients and disrupt their business meetings at Evans Hotels’ hotels unless they
14   terminated their contracts with Evans Hotels. Notably, Allison Rolfe reports directly to
15   Ms. Brindley. When Mr. Evans responded that the greenmail is part of the Defendants’
16   playbook, Ms. Brindley responded that SeaWorld also had other more pressing concerns
17   relating to Defendants’ stated ability to attack its reputation and image.
18         211. Mr. Reilly acknowledged that SeaWorld’s decision effectively threw Evans
19   Hotels under the bus but said, again, that SeaWorld had no choice but to “protect its
20   bread and butter” from union interference.
21         212. On September 19, 2018, Tony Taylor, the General Counsel of SeaWorld,
22   called Robert Gleason and formally terminated the Joint Venture with Evans Hotels. He
23   stated that while SeaWorld valued its relationship with Evans Hotels, SeaWorld’s
24   leadership had decided that they could not move forward with the Joint Venture because
25   it would jeopardize SeaWorld’s underlying capital strategy of opening up new
26   attractions at its theme park. He then stated that SeaWorld would move forward without
27   Evans Hotels in the Master Plan Amendment so that it could formally get the
28   entitlement process moving forward on new attractions. Mr. Taylor reiterated that while

                                                71
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2793 Page 74 of 123



 1   it was a difficult decision to make given the amount of time, energy, and money invested
 2   by the parties in the SeaWorld hotel, SeaWorld had no choice but to protect its core
 3   business.
 4         213. On November 7, 2018, SeaWorld issued an SEC filing formally
 5   announcing its decision to abandon the SeaWorld hotel. Although SeaWorld did not
 6   share in the press release the real reason why it was that it had decided at significant
 7   cost to abandon a hotel destined to bring thousands of jobs and hundreds of millions of
 8   dollars in anticipated revenue to SeaWorld San Diego and rent revenue to the City of
 9   San Diego, the message was clear. In fact, the following day Mayor Faulconer pulled
10   aside Mr. Evans and asked why it was that SeaWorld abandoned the project after years
11   of investment and collaboration with Evans Hotels. When Mr. Evans declined to
12   respond, the Mayor leaned in and said, “It was the Union, right?”
13         214. On November 15, 2018, a SeaWorld executive confirmed to David
14   Cherashore, Executive Board Member of Evans Hotels, that the reason why the
15   SeaWorld Board of Directors terminated the Joint Venture with Evans Hotels was
16   because the unions threatened to target SeaWorld, including its plans to open up new
17   attractions on an annual basis, if it continued in its Joint Venture with Evans Hotels. On
18   information and belief, this threat was communicated by Defendants to Allison Rolfe or
19   another agent of SeaWorld.
20   Defendants Continue To Interfere with the Bahia Project After 2018 Election
21         215. In November 2018, following the City of San Diego election, Evans Hotels
22   was still trying to get the Bahia lease amendment set for hearing. Councilmember II
23   refused to schedule the Bahia lease amendment for a hearing at the Committee level.
24   When Evans Hotels requested that City Council President Myrtle Cole direct docket the
25   Bahia lease amendment at City Council, Ms. Cole refused. When Mr. Evans called Ms.
26   Cole to ask why the Bahia would not be docketed, Ms. Cole admitted that the unions
27   had given her “hundreds of thousands of dollars to win this thing” and that they (Ms.
28

                                                72
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2794 Page 75 of 123



 1   Browning and Mr. Lemmon) would be upset if the Bahia was to get docketed before the
 2   new City Councilmembers took office.
 3         216. After hearing that the President of City Council would not docket the
 4   project because of her relationship with Defendants, Evans Hotels turned to the Mayor
 5   of San Diego for help. On information and belief, under the agreement between the
 6   Mayor and Defendants regarding the Convention Center expansion, on November 26,
 7   2018, Defendants contacted the Mayor’s office and demanded that he not request City
 8   Council to docket the Bahia for December 3, 2018. The Mayor agreed and the Bahia
 9   lease was not docketed.
10         217. Then and only then, after surrender by Evans Hotels was all but certain,
11   Ms. Browning, Mr. Lemmon, and Carol Kim (Political Director for the Building Trades)
12   met with Robert Gleason and Bill Evans at the Patio restaurant in Mission Hills on
13   November 27, 2018 at 4 p.m. After exchanging brief pleasantries, Mr. Gleason raised
14   the issue of the numerous environmental challenges to the Bahia and Evans Hotels’
15   belief that the opposition all stemmed from Defendants’ desire to unionize the Bahia.
16   Although Mr. Lemmon was careful not to discredit the environmental opposition, he
17   acknowledged that neither he nor Ms. Browning could speak to any of the purported
18   environmental concerns. Instead, he rationalized their opposition by stating that the
19   union is a business and its objective is to sign up members via a signed PLA and card
20   check neutrality agreement. When Mr. Evans posed the question as to why they should
21   agree to do this, Ms. Browning responded bluntly “so that you can go forward with your
22   project” and be able to pursue other opportunities in San Diego. They stated that they
23   had the vote of the new City Council President “all locked up” and future City Councils
24   would be even worse. In case the message was not clear enough, Mr. Lemmon likened
25   the unions’ conduct to a “grenade with the pin out on the table,” placing his mobile
26   phone on the table across from Mr. Gleason and Mr. Evans and gesturing to it as though
27   it were a grenade. Mr. Lemmon threatened that although the “pin” had been taken out of
28   the grenade, there was still time to put it back in. Mr. Evans and Mr. Gleason were well

                                               73
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2795 Page 76 of 123



 1   acquainted with what happens when Defendants caused a “grenade” to explode, given
 2   that both had lived through the historical conflict with Local 30 and had only, two weeks
 3   earlier, confirmed that Defendants were responsible for the destruction of the SeaWorld
 4   Joint Venture. That meant threats of pickets, corporate campaigns, and other unlawful
 5   means against Evans Hotels and its clients unless Evans Hotels conceded to the unions’
 6   demands. If that were not enough, Ms. Browning made clear that the alternative for
 7   Evans Hotels would not be pretty. Citing her sham environmental suit with the Cisterra
 8   7th & Market project and the affordable accommodation challenge she pulled out of
 9   “thin air” to oppose the Sunroad Harbor Island Hotel project, Ms. Browning assured
10   Evans Hotels that they would “stop at nothing” to prevent the Bahia from going
11   forward. When Mr. Evans asked why they were targeting Evans Hotels, as they were
12   good employers, Mr. Lemmon appeared surprised and said this has nothing to do with
13   Evans Hotels being “bad people” or a “bad employer.” To the contrary, both he and Ms.
14   Browning reiterated that it is a “new era” for the unions. Mr. Lemmon summed it up by
15   saying “we have a business just like you have a business” and that their focus was on
16   increasing the number of members because that translates into increased dues. Ms.
17   Browning added that the plan is to have 10,000 members within a year’s time and
18   ultimately to use their control over the City Council8 and the California Coastal
19   Commission to unionize “each and every hotel in San Diego.” Ms. Kim stated that
20   using union labor is “no longer a market liability,” but rather the expectation. In other
21   words, non-union hotel owners/developers in the market would need to sign up or be
22   forced out of the Mission Bay, San Diego Bay, Mission Valley, and Downtown markets.
23         218. Evans Hotels also understands that Defendants’ claimed concern about
24   retaining Gleason Road is a smokescreen. Defendants have no actual desire to retain
25
26         8
             Ms. Browning has repeatedly mentioned that she is “best friends” with
     Councilmember II, and that her husband, who is Councilmember II’s political campaign
27   consultant, was responsible for getting Councilmember II elected to office. Ms.
     Browning even referred to Councilmember II as the Council President, even though at
28   that time the election for that position had not yet occurred.
                                               74
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2796 Page 77 of 123



 1   Gleason Road. In fact, as Mr. Lemmon conceded in his meeting with Mr. Evans, Evans
 2   Hotels’ plans for the Bahia redevelopment provide greater access to the public than
 3   Gleason Road currently provides.
 4         219. Further, Evans Hotels understands that altering its plans to comply with
 5   Defendants’ demand to retain Gleason Road will accomplish nothing. As they did with
 6   the Sunroad Harbor Island Hotel project, if they lose the basis for their current
 7   objection, Defendants will simply create a new objection out of the “thin air.” On
 8   information and belief, Defendants have utilized this tactic against other developers that
 9   have made changes to their projects to address Defendants’ CEQA and land use
10   objections. Ultimately, nothing less than agreeing to a card check neutrality agreement
11   and PLA will end Defendants’ objections – which they will readily abandon in favor of
12   the labor concessions. And if Evans Hotels agrees to those agreements, Defendants will
13   switch their position on the Bahia redevelopment to support its approval regardless of
14   whether it includes retaining Gleason Road.
15         220. Defendants have taken all of these surreptitious actions knowing full well
16   that that their ultimate objective—Evans Hotels’ forced execution of a card check
17   neutrality agreement—is an unlawful act that neither the City Council nor any other
18   state or local governmental entity may impose upon an employer, and it has been
19   declared improper by the Supreme Court of the United States. Indeed, the San Diego
20   City Attorney, in his 2015 Memorandum to the San Diego City Council, specifically
21   advised the Council and the public of this federal prohibition.
22         221. Defendants have taken the steps described herein in an attempt to allow
23   Local 30 and the Building Trades to control and monopolize the prime tourist regions of
24   San Diego, including the waterfront along Mission Bay and Downtown and to eliminate
25   competition and development from non-union hotels. Defendants’ actions in opposing
26   any hospitality development project by a full-service hotel in these areas whose labor is
27   not represented by Local 30 and/or whose construction project is not subject to a PLA
28   has the effect of forcing all existing hotels undergoing renovation and/or expanding their

                                               75
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2797 Page 78 of 123



 1   footprint (which all hotels must do regularly to continue to attract guests) to “go union”
 2   and forcing all newcomers to the San Diego hotel market to either use union labor, both
 3   in the construction and operation of the properties, or to build elsewhere. This is
 4   harmful to competition in the San Diego hospitality market in multiple ways, including
 5   but not limited to the following:
 6            a. First, Defendants’ action in forcing San Diego hotels to “go union” has the
 7                effect of imposing certain wage scales and work rules on the construction
 8                and operation of all full-service hotels in the San Diego waterfront,
 9                regardless of a hotel’s ability to pay or desire to use non-union workers for
10                reasons unrelated to wage scale (e.g., because the hotel has found that its
11                efficiency and performance is tied to its long-term employees, who have
12                consistently refused to vote to unionize, and other more efficient operating
13                methods). This has the effect of eliminating competition in the market.
14            b. Second, Defendants are successfully blocking hoteliers who employ a non-
15                union labor workforce from entering the market, just as they did with the
16                SeaWorld hotel, and from expanding their market share. Similarly,
17                Defendants are successfully preventing non-union contractors from
18                performing work in the relevant market by forcing developers to sign
19                PLAs. These barriers to entry stifle competition and result in Defendants’
20                monopoly power in the San Diego hospitality labor market.
21            c. Third, Defendants’ actions in forcing San Diego full-service hotels to “go
22                union” harm competition by restraining hospitality developers’ and their
23                hotel employees’ rights to recognize a union or not. As discussed above,
24                there are benefits to working at non-union hotels and for non-union
25                contractors that would be eliminated if all full-service hotels in the area are
26                forced to employ union labor or sign PLAs to use only unionized
27                contractors and subcontractors.
28

                                               76
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2798 Page 79 of 123



 1         222. Defendants will not stop their abusive and unlawful behavior with respect
 2   to the Bahia redevelopment until they receive a signed card check neutrality agreement
 3   and a PLA. And they will not stop this behavior in the City of San Diego going
 4   forward. Their illegal actions, violating the Sherman Act, NLRA, RICO laws, and state
 5   laws, ensure that they maintain control over the relevant hospitality labor market.
 6                   DEFENDANTS’ CONDUCT IS NOT PROTECTED
 7                       BY THE NOERR-PENNINGTON DOCTRINE
 8         223. The Noerr-Pennington doctrine extends First Amendment protections to
 9   immunize petitioning activity, direct communications to the government for redress of
10   grievances, and conduct incidental to such petitioning activity. Noerr-Pennington is
11   designed to protect “genuine efforts to influence” government bodies. Clipper Express
12   v. Rocky Mountain Motor Tariff Bureau, Inc., 690 F.2d 1240, 1252 (9th Cir. 1982).
13         224. The protections of Noerr-Pennington are not absolute. Although some of
14   Defendants’ conduct involves activity before government bodies like the City Council
15   and Coastal Commission, as well as filing CEQA and land use lawsuits, Noerr-
16   Pennington does not apply to Defendants’ actions for numerous reasons.
17         225. Initially, because secondary boycotts are unfair labor practices prohibited
18   by the NLRA, speech and conduct incidental to petitioning activity that might, outside
19   the labor context, be protected by Noerr-Pennington and the First Amendment, is still
20   unlawful under Section 8(b)(4). N.L.R.B. v. Int’l Ass’n of Bridge, Structural,
21   Ornamental, & Reinforcing Iron Workers, Local 229, AFL-CIO, 941 F.3d 902, 905-07
22   (9th Cir. 2019). Here, Defendants’ threats toward SeaWorld were secondary activity
23   designed to force SeaWorld to cease doing business with Evans Hotels. As such, they
24   are not protected by Noerr-Pennington.
25         226. Moreover, in the labor context, Noerr-Pennington does not protect conduct
26   incidental to petitioning activity when the purpose of that activity is an unlawful
27   secondary objective, not to influence the government. United Nurses Ass’ns of Cal. v.
28   N.L.R.B., 871 F.3d 767 (9th Cir. 2017). Defendants’ direct threats to SeaWorld and

                                               77
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2799 Page 80 of 123



 1   Evans Hotels were not made to influence the City Council on unknown and yet unstated
 2   grounds of opposition to SeaWorld’s future development plans, but were instead
 3   intended to force Evans Hotels to capitulate to Defendants’ demands that Evans Hotels
 4   agree to a card check neutrality agreement and PLA. That is not conduct incidental to
 5   Defendants’ activity of petitioning the City Council to oppose the Bahia redevelopment
 6   on CEQA or land use grounds.
 7         227. Defendants’ conduct also is not protected by Noerr-Pennington to the
 8   extent it involves communications with government officials in violation of the Brown
 9   Act or the disclosure requirements of the San Diego Municipal Code. Nonetheless,
10   Defendants engage in these unlawful actions because they cannot openly lobby City
11   Councilmembers to condition approval of a project on the developers’ agreement to a
12   card check neutrality agreements and PLA. The City Attorney has said such conditions
13   are unlawful.
14         228. Defendants’ conduct also is not protected under Noerr-Pennington because
15   their oppositions and lawsuits constitute sham petitioning. Sham petitioning occurs
16   when a defendant’s actions are not genuinely intended to influence favorable
17   government action.
18         229. The sham exception takes one of two forms relevant here: (1) sham based
19   on a series of petitioning activities (“serial sham”); and (2) sham based on a single act of
20   petitioning (“single sham”).
21         230. Under the serial sham exception, the sham applies when a defendant
22   engages in serial and automatic petitioning “without regard to and regardless of the
23   merits of said petitions.” USS-POSCO Indus. v. Contra Costa County Bldg. & Constr.
24   Trades Council, AFL–CIO, 31 F.3d 800, 811 (9th Cir. 1994). The defendant also must
25   engage in that petitioning activity “for an unlawful purpose[.]” Sosa v. DIRECTV, 437
26   F.3d 923 (9th Cir. 2006).
27         231. The serial sham exception is applicable to administrative or adjudicative
28   decisions of legislative bodies. Approvals of individual projects within the scope of an

                                               78
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2800 Page 81 of 123



 1   existing plan, such as variances, conditional use permits, and subdivision map
 2   approvals, are adjudicative acts. Park at Cross Creek, LLC v. City of Malibu, 12 Cal.
 3   App. 5th 1196, 1204 (2017); Citizens for Planning Responsibly v. Cnty. Of San Luis
 4   Obispo, 176 Cal. App. 4th 357, 367 (2009). The same is true of a city council’s decision
 5   to enter into a contract, such as sales or leases of a city’s property. San Bruno Comm.
 6   for Econ. Justice v. City of San Bruno, 15 Cal. App. 5th 524, 534-35 (2017) (city’s sale
 7   of property was adjudicative act); Worthington v. City Council of Rohnert Park, 130 Cal.
 8   App. 4th 1132, 1142-43 (2005) (city’s contract with Indian tribe was administrative
 9   task); Martin v. Smith, 184 Cal. App. 2d 571, 577 (1960) (city council’s decision to
10   approve sublease was administrative action).
11         232. The decision to amend the Bahia lease agreement between the City and
12   Evans Hotels is an adjudicative act. So too are many of the decisions made by the City
13   Council, Port of San Diego, and Coastal Commission in connection with hotel projects
14   proposed by other developers, including the Exclusive Negotiation Agreement and
15   Development and Disposition Agreement for the Cisterra, the approval of permits for
16   the Lane Field development, the approval of the Sunroad restaurant and the single hotel,
17   the selection of a developer for Seaport Village, and the approval of coastal
18   development permits for the Hotel Del Coronado.
19         233. As an adjudicative or administrative decision, approval of the Bahia lease
20   amendment requires public hearings, written and oral arguments, permits representation
21   by counsel, and is subject to judicial review.
22         234. Defendants reflexively oppose projects proposed by hotel developers,
23   including Evans Hotels, that refuse to enter into card check neutrality agreements and
24   PLAs. They make sham arguments about CEQA and land use requirements (like
25   retaining Gleason Road) without regard for their merits and for the sole and unstated
26   purpose of forcing their opponents to agree to unionize. Defendant Lemmon freely
27   admitted to Bill Evans during their June 30, 2018 meeting at the Catamaran that
28   Defendants’ challenges are “greenmail” and Defendant Browning bragged to Mr. Evans

                                               79
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2801 Page 82 of 123



 1   at the November 27, 2018 meeting that Defendants create arguments against the projects
 2   out of “thin air.”
 3          235. Defendants also do not seek to genuinely influence government action.
 4   They have no interest in the environmental challenges they assert or ensuring
 5   compliance with land use laws and regulations. Defendants seek to use their opposition
 6   before government bodies like the City Council and Coastal Commission to delay and
 7   obstruct projects to drive up costs, threaten project funding, and lessen project profits.
 8   Faced with financial losses, developers often have no choice but to agree to Defendants’
 9   demands. Although Defendants’ scheme results in government bodies voting against
10   non-union projects, Defendants actually do not want to block the projects entirely; they
11   merely want to block the projects until the developer agrees to a card check neutrality
12   agreement and PLA. Once those agreements are obtained, Defendants abandon their
13   CEQA and land use challenges with, at most, small mitigation measures that Defendants
14   use to cover their tracks and actively support the same projects that they once opposed.
15          236. That Defendants so freely abandon their CEQA and land use claims proves
16   their sole motivation in asserting those claims is to obtain unrelated labor concessions.
17   Defendants have fiduciary duties to their memberships to expend union funds prudently.
18   Although Defendants expend substantial funds for attorneys to argue CEQA and land
19   use claims that they ostensibly bring to protect the health and welfare of their members
20   (e.g., to prevent them from being adversely affected by toxic chemicals, unsafe air and
21   water, and lack of affordable accommodations), the claims are almost always dropped or
22   dismissed without any actual changes to the development plans. The only justification
23   for this pattern of conduct is that those CEQA and land use claims are mere vehicles for
24   Defendants to accomplish their true objective – obtaining card check neutrality
25   agreements and PLAs with developers.
26          237. This is illustrated by Defendants’ about-face on the Cisterra, Lane Field,
27   and Town and Country projects. After lengthy opposition in multiple government
28   bodies claiming the projects violated CEQA and other land use restrictions, once

                                                80
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2802 Page 83 of 123



 1   Defendants obtained card check neutrality agreements and PLAs, they not only dropped
 2   their opposition, but they affirmatively supported virtually the exact same projects they
 3   previously opposed.
 4         238. Defendants’ history of opposing previous developments is relevant to their
 5   actions against Evans Hotels, because they are using the same playbook. As with
 6   Cisterra, Town and Country, and the Marriott Marquis, Defendants began by opposing
 7   the projects before the government bodies that voted to approve or deny the projects. In
 8   those oppositions, Defendants asserted lengthy objections listing numerous CEQA
 9   violations – objections that must be raised during the approval process before filing a
10   lawsuit. If Defendants were unsuccessful in lining up sufficient “no votes” before the
11   public hearing, such as in the case with the Cisterra 7th & Market project, Defendants
12   then file lawsuits against those projects, arguing that the approval process did not
13   comply with CEQA or land use measures. If, as was the case in their lawsuits over the
14   Cisterra 7th & Market projects and the first Convention Center Expansion, Defendants’
15   lawsuits are rejected by the Superior Courts, they appeal the dismissals. None of those
16   appeals has been successful. Of course now the projects rarely reach litigation because
17   Defendants “own” the majority votes on City Council, and/or they exercise their control
18   over the Mayor’s office to prevent the project from getting docketed for a public hearing
19   until the necessary votes are surreptitiously lined up and agreed to by a majority of the
20   Councilmembers.
21         239. That pattern is consistent with the actions Defendants have taken against
22   the Bahia redevelopment. Currently, Defendants are trying to block approval for the
23   redevelopment by asserting their claims about Gleason Road. Should the Bahia
24   redevelopment project receive approval from the City Council (which Defendants have
25   assured Plaintiffs it will not), Defendants have threatened future lawsuits with
26   arguments created out of “thin air.” Indeed, Defendants have pointed to their prior
27   actions to block or delay other developments as cautionary tales, warning Evans Hotels
28   that the same thing will happen to it unless it capitulates to Defendants’ demands.

                                               81
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2803 Page 84 of 123



 1          240. Serial sham conduct is particularly pernicious when it denies parties
 2   “meaningful access to” government process. Cal. Motor Trans. Co. v. Trucking
 3   Unlimited, 404 U.S. 508, 512 (1972).
 4          241. In recent years, especially after Defendants extracted the agreement with
 5   the Mayor that permits them to block projects even from being docketed, Defendants
 6   have used their power to deny developers like Evans Hotels meaningful and timely
 7   access to the City Council and a public hearing.
 8          242. Defendants’ actions have been taken for an unlawful purpose – to force
 9   Evans Hotels to enter into a PLA and card check neutrality agreement. PLAs in the
10   construction industry are lawful only if they are entered into voluntarily. N.L.R.B. v.
11   Local Union 103, Int’l Ass’n of Bridge, Structural & Ornamental Iron Workers, AFL-
12   CIO, 434 U.S. 335, 347 n.10 (1978).
13          243. The same is true of coerced card check neutrality agreements. The First
14   Amendment and § 8(c) of the NLRA protect an employers’ right to speak in opposition
15   to unionization. That “free speech right . . . cannot be infringed by a union[.]” N.L.R.B.
16   v. Gissel Packing Co., 395 U.S. 575, 617 (1969). However, card check neutrality
17   agreements restrict employer speech by preventing employers from expressing opinions
18   against unionization.
19          244. Defendants’ conduct towards the Bahia also violates the standard for single
20   sham. This occurs when a party’s claims are objectively baseless and for an improper or
21   unlawful purpose. Sosa, 437 F.3d at 934, 938.
22          245. Defendants’ claims about the Bahia redevelopment are objectively baseless.
23   Defendants know and have been told repeatedly by government officials that the
24   MBMPU does not require retention of Gleason Road. Nonetheless, Defendants persist
25   in arguing that it is required.
26

27

28

                                                  82
                                       SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2804 Page 85 of 123



 1                                 FIRST CLAIM FOR RELIEF
 2                                 (Unlawful Secondary Boycott)
 3     (Against Defendants Unite Here! Local 30 and San Diego County Building and
 4                           Construction Trades Council, AFL-CIO)
 5         246. Evans Hotels incorporates by reference the allegations contained in
 6   Paragraphs 1 through 245, as if fully set forth herein.
 7         247. Evans Hotels brings this action pursuant to Section 303 of the Labor
 8   Management Relations Act (“LMRA”), which states in pertinent part that “[i]t shall be
 9   unlawful . . . for any labor organization to engage in any activity or conduct defined as
10   an unfair labor practice in section 158(b)(4) of this title.” 29 U.S.C. § 187(a).
11   Unlawful Secondary Boycott by Pressuring SeaWorld to Cease Doing Business
12   with Plaintiffs.
13         248. Section 8(b)(4) of the National Labor Relations Act (“NLRA”) states in
14   pertinent part that “[i]t shall be an unfair labor practice for a labor organization or its
15   agents . . . to threaten, coerce, or restrain any person engaged in commerce or in an
16   industry affecting commerce, where in either case an object thereof is . . . forcing or
17   requiring any person . . . to cease doing business with any other person.” 29 U.S.C.
18   § 158(b)(4)(ii).
19         249. By using the word “coerce,” Congress “did not intend to proscribe only
20   strikes or picketing but intended to reach any form of economic pressure of a
21   compelling or restraining nature.” Associated Gen. Contractors v. N.L.R.B., 514 F.2d
22   433, 438 (9th Cir. 1975). Particular statements constitute prohibited “coercive threats”
23   if, based on the specific language used and surrounding conduct and events, they
24   reasonably can be expected to threaten parties with “ruin or substantial loss.” N.L.R.B.
25   v. Retail Store Employees Union Local 1001, 447 U.S. 607, 614 (1980).
26         250. Local 30 is a “labor organization” under Section 303(a) of the LMRA and
27   Section 8(b)(4) of the NLRA.
28

                                                83
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2805 Page 86 of 123



 1         251. Sea World LLC is a “person” under 29 U.S.C. § 152(1). SeaWorld is
 2   engaged in “commerce” and/or activities that “affect commerce,” including (but not
 3   limited to) operating SeaWorld branded theme parks.
 4         252. SeaWorld and Evans Hotels, through EHSW, LLC, entered into a Joint
 5   Venture in January 2018 to develop, own and operate a SeaWorld hotel. SeaWorld and
 6   Evans Hotels began working on the Joint Venture before April 2015, when they first
 7   entered into a letter of intent and had already started the initial stage of getting the
 8   approvals for the project.
 9         253. Defendants knew about the Joint Venture and the significance of this
10   opportunity for Evans Hotels’ business, because the plans to develop a SeaWorld
11   branded hotel were released to the public on November 9, 2015. Defendants also knew
12   about the importance to SeaWorld of increasing sales by maintaining a positive public
13   image and meeting its business objective to get its new attractions passed through the
14   Coastal Commission.
15         254. When Defendants were unsuccessful in getting Evans Hotels to agree to
16   sign a card check neutrality agreement and a PLA with respect to the redevelopment of
17   the Bahia, they decided to increase the pressure by targeting SeaWorld, Evans Hotels’
18   partner in the recently signed Joint Venture (i.e., a secondary party).
19         255. Defendants Mr. Lemmon, Ms. Browning, and/or Doe defendants,
20   communicated with representatives of SeaWorld, including Ms. Rolfe, in the
21   Spring/Summer 2018 and told them that if Evans Hotels did not agree to a card check
22   neutrality agreement at the Bahia they would target not just Evans Hotels’ other
23   projects, but also SeaWorld. Specifically, Defendants threatened that they would
24   impede SeaWorld’s ability to get attractions approved at the Coastal Commission,
25   engage in union-organizing tactics against SeaWorld, collaborate with SeaWorld
26   opponents (e.g., People for the Ethical Treatment of Animals) to disrupt SeaWorld’s
27   business and harm its name and reputation, and/or engage in other acts of reprisal
28   against SeaWorld in the backdrop of the historical conflict between Evans Hotels and

                                                84
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2806 Page 87 of 123



 1   Local 30. Given that SeaWorld’s labor force is not organized, Defendants’ threatened
 2   union-organizing tactics against SeaWorld could reasonably be construed as threats to
 3   unionize parts of SeaWorld’s labor force, with the object of pressuring SeaWorld to
 4   cease doing business with Evans Hotels.
 5         256. After these meetings with Defendants, SeaWorld did a sudden about face
 6   and, within months of signing a deal that had been negotiated and developed over more
 7   than three years, it announced to Evans Hotels in a meeting that took place on August
 8   10, 2018 that it could no longer move forward as planned with the SeaWorld hotel.
 9   When pressed as to what prompted SeaWorld to suddenly abandon a project that it had
10   so eagerly pursued for years, SeaWorld stated its concern that if Evans Hotels did not
11   come to an agreement with Ms. Browning and Local 30 regarding the Bahia, that
12   Defendants would target SeaWorld based on its relationship with Evans Hotels.
13   SeaWorld said that while it understood why Evans Hotels did not want to do a deal with
14   Defendants, SeaWorld did not want Defendants to come after SeaWorld with
15   “pitchforks in air,” including but not limited to blocking its new projects that were
16   pending City and Coastal Commission approval, engaging in efforts to force
17   unionization, and/or mounting a full-scale corporate campaign against SeaWorld
18   through rallies, demonstrations, boycotts, walkouts, pickets, media, and websites
19   attacking SeaWorld’s brand.
20         257. On September 19, 2018, SeaWorld notified Evans Hotels of its decision to
21   terminate the Joint Venture.
22         258. SeaWorld’s decision to terminate was a direct result of Defendants’ threat
23   to target SeaWorld based on its relationship with Evans Hotels.
24         259. Defendants’ conduct was designed to and has in fact injured Evans Hotels.
25   As a direct result of Defendants’ unlawful conduct, Evans Hotels has suffered
26   substantial injury to its property and/or business, including but not limited to, lost profits
27   in excess of $100 million in connection with the opportunity to build a SeaWorld
28

                                                85
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2807 Page 88 of 123



 1   branded hotel, legal fees and other costs incurred because of, and in response to,
 2   Defendants’ coercive threats made in violation of NLRA Section 8(b)(4).
 3         260. That Defendants’ threats included the threat of organizing SeaWorld’s labor
 4   force does not prevent that threat from violating § 8(b)(4). To the contrary, even if
 5   Defendants actually directed their threat at SeaWorld as a potential primary employer, it
 6   is an unlawful labor practice if the threat also has a secondary objective. Mead v. Retail
 7   Clerks Int’l Ass’n, Local Union No. 839, AFL-CIO, 523 F.2d 1371, 1379 n.9 (9th Cir.
 8   1975) (that a union acts with “mixed motives” to place pressure on an employer to both
 9   unionize that employer’s employees but also to pressure that employer to cease doing
10   business with another employer “does not bar relief” under Section 8(b)(4)); Mautz &
11   Oren, Inc. v. Teamsters, Local No. 279, 882 F.2d 1117, 1120–21 (7th Cir. 1989) (“it is
12   not necessary to find that the sole object . . . was secondary so long as one of the union’s
13   objectives was to influence the secondary employer to bring pressure to bear on the
14   primary”). Defendants intended for their threat to SeaWorld to have a secondary
15   objective – to force SeaWorld to cease doing business with Evans Hotels unless it
16   agreed to Defendants’ demands.
17   Unlawful Secondary Boycott by Pressuring Plaintiffs to Sign a PLA to Force
18   Contractors and Subcontractors to Employ Union Labor.
19         261. Section 8(b)(4) of the NLRA also states in pertinent part that “[i]t shall be
20   an unfair labor practice for a labor organization or its agents . . . to threaten, coerce, or
21   restrain any person engaged in commerce or in an industry affecting commerce, where
22   in either case an object thereof is . . . forcing or requiring any employer . . . to enter into
23   any agreement which is prohibited by subsection (e)[.]” 29 U.S.C. § 158(b)(4)(ii)(A).
24         262. Section 8(e) of the NLRA also states in pertinent part that “[i]t shall be an
25   unfair labor practice for any labor organization and any employer to enter into any
26   contract or agreement, express or implied, whereby such employer ceases or refrains or
27   agrees to cease or refrain from handling, using, selling, transporting or otherwise
28

                                                 86
                                      SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2808 Page 89 of 123



 1   dealing in any of the products of any other employer, or to cease doing business with
 2   any other person[.]” 29 U.S.C. § 158(e).
 3         263. Building Trades is a “labor organization” under Section 303(a) of the
 4   LMRA and Section 8(b)(4) of the NLRA.
 5         264. Evans Hotels is not engaged primarily in the building and construction
 6   industry and does not employ workers engaged in the building and construction
 7   industry. Evans Hotels does not directly control labor relations of any potential
 8   construction site connected to the Bahia redevelopment.
 9         265. Evans Hotels is not and never has been engaged in a collective bargaining
10   relationship with the Building Trades.
11         266. Mr. Lemmon, on behalf of the Building Trades, communicated to Bill
12   Evans that it will oppose the Bahia redevelopment project, as well as other Evans Hotels
13   developments, by supporting sham environmental and land use challenges and/or taking
14   any and all other impeding actions, including any corporate campaigns, unless Evans
15   Hotels agrees to a PLA requiring the use of union workers for its upcoming construction
16   developments.
17         267. Mr. Lemmon has demanded the PLA as a condition for Evans Hotels to “go
18   forward with your project” and put the pin back in the “grenade,” a threat that Evans
19   Hotels reasonably construed to cover a range of conduct with a secondary objective
20   against the historical backdrop of past threats to picket Evans Hotels’ clients.
21         268. Mr. Lemmon’s threats are broad based and include any and all acts, not
22   simply sham litigation.
23         269. Because Evans Hotels is not an employer primarily engaged in the
24   construction industry, does not control labor relations at any construction sites, is not
25   engaged in a collective bargaining relationship with the Building Trades, and does not
26   directly employ members of the Building Trades, this conduct amounts to a secondary
27   boycott and unfair labor practices in violation of NLRA Section 8(b)(4) and a violation
28   of NLRA Section 8(e), because the Building Trades has threatened Evans Hotels with

                                                87
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2809 Page 90 of 123



 1   opposition and financial harm unless it agrees to a PLA for the construction of the Bahia
 2   redevelopment project and other developments. These threats seek to apply economic
 3   pressure on Evans Hotels to employ only union contractors and cease or refrain from
 4   doing business with nonunion contractors.
 5         270.    The Building Trades’s conduct was designed to and has in fact injured
 6   Evans Hotels. As a direct result of the Building Trades’s unlawful conduct, Evans
 7   Hotels has suffered substantial injury to its property and/or business, including but not
 8   limited to, legal fees and other costs incurred because of, and in response to,
 9   Defendants’ coercive threats made in violation of NLRA Section 8(b)(4).
10         271. As a direct and proximate result of Local 30’s and the Building Trades’s
11   unfair labor practices, Evans Hotels has suffered business injuries and/or loss of
12   property. Plaintiffs’ damages include but are not limited to the loss of its right to
13   develop the Bahia in accordance with the Master Plan, the loss of its Joint Venture with
14   SeaWorld to develop, own and operate a SeaWorld hotel, loss of goodwill, lost profits,
15   and lost property value.
16                               SECOND CLAIM FOR RELIEF
17         Attempted Monopolization in Violation of Section 2 of the Sherman Act
18                                   (Against All Defendants)
19         272. Evans Hotels incorporates by reference the allegations contained in
20   Paragraphs 1 through 271, as if fully set forth herein.
21         273. Evans Hotels competes or has attempted to compete with other hotel
22   operators in the Mission Bay and Downtown San Diego market for full-service,
23   waterfront hotels in San Diego (hereinafter the “Relevant Market”). The Relevant
24   Market not only includes the operations of such hotels, but also the use of contractors in
25   the construction of hospitality properties in San Diego along the coastline of and in
26   downtown San Diego.
27         274. Neither Defendants nor their members compete amongst themselves. They
28   represent different skill trades and do not compete for the same work. See, e.g., Connell

                                                88
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2810 Page 91 of 123



 1   Constr. Co. v. Plumbers & Steamfitters Local Union No. 100, 421 U.S. 616, 622-23
 2   (1975).
 3         275.   Defendants combine with each other and use their collective presence in
 4   the Relevant Market and their unlawful practices to prevent non-union hotels from
 5   entering the market or increasing their market share. Specifically, as alleged above,
 6   Defendants have relied on their unlawful playbook to halt or stop the development of
 7   ten or more new non-union hotels in the San Diego market and permit development of
 8   hotels only if the owners agree to a card check neutrality agreement and a PLA.
 9   Plaintiffs are informed and believe that Defendants in combination possess at a
10   minimum a 60% share and up to a 70% share of the Relevant Market.
11         276. By virtue of Defendants’ threats, statements, behavior, conduct, acts, and
12   omissions (and in combination with other groups and entities that give in to Defendants’
13   demands), Defendants prevent Evans Hotels and the other non-union developers
14   described herein from competing in the Relevant Market and have a specific intent to
15   destroy competition in the Relevant Market. Defendants’ behavior described in this
16   Amended Complaint demonstrates its specific intent to do so.
17         277. Defendants have engaged in predatory and/or anti-competitive conduct to
18   attempt to exercise control over the Relevant Market and do whatever it takes to prevent
19   non-union hotels from developing in San Diego. This conduct includes Defendants’
20   actions with respect to the other non-union development projects, as well as the actions
21   taken with respect to the Bahia redevelopment. One example of many unfair, unlawful
22   and fraudulent actions is Defendants’ attempt to combine with non-labor groups
23   (including but not limited to Protea and Virgin Hotels regarding the Seaport Village
24   development, other developers who have agreed to Defendants’ demands as a
25   prerequisite to obtaining necessary approvals of their hotel developments, Citizens and
26   Paddlers Against the Bahia Hotel Land Grab on Bahia Point, San Diegans for
27   Responsible Planning, and Rick Bates, the member of Local 30 who submitted a public
28   records request regarding the SeaWorld hotel) to initiate or threaten to initiate sham

                                               89
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2811 Page 92 of 123



 1   CEQA, environmental, and land use opposition that will prevent or delay the
 2   development of non-union hotel properties. Pursuant to Defendants’ playbook,
 3   Defendants automatically initiate opposition to non-union developments without regard
 4   to the merits of their environmental and land use claims. Defendants’ willingness to
 5   abandon opposition, including CEQA challenges, by cooperating with developers—
 6   competitors of Plaintiffs—who agree to sign card check neutrality agreements and
 7   PLAs, demonstrates that such opposition is merely a sham.
 8         278. Another example is that Defendants threaten and engage in unlawful
 9   secondary boycotts against third parties, such as SeaWorld, with the purpose of forcing
10   the third party to cease doing business with the non-union hospitality developer. Yet
11   another example is that Defendants rely on bribery and other unlawful tactics to gain
12   “ownership” of City Councilmembers such that Defendants effectively unilaterally
13   control the docketing and voting of projects submitted for approval to City Council.
14   Defendants use their control over City Council to unlawfully attempt to extort a PLA
15   and card check neutrality agreement from Evans Hotels and other developers.
16         279. Defendants’ conduct in filing lawsuits and opposing projects before the
17   City Council and the Coastal Commission based on non-labor statutes or ordinances,
18   such as CEQA and local land use laws, is not protected petitioning activity. Defendants
19   have filed numerous lawsuits and have asserted CEQA and land use challenges to the
20   most significant non-union development projects before the City Council and/or Coastal
21   Commission. As Ms. Browning told Mr. Evans, Defendants concoct these challenges
22   out of “thin air” to drive up the costs of the project and create delay. As illustrated by
23   the public documents related to the Convention Center Phase 3, once Defendants obtain
24   what they want—a PLA and card check neutrality agreement—Defendants abandon the
25   litigation and opposition with, at best, only token provisions that fail to address most of
26   the purported environmental or land use issues raised in their challenges.
27         280. Defendants’ conduct also is not entitled to protection under either the
28   statutory or non-statutory exemptions to the antitrust laws. The statutory exemption

                                                90
                                     SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2812 Page 93 of 123



 1   does not apply because Defendants combine with each other and also with non-labor
 2   groups, including hotel developers and/or owners in the relevant market that sign PLAs
 3   and card check neutrality agreements as a condition of obtaining approval for their new
 4   developments and expansion plans, as well as environmental groups like Citizens and
 5   Paddlers Against the Bahia Hotel Land Grab on Bahia Point and San Diegans for
 6   Responsible Planning. Each of the hotel developers “operate[s] in the same market as
 7   the plaintiff to a sufficient degree that it would be capable of committing an antitrust
 8   violation against the plaintiff, quite independent of the union’s involvement.” USS-
 9   POSCO, 31 F.3d at 805-06 (citing H.A. Artists & Assocs. v. Actors’ Equity Ass’n, 451
10   U.S. 704 (1981)). Clear examples of such combinations are the hotel owners and
11   developers with which Defendants combine. One illustration of such a combination is
12   illustrated by Defendants’ combination with Protea and Virgin Hotels, a direct
13   competitor of Evans Hotels, to obtain approval of Protea’s proposal to the Port of San
14   Diego, Other entities, like the environmental groups with which Defendants combine,
15   though more remote, are also “deemed to be operating in the same market” because
16   such entities have a special role in carrying out, among other things, the sham litigation
17   that Defendants engage in to effectively excluded Plaintiffs and other non-union
18   developers and owners from the Relevant Market. Id.
19         281. The statutory exemption also does not apply because Defendants’ actions
20   are not in pursuit of Defendants’ legitimate self-interest. Defendants do not represent
21   Evans Hotels’ employees in seeking better working conditions. And the unfair and
22   unlawful business practices described herein involve threats and sham litigation,
23   including but not limited to automatically protesting permits for development projects,
24   filing baseless lawsuits, and bribery and extortion of public officials, and pressuring
25   businesses to cease doing business with non-union developers—none of which are
26   traditional organizational activities. Nor are engaging in acts to coerce employers to
27   enter into PLAs and card check neutrality agreements. While employers may
28   voluntarily enter into PLAs and card check neutrality agreements, unions may not use

                                               91
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2813 Page 94 of 123



 1   unlawful coercive tactics to force an involuntary agreement from the employers. Such
 2   tactics violate the NLRA, 28 U.S.C. § 158(c) and (f). These unlawful and non-
 3   traditional tactics demonstrate that Defendants are acting outside of their legitimate self-
 4   interest. Because Defendants’ use these non-traditional tactics, they also have the
 5   burden of establishing that such tactics are “not only lawful but necessary.” USS-
 6   POSCO, 31 F.3d at 809.
 7         282. The nonstatutory exemption does not apply because the restraints
 8   Defendants seek to impose do not “primarily affect” the parties to agreements between
 9   Defendants and developers (as no such collective bargaining relationship exists
10   between Evans Hotels and Defendants); the agreements do not concern wages, hours, or
11   conditions of employment that are mandatory subjects of collective bargaining
12   (Defendants have admitted they are not concerned with bettering working conditions of
13   Evans Hotels’ employees); and any agreement that would result is not the product of
14   bona fide arm’s length collective bargaining, but rather the product of developers
15   capitulating to Defendants’ non-traditional and unlawful tactics. Int’l Longshore &
16   Warehouse Union v. ICTSI Or., Inc., 863 F.3d 1178 (9th Cir. 2017).
17         283. Defendants’ intent, power, and resources create a dangerous probability
18   that Defendants will succeed in ensuring the Defendants and the non-labor groups with
19   which they combine monopolize the Relevant Market. In fact, Defendants’ illegal
20   behavior to date (with respect to the Bahia redevelopment and other development
21   projects described herein) and exclusionary intent that is evident in this behavior, poses
22   such a danger to competition in the Relevant Market that, if left unchecked, will result
23   in Defendants’ acquisition of monopoly power.
24         284. Defendants have specific intent to prevent competition between union and
25   non-union hotels in the Relevant Market. They seek to dominate the Relevant Market
26   by using unlawful tactics to force hotel developers to sign card check neutrality
27   agreements, thereby preventing any developers who refuse to sign such agreements (i.e.,
28   non-union hotel developers) from building or redeveloping their hotels. As Ms.

                                               92
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2814 Page 95 of 123



 1   Browning has stated repeatedly, Defendants’ goal is to unionize “each and every hotel in
 2   San Diego.” Ms. Carol Kim, Political Director for the Building Trades, stated that the
 3   use of union labor is “no longer a market liability,” but rather the expectation.
 4         285. Defendants also carry out this intent by preventing competition between
 5   union and non-union contractors. They have specific intent to monopolize the Relevant
 6   Market by using unlawful tactics to force hotel developers to sign PLAs, which would
 7   force Plaintiffs and other hotel developers to contract solely with contractors who
 8   employ union labor to construct their projects. Such PLAs prevent non-union
 9   contractors in the construction industry from performing construction work in the
10   Relevant Market. As a result of these anti-competitive efforts, developers who seek to
11   build or redevelop their hotels must pay increased labor costs.
12         286. Defendants have engaged in predatory and anticompetitive conduct to
13   accomplish their purpose through the unfair and unlawful business practices described
14   herein, including automatically protesting permits for development projects, filing
15   baseless lawsuits, engaging in bribery and extortion of public officials, and pressuring
16   businesses to cease doing business with non-union developers.
17         287. Defendants have used their unlawful playbook to create numerous barriers
18   to entry, including (1) imposing certain wage scales regardless of non-union hotels’
19   ability to pay (eliminating competition); (2) preventing non-union hotel owners from
20   “expanding their market share” and preventing non-union contractors from construction
21   in the market; (3) restraining hotel owners and employees rights to choose between
22   union and non-union status. Defendants do so by effectively controlling the City
23   Council and the permitting process, so that non-union projects are subject to sham
24   litigation and other challenges that not only drive up legal fees, but cause delay and can
25   jeopardize funding.
26         288. By demanding that all significant developments in the Relevant Market be
27   subject to PLA agreements, Defendants also create a barrier to entry to non-union
28

                                               93
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2815 Page 96 of 123



 1   subcontractors that are forced by Plaintiffs to contract solely with contractors who
 2   employ union labor to construct the Bahia redevelopment.
 3         289. Defendants have violated and continue to violate Section 2 of the Sherman
 4   Act, 15 U.S.C. § 2.
 5         290. As a direct and proximate result of Defendants’ anti-competitive activities
 6   in violation of Section 2 of the Sherman Act, Evans Hotels has suffered business injuries
 7   and/or loss of property in excess of $100 million. Plaintiffs’ damages include but are
 8   not limited to the loss of their right to develop the Bahia in accordance with the
 9   MBMPU, the lost opportunity to develop a non-union SeaWorld branded hotel, the loss
10   of the opportunity to operate the hotel at the redeveloped Seaport Village, loss of
11   goodwill, lost profits, and lost property value. Evans Hotels has suffered, and will
12   continue to suffer, irreparable harm if Local 30 is not enjoined from engaging in its anti-
13   competitive conduct.
14         291. Defendants’ anti-competitive activities have also caused, and continue to
15   cause, among other things, reduced competition and reduced supply due to Defendants’
16   unlawful practice of preventing the development of non-union hotels; blocked entry and
17   reduced desirability of entry into the Relevant Market by non-union hotels and non-
18   union hotel developers; a loss of revenue to non-union hotel owners and developers due
19   to unlawful delays; a loss of revenue to the City of San Diego in rental income; and
20   increased prices to consumers in the Relevant Market due to the lack of meaningful
21   market competition...
22         292. As a proximate result of the wrongful acts herein alleged, Evans Hotels has
23   been damaged in excess of $100 million. Evans Hotels is also entitled to recover treble
24   damages, costs of suit, and attorneys’ fees.
25
26

27

28

                                               94
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2816 Page 97 of 123



 1                               THIRD CLAIM FOR RELIEF
 2         Conspiracy to Monopolize in Violation of Section 2 of the Sherman Act
 3                                   (Against All Defendants)
 4         293. Evans Hotels incorporates by reference the allegations contained in
 5   Paragraphs 1 through 292, as if fully set forth herein.
 6         294. Neither Defendants nor their members compete amongst themselves. They
 7   represent different skill trades and do not compete for the same work.
 8         295. Defendants knowingly and willfully conspired among themselves to
 9   monopolize the Relevant Market, as defined in paragraph 273.
10         296. Defendants combine with each other and use their collective presence in
11   the Relevant Market and their unlawful practices to prevent non-union hotels from
12   entering the market or increasing their market share. As alleged above, Defendants have
13   relied on their unlawful playbook to halt or stop the development of ten or more new
14   non-union hotels in the San Diego market and permit development of hotels only if the
15   owners agree to a card check neutrality agreement and a PLA. Specifically, Defendants
16   combine with each other and use their collective presence in the Relevant Market and
17   their unlawful practices to prevent non-union hotels from entering the market or
18   increasing their market share. Specifically, as alleged above, Defendants have relied on
19   their unlawful playbook to halt or stop the development of ten or more new non-union
20   hotels in the San Diego market and permit development of hotels only if the owners
21   agree to a card check neutrality agreement and a PLA. Plaintiffs are informed and
22   believe that Defendants in combination possess at a minimum a 60% share and up to a
23   70% share of the Relevant Market.
24         297. Plaintiffs are informed and believe that Defendants seek to dominate the
25   Relevant Market by preventing non-union contractors in the construction industry from
26   performing construction work in the Relevant Market. By demanding that all
27   significant developments in the Relevant Market be subject to PLA agreements,
28

                                               95
                                    SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2817 Page 98 of 123



 1   Defendants force Plaintiff and other developers to contract solely with contractors who
 2   employ union labor to construct the Bahia redevelopment.
 3          298. Defendants are not involved in a labor dispute for the purpose of acting on
 4   behalf of their members. Evans Hotels is not unionized and there is not a petition for an
 5   election. Further, the unfair and unlawful business practices described herein are not
 6   traditional organizational activities. Local 30’s use of these practices demonstrates that
 7   it is acting illegitimately, outside its legitimate self-interest.
 8          299. Evans Hotels also is not engaged primarily in the building and construction
 9   industry. Further, the unfair and unlawful business practices described herein are not
10   traditional organizational activities. Defendants’ use of these practices demonstrates
11   that it is acting illegitimately, outside its legitimate self-interest.
12          300. Defendants have specific intent to prevent competition between union and
13   non-union hotels in the Relevant Market. They seek to dominate the Relevant Market
14   by using unlawful tactics to force hotel developers to sign card check neutrality
15   agreements; thereby preventing any developers who refuse to sign such agreements (i.e.,
16   non-union hotel developers) from building or redeveloping their hotels. As Ms.
17   Browning has stated repeatedly, Defendants’ goal is not to better working conditions of
18   non-union employees but, instead, to unionize “each and every hotel in San Diego.”
19          301. Defendants also carry out this intent by preventing competition between
20   union and non-union contractors. They seek to dominate the Relevant Market by using
21   unlawful tactics to force hotel developers to sign PLAs, which would force Plaintiffs
22   and other hotel developers to contract solely with contractors who employ union labor
23   to construct their projects. Such PLAs prevent non-union contractors in the construction
24   industry from performing construction work in the Relevant Market. As a result of
25   these anti-competitive efforts, developers who seek to build or redevelop their hotels
26   must pay increased labor costs.
27          302. Defendants committed overt acts and engaged in other conduct pursuant to,
28   and in furtherance of, the conspiracy, including the acts alleged in this Amended

                                                  96
                                       SECOND AMENDED COMPLAINT
 Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2818 Page 99 of 123



 1   Complaint. Defendants have engaged in anti-competitive conduct directed toward
 2   preventing non-union developers from building or expanding non-union hotels and
 3   toward preventing the hiring of non-union contractors and subcontractors, thereby
 4   destroying competition in the Relevant Market. Defendants did these acts and things
 5   pursuant to, and in furtherance of, the conspiracy.
 6         303. Examples of overt acts in pursuit of the above-described conspiracy
 7   include: (i) actions taken against other non-union properties, including raising and
 8   litigating sham claims against the developers of those properties; abandoning
 9   environmental and land use claims when a developer agrees to Defendants’ demands,
10   with, at best, only token provisions that fail to address most of the purported
11   environmental or land use issues raised in their challenges; combining with Protea and
12   Virgin Hotels to obtain approval of Protea’s proposal for Seaport Village (over
13   competing proposals for non-union hotels like Evans Hotels’); (ii) Ms. Browning’s
14   communications with Councilmember I that she would not back down unless Evans
15   Hotels signed a card check neutrality agreement; (iii) Mr. Lemmon promising that
16   Defendants are “going to turn up the volume” in opposing Evans Hotels; and (iv) the
17   text messages from Mr. Lemmon and Ms. Browning to Mr. Gleason.
18         304. Defendants’ conduct in filing lawsuits and opposing projects before the
19   City Council and the Coastal Commission based on non-labor statutes or ordinances,
20   such as CEQA and local land use laws, is not protected petitioning activity. Defendants
21   have filed numerous lawsuits and have asserted CEQA and land use challenges to the
22   most significant non-union development projects before the City Council and/or Coastal
23   Commission. As Ms. Browning told Mr. Evans, Defendants concoct these challenges
24   out of “thin air” to drive up the costs of the project and create delay. As illustrated by
25   the public documents related to the Convention Center Phase 3, once Defendants obtain
26   what they want—a PLA and card check neutrality agreement—Defendants abandon the
27   litigation and opposition with, at best, only token provisions that fail to address most of
28   the purported environmental or land use issues raised in their challenges. Defendants’

                                                97
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2819 Page 100 of 123



 1   unlawful meetings with a majority of City Councilmembers prior to the public hearing
 2   to line up “no” votes and agreement with the Mayor’s office to not docket non-union
 3   projects without their consent constitute an abuse of process and is not petitioning.
 4         305. Defendants’ conduct also is not entitled to protection under either the
 5   statutory or non-statutory exemptions to the antitrust laws. The statutory exemption
 6   does not apply because Defendants combine with each other and also with non-labor
 7   groups, including hotel developers and/or owners in the relevant market that sign PLAs
 8   and card check neutrality agreements as a condition of obtaining approval for their new
 9   developments and expansion plans, as well as environmental groups like Citizens and
10   Paddlers Against the Bahia Hotel Land Grab on Bahia Point and San Diegans for
11   Responsible Planning. Each of these non-labor groups “operate[s] in the same market
12   as the plaintiff to a sufficient degree that it would be capable of committing an antitrust
13   violation against the plaintiff, quite independent of the union’s involvement.” USS-
14   POSCO, 31 F.3d at 805-06 (citing H.A. Artists & Assocs. v. Actors’ Equity Ass’n, 451
15   U.S. 704 (1981)). Clear examples of such combinations are the hotel owners and
16   developers with which Defendants combine. One such example was Defendants’
17   combination with Protea and Virgin Hotels, a direct competitor of Evans Hotels, to
18   obtain approval of Protea’s proposal to the Port of San Diego. Other entities, like the
19   environmental groups with which Defendants combine, though more remote, are also
20   “deemed to be operating in the same market” because such entities have a special role in
21   carrying out, among other things, the sham litigation that Defendants engage in to
22   effectively excluded Plaintiffs and other non-union developers and owners from the
23   Relevant Market. Id.
24         306. The statutory exemption also does not apply because Defendants’ actions
25   are not in pursuit of Defendants’ legitimate self-interest. Defendants do not represent
26   Evans Hotels’ employees in seeking better working conditions. The unfair and unlawful
27   business practices described herein, such as threats and sham litigation, including but
28   not limited to automatically protesting permits for development projects, filing baseless

                                               98
                                    SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2820 Page 101 of 123



 1   lawsuits, bribery and extortion of public officials, pressuring businesses to cease doing
 2   business with non-union developers, and engaging in acts to coerce employers to enter
 3   into PLAs and card check neutrality agreements are not traditional organizational
 4   activities. While employers may voluntarily enter into PLAs and card check neutrality
 5   agreements, unions may not use unlawful coercive tactics to force an involuntary
 6   agreement from the employers. Such tactics violate the NLRA, 28 U.S.C. § 158(c) and
 7   (f). These unlawful and non-traditional tactics demonstrate that Defendants are acting
 8   outside of their legitimate self-interest. Because Defendants use these non-traditional
 9   tactics, they also have the burden of establishing that such tactics are “not only lawful
10   but necessary.” USS-POSCO, 31 F.3d at 809.
11         307. The nonstatutory exemption does not apply because the restraints
12   Defendants seek to impose do not “primarily affect” the parties to agreements between
13   Defendants and developers (as no such collective bargaining relationship exists between
14   Evans Hotels and Defendants); the agreements do not concern wages, hours, or
15   conditions of employment that are mandatory subjects of collective bargaining
16   (Defendants have admitted they are not concerned with bettering working conditions of
17   Evans Hotels’ employees); and any agreement that would result is not the product of
18   bona fide arm’s length collective bargaining, but rather the product of developers
19   capitulating to Defendants’ non-traditional and unlawful tactics. Int’l Longshore &
20   Warehouse Union v. ICTSI Or., Inc., 863 F.3d 1178 (9th Cir. 2017).
21         308. As a direct and proximate result of Defendants’ anti-competitive activities
22   in violation of Section 2 of the Sherman Act, Evans Hotels has suffered business injuries
23   and/or loss of property. Plaintiffs’ damages include but are not limited to the loss of its
24   right to develop the Bahia in accordance with the Master Plan, the lost opportunity to
25   develop a non-union SeaWorld branded hotel, the loss of the opportunity to operate the
26   hotel at the redeveloped Seaport Village, loss of goodwill, lost profits, and lost property
27   value. Evans Hotels has suffered, and will continue to suffer, irreparable harm if
28   Defendants are not enjoined from engaging in its anti-competitive conduct.

                                               99
                                    SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2821 Page 102 of 123



 1         309. Defendants’ anti-competitive activities have also caused, and continue to
 2   cause, among other things, reduced competition and reduced supply due to Defendants’
 3   unlawful practice of preventing the development of non-union hotels; blocked entry and
 4   reduced desirability of entry into the Relevant Market by non-union hotels and non-
 5   union hotel developers; a loss of revenue to non-union hotel owners and developers due
 6   to unlawful delays; a loss of revenue to the City of San Diego in rental income; and
 7   increased prices to consumers in the Relevant Market due to the lack of meaningful
 8   market competition. As a proximate result of the wrongful acts herein alleged, Evans
 9   Hotels has been damaged in excess of $100 million. Evans Hotels is also entitled to
10   recover treble damages, costs of suit, and attorneys’ fees.
11                               FOURTH CLAIM FOR RELIEF
12            Violation of the Racketeer Influenced and Corrupt Organizations Act, 18
13                                            U.S.C. § 1962(c)
14                                       (Against All Defendants)
15         310. Evans Hotels incorporates the allegations contained in Paragraphs 1
16   through 309, as if fully set forth herein.
17         311. Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a
18   “person” under 18 U.S.C. §§ 1961(3) and 1964(c).
19         312. Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(c),
20   and 1962(d).
21         313. Defendants Local 30, Ms. Browning, the Building Trades, and Mr.
22   Lemmon, along with Tony LoPresti, San Diegans for Responsible Planning, and, Rick
23   Bates, the member of Local 30 who submitted a public records request regarding the
24   SeaWorld hotel, and all of their affiliated entities, agents, and/or any subsidiaries,
25   constitute an “enterprise” engaged in, and whose activities affect, interstate commerce
26   within the meaning of 18 U.S.C. §§ 1961(4) and 1962(c) (the “Local 30 Enterprise”).
27   The Local 30 Enterprise is an informal association that operates for the common
28   purpose of forcing unionization of San Diego hotels and the employment of only union

                                                100
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2822 Page 103 of 123



 1   labor in hotel construction and redevelopment. The Local 30 Enterprise exists separate
 2   and apart from the pattern of racketeering activity alleged and the Defendants
 3   themselves. Indeed, separate and apart from the enterprise, Local 30 has no purpose in
 4   unionizing construction and redevelopment projects, and the Building Trades has no
 5   purpose in unionizing hotel workers. Yet each has refused deals with developers that
 6   would further their own unionization efforts because the developer would not agree to
 7   demands that would benefit the other union. For example, although the developer of the
 8   Cisterra 7th & Market project had acquiesced to sign a PLA with Defendant Building
 9   Trades and use union labor for construction, it did not have authority or control to
10   commit the owner of the housing/hotel complex (Marriott) that was part of the project to
11   agree to a card check neutrality agreement with Local 30. As a result, the Building
12   Trades turned down the PLA and opposed the project until Marriott acquiesced.
13         314. The Local 30 Enterprise has a discernible structure. Ms. Browning and Mr.
14   Lemmon lead the enterprise, with support from Local 30 and the Building Trades. Ms.
15   Browning and Mr. Lemmon make decisions, communicate threats, and sign agreements
16   on behalf of Local 30 and the Building Trades, while mobilizing their members to attend
17   hearings, act as surrogates in lawsuits, and hold serial meetings with government
18   officials off the record to secure opposition to non-union projects (in violation of the
19   Brown Act).
20         315. As part of the Local 30 Enterprise, each of the Defendants was and is
21   associated with the Local 30 Enterprise and has conducted or participated, directly or
22   indirectly, in the management and operation of the affairs of the Local 30 Enterprise in
23   relation to Evans Hotels and other developers, including, but not limited to, Cisterra,
24   Atlas Hotels, Lane Field, Sunroad, KSL Resorts, and Marriott, through a pattern of
25   activity unlawful under 18 U.S.C. § 1961(A) and (B), including multiple, repeated, and
26   continuous acts or threats involving extortion and/or attempted extortion, chargeable
27   under 18 U.S.C. § 1951 and California Penal Code §§ 518, 522, 523, 524.
28

                                               101
                                    SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2823 Page 104 of 123



 1         316. Defendants also have engaged in multiple, repeated, and continuous acts or
 2   threats involving extortion and/or attempted extortion, chargeable under 18 U.S.C.
 3   § 1951 and California Penal Code §§ 518, 522, 524, by threatening entities that engage
 4   in business with employers like Evans Hotels as a means of forcing the employers to
 5   accede to Defendants’ demands. Defendants took such actions against SeaWorld in an
 6   effort to extort Evans Hotels, against Cisterra as a means of forcing Marriott to agree to
 7   Defendants’ demands, and, on information and belief, have taken similar actions against
 8   other employers.
 9         317. Defendants have threatened Evans Hotels and other developers with
10   economic harm and harm to their property by threatening to ruin development plans by
11   bringing baseless lawsuits and challenges for the purpose of delaying and frustrating
12   developments—issues that have caused developers to lose business partners or
13   financing, as well as incur substantial legal fees to fight the baseless challenges—and
14   threatening harmful public relations campaigns regarding non-labor issues.
15         318. Defendants, through Allison Rolfe, threatened SeaWorld with negative
16   publicity, otherwise non-existent union organizing, and baseless opposition to its future
17   projects unless its business partner, Evans Hotels, agreed to enter into a PLA and card
18   check neutrality agreement for the Bahia, a project unrelated to SeaWorld.
19         319. Defendants have carried out their threats by filing sham lawsuits, such as
20   the action by Ms. Browning and Local 30 challenging the Convention Center Phase 3
21   financing plan and the CEQA action by the local unions that comprise the Building
22   Trades. Defendants also threatened further sham CEQA litigation that was resolved in
23   the settlement signed by Ms. Browning on behalf of Local 30 and by Mr. Lemmon on
24   behalf of San Diego Coalition for a Better Convention Center and the Building Trades.
25         320. Defendants also have raised sham challenges against other developers,
26   including the environmental suit against the Cisterra 7th & Market development that
27   Ms. Browning admitted was a sham and the affordable accommodation challenge she
28   pulled out of “thin air” to oppose the Sunroad Harbor Island Hotel development.

                                               102
                                    SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2824 Page 105 of 123



 1         321. Defendants have threatened Evans Hotels with similar sham challenges,
 2   claiming the Bahia redevelopment project would violate a requirement to retain Gleason
 3   Road even though the City has informed Defendants that the MBMPU does not contain
 4   such a requirement. By referencing her past actions involving Cisterra and Sunroad,
 5   Ms. Browning threatened Evans Hotels with similar sham litigation. Mr. Lemmon’s
 6   threats included describing Defendants’ conduct as a “grenade with the pin out on the
 7   table” that could only be put back in the grenade if Evans Hotels capitulated to
 8   Defendants’ demands for a PLA and card check neutrality agreement.
 9         322. These threats have instilled reasonable fear in Evans Hotels and other
10   developers of economic harm, leading to many developers capitulating to Defendants’
11   demands.
12         323. Defendants have employed unlawful means to extort Evans Hotels and
13   other developers, including but not limited to automatically disingenuously protesting
14   permits for development projects, filing sham lawsuits and challenges to the project,
15   covertly communicating with – in violation of the Brown Act – government officials to
16   line up “no” votes for non-union projects, and pressuring businesses to cease doing
17   business with non-union developers.
18         324. Defendants’ actions have been for the purpose of seeking unlawful ends.
19   Defendants have no right to demand that Evans Hotels enter into PLAs or card check
20   neutrality agreements involuntarily. Defendants also have strong-armed City officials to
21   demand that Evans Hotels enter into such agreements as a condition of obtaining City
22   approval of the lease amendment despite knowing that such conditions are unlawful.
23         325. As a result of their actions, Defendants have obtained property within the
24   meaning of 18 U.S.C. § 1951, including (i) money in the form of per capita payments,
25   union dues, union fees, and other payments, such as contributions to union pension and
26   health plans; (ii) developers’ rights to have a vote for unionization carried out by secret
27   ballot; (iii) the right to determine and pay specific wages, benefits, and union dues
28   deducted from employee compensation; (iv) proprietary personnel information (i.e.,

                                                103
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2825 Page 106 of 123



 1   employee contact lists) without having to obtain signed authorization cards from 30% of
 2   the employee unit and successfully petition the NLRB for an election; and (v) free
 3   access and use of the employer’s premises for soliciting employees and holding captive
 4   audience speeches on working time.
 5         326. As a result of their actions, Defendants have obtained property and
 6   consideration for purposes of Penal Code § 518, including (i) money in the form of per
 7   capita payments, union dues, union fees, and other payments, such as contributions to
 8   union pension and health plans; (ii) developers’ rights to have a vote for unionization
 9   carried out by secret ballot; (iii) the right to determine and pay specific wages, benefits,
10   and union dues deducted from employee compensation; (iv) proprietary personnel
11   information (i.e., employee contact lists) without having to obtain signed authorization
12   cards from 30% of the employee unit and successfully petition the NLRB for an
13   election; and (v) free access and use of the employer’s premises for soliciting
14   employees and holding captive audience speeches on working time.
15         327. As a result of their threats, Defendants have caused other developers to
16   sign agreements that give Defendants rights of actions against the developers, which is
17   consideration for purposes of Penal Code § 522. Specifically, the PLAs give
18   Defendants the right to bring actions against the developers if they employ non-union
19   contractors or workers. Similarly, the card check neutrality agreements give Defendants
20   the right to demand voluntary recognition of a union based solely on cards signed by
21   employees and to bring actions to prevent developers from exercising their First
22   Amendment rights to speak to their employees about unionization.
23         328. On information and belief, Defendants violated California Penal Code §§
24   7(6) and 85, by giving, offering, or promising something of value or advantage in the
25   form of future monetary and political support to Councilmembers to influence them to
26   withdraw their support for the Bahia Project, cast a vote against the project when it is
27   reviewed by the City Council, and prevent projects Defendants oppose from even
28   getting placed on the City Council’s docket.

                                                104
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2826 Page 107 of 123



 1         329. Although the specific statements made by Defendants to City
 2   Councilmember I are exclusively known to Defendants and City Councilmember I, the
 3   circumstances surrounding City Councilmember I’s abrupt decision to withdraw support
 4   for the Bahia redevelopment after meeting with Defendants (and that same
 5   Councilperson’s subsequent insistence that future support would be contingent on Evans
 6   Hotels agreeing to a card check neutrality agreement) provide grounds to reasonably
 7   infer that the Councilperson made a quid pro quo agreement with the Defendants. For
 8   example, City Councilmember I expressed support for and recognized the value of the
 9   project before a scheduled meeting with Ms. Browning. Weeks later, and after City
10   Councilmember I met with Ms. Browning for lunch, Councilmember I’s representative
11   told Mr. Evans that future support was conditioned on Evans Hotels’ agreement to sign a
12   card check neutrality agreement with Local 30. City Councilmember I’s actions also
13   are consistent with Mr. Lemmon’s repeated claim that he “own[s] five City
14   Councilmembers,” and also with Defendants’ relationship with City Councilmember II.
15         330. These acts or threats form a pattern of racketeering activity as they all have
16   occurred within 10 years of one another, are related insofar as they involve the same
17   participants, share the same purpose of forcing developers to cave in to the demands
18   made to enrich the Local 30 Enterprise, and employ the same methods, including, but
19   not limited to pursuing sham opposition to and litigation over projects in City Council,
20   administrative, Coastal Commission, and civil proceedings in an effort to hold projects
21   hostage unless Evans Hotels and the other developers accede to Defendants’ demands.
22   Evans Hotels also alleges on information and belief, including Defendant Local 30’s
23   past conduct toward Evans Hotels in the 1990s and its actions toward SeaWorld, that
24   Defendants also have employed the method of targeting third parties that do business
25   with other developers such as Marriott and Cisterra, to force them to cease doing
26   business unless the other developers caved to the demands of the Local 30 Enterprise.
27   These acts reflect use of Defendants’ “playbook” dating back to the 1990s and including
28   the multiple acts of racketeering activity in the last 10 years set forth herein.

                                                105
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2827 Page 108 of 123



 1         331. Using the threat of injury to Evans Hotels’ business interests, including the
 2   Bahia redevelopment project and the development of the SeaWorld branded hotel,
 3   Defendants have conspired and attempted to take property from Evans Hotels, including
 4   (i) money in the form of per capita payments, union dues, union fees, and other
 5   payments, such as contributions to union pension and health plans; (ii) developers’
 6   rights to have a vote for unionization carried out by secret ballot; (iii) the right to
 7   determine and pay specific wages, benefits, and union dues deducted from employee
 8   compensation; (iv) proprietary personnel information (i.e., employee contact lists)
 9   without having to obtain signed authorization cards from 30% of the employee unit and
10   successfully petition the NLRB for an election; and (v) free access and use of the
11   employer’s premises for soliciting employees and holding captive audience speeches on
12   working time. These are each things of value within the meaning of “property” under
13   18 U.S.C. § 1951.
14         332. Defendants’ activities described herein were taken knowingly and willfully
15   and have obstructed, delayed, or otherwise affected commerce.
16         333. Defendants’ conduct was designed to, and has in fact, injured Evans
17   Hotels. As a direct result of Defendants’ unlawful and ongoing threats of extortion in
18   violation of 18 U.S.C. § 1951 and Cal. Penal Code §§ 518, 522, and 524, SeaWorld
19   terminated its contract with Evans Hotels due to Defendants’ threat to target SeaWorld
20   based on its relationship with Evans Hotels. Evans Hotels also has been injured by the
21   delay in obtaining approval of the Bahia redevelopment, which diminishes the profits it
22   would earn from the redeveloped property.
23         334. Evans Hotels has suffered substantial injury to its property and/or business,
24   including but not limited to, lost profits in excess of $100 million in connection with the
25   opportunity to build a SeaWorld branded hotel, lost profits due to the delay in operating
26   the redeveloped Bahia, legal fees and other costs incurred because of, and in response
27   to, Defendants’ extortionate conduct, including the costs associated with responding to
28   Defendants’ baseless objections to the Bahia redevelopment.

                                                106
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2828 Page 109 of 123



 1                                FIFTH CLAIM FOR RELIEF
 2            Violation of the Racketeer Influenced and Corrupt Organizations Act, 18
 3                  U.S.C. § 1962(d), by Conspiring to Violate 18 U.S.C. § 1962(c)
 4                                       (Against All Defendants)
 5         335. Evans Hotels incorporates the allegations contained in Paragraphs 1
 6   through 334, as if fully set forth herein.
 7         336. Evans Hotels, LLC, BH Partnership LP, and EHSW, LLC are each a
 8   “person” under 18 U.S.C. §§ 1961(3) and 1964(c).
 9         337. Each of the Defendants is a “person” under 18 U.S.C. §§ 1961(3), 1962(c),
10   and 1962(d).
11         338. Defendants Local 30 (and its affiliated entities and/or any subsidiaries),
12   Ms. Browning, the Building Trades, and Mr. Lemmon, along with Tony LoPresti, San
13   Diegans for Responsible Planning, and Rick Bates, the member of Local 30 who
14   submitted a public records request regarding the SeaWorld hotel, constitute the Local 30
15   Enterprise engaged in, and whose activities affect, interstate commerce within the
16   meaning of 18 U.S.C. §§ 1961(4) and 1962(c). The Local 30 Enterprise is an informal
17   association that operates for the common purpose of forcing unionization of San Diego
18   hotels and the employment of only union labor in hotel construction and redevelopment.
19   The Local 30 Enterprise exists separate and apart from the pattern of racketeering
20   activity alleged and the Defendants themselves. Indeed, separate and apart from the
21   enterprise, Local 30 has no purpose in unionizing construction and redevelopment
22   projects, and the Building Trades has no purpose in unionizing hotel workers. Yet each
23   has refused deals with developers that would further their own unionization efforts
24   because the developer would not agree to demands that would benefit the other union.
25   For example, although the developer of Cisterra had acquiesced to sign a PLA with the
26   Building Trades and use union labor for construction, it did not have authority or control
27   to commit the owner of the housing/hotel complex (Marriott) that was part of the project
28

                                                107
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2829 Page 110 of 123



 1   to agree to a card check neutrality agreement with Local 30. As a result, the Building
 2   Trades turned down the PLA and opposed the project until Marriott acquiesced.
 3         339. The Local 30 Enterprise has a discernible structure. Ms. Browning and Mr.
 4   Lemmon lead the enterprise, with support from Local 30 and the Building Trades. Ms.
 5   Browning and Mr. Lemmon make decisions, communicate threats, and sign agreements
 6   on behalf of Local 30 and the Building Trades, while mobilizing their members to attend
 7   hearings, act as surrogates in lawsuits, and hold serial meetings with government
 8   officials off the record to secure opposition to non-union projects (in violation of the
 9   Brown Act).
10         340. Each of the Defendants was and is associated with the Local 30 Enterprise
11   and has conspired among themselves within the meaning of 18 U.S.C. § 1962(d) to
12   participate in the Local 30 Enterprise and violate 18 U.S.C. § 1962(c). Specifically,
13   each of the Defendants agreed and intended, and/or adopted the goal of furthering or
14   facilitating, the following endeavor: to conduct or participate, directly or indirectly, in
15   the management and operation of the affairs of the Local 30 Enterprise in relation to
16   Evans Hotels and other developers, including, but not limited to, Cisterra, Atlas Hotels,
17   Lane Field, Sunroad, KSL Resorts, and Marriott, through a pattern of activity unlawful
18   under 18 U.S.C. § 1961(A) and (B), including multiple, repeated, and continuous acts or
19   threats involving extortion and/or attempted extortion, chargeable under 18 U.S.C. §
20   1951 and California Penal Code §§ 518, 522, 524. Defendants engage in this endeavor
21   with the purpose of obtaining involuntary PLAs and card check neutrality agreements,
22   which will result in increased employment opportunities and wages for members of
23   Defendants Local 30 and the Building Trades, with corresponding economic benefits to
24   Defendants Local 30 and the Building Trades
25         341. Defendants also have engaged in multiple, repeated, and continuous acts or
26   threats involving extortion and/or attempted extortion, chargeable under 18 U.S.C.
27   § 1951 and California Penal Code §§ 518, 522, 524, by threatening entities that engage
28   in business with employers like Evans Hotels as a means of forcing the employers to

                                                108
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2830 Page 111 of 123



 1   accede to Defendants’ demands. Defendants took such actions against SeaWorld in an
 2   effort to extort Evans Hotels, against Cisterra as a means of forcing Marriott to agree to
 3   Defendants’ demands, and, on information and belief, have taken similar actions against
 4   other employers.
 5         342. Defendants have threatened Evans Hotels and other developers with
 6   economic harm and harm to their property. These threats include, among other things,
 7   running harmful public relations campaigns regarding non-labor issues and ruining
 8   development plans by bringing baseless lawsuits and challenges for the purpose of
 9   delay. Such delays have caused developers to lose business partners or financing, as
10   well as incur substantial legal fees to fight the baseless challenges.
11         343. Defendants, through Allison Rolfe, threatened SeaWorld with negative
12   publicity, otherwise non-existent union organizing, and baseless opposition to its future
13   projects unless its business partner, Evans Hotels, agreed to enter into a PLA and card
14   check neutrality agreement for the Bahia, a project unrelated to SeaWorld.
15         344. Defendants have carried out their threats by filing sham lawsuits, such as
16   the action by Ms. Browning and Local 30 challenging the Convention Center Phase 3
17   financing plan and the CEQA action by the local unions that comprise the Building
18   Trades. Defendants also threatened further sham CEQA litigation that was resolved in
19   the settlement signed by Ms. Browning on behalf of Local 30 and by Mr. Lemmon on
20   behalf of San Diego Coalition for a Better Convention Center and the Building Trades.
21         345. Defendants also have raised sham challenges against other developers,
22   including the environmental suit against the Cisterra 7th & Market development that
23   Ms. Browning admitted was a sham and the affordable accommodation challenge she
24   pulled out of “thin air” to oppose the Sunroad Harbor Island Hotel development.
25         346. Defendants have threatened Evans Hotels with similar sham challenges,
26   claiming the Bahia redevelopment project would violate a requirement to retain Gleason
27   Road even though the City has informed Defendants that the MBMPU does not contain
28   such a requirement. By referencing her past actions involving the Cisterra and Sunroad,

                                                109
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2831 Page 112 of 123



 1   Ms. Browning threatened Evans Hotels with similar sham litigation. Mr. Lemmon’s
 2   threats included describing Defendants’ conduct as a “grenade with the pin out on the
 3   table” that could only be put back in the grenade if Evans Hotels capitulated to
 4   Defendants’ demands for a PLA and card check neutrality agreement.
 5         347. These threats have instilled reasonable fear in Evans Hotels and other
 6   developers of economic harm, leading to many developers capitulating to Defendants’
 7   demands.
 8         348. Defendants have employed unlawful means to extort Evans Hotels and
 9   other developers, including but not limited to automatically protesting permits for
10   development projects, filing sham lawsuits and challenges to the project, covertly
11   communicating with public officials in violation of the Brown Act to line up “no” votes
12   to non-union projects, and pressuring businesses to cease doing business with non-union
13   developers.
14         349. Defendants’ actions have been for the purpose of seeking unlawful ends.
15   Defendants have no right to demand that Evans Hotels enter into PLAs or card check
16   neutrality agreements involuntarily. Defendants also have strong-armed City officials to
17   demand Evans Hotels enter into such agreements as a condition of obtaining City
18   approval of the lease amendment despite knowing that such conditions are unlawful.
19         350. As a result of their actions, Defendants have obtained property within the
20   meaning of 18 U.S.C. § 1951, including (i) money in the form of per capita payments,
21   union dues, union fees, and other payments, such as contributions to union pension and
22   health plans; (ii) developers’ rights to have a vote for unionization carried out by secret
23   ballot; (iii) the right to determine and pay specific wages, benefits, and union dues
24   deducted from employee compensation; (iv) proprietary personnel information (i.e.,
25   employee contact lists) without having to obtain signed authorization cards from 30% of
26   the employee unit and successfully petition the NLRB for an election; and (v) free
27   access and use of the employer’s premises for soliciting employees and holding captive
28

                                                110
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2832 Page 113 of 123



 1   audience speeches on working time. These are each things of value within the meaning
 2   of “property.”
 3         351. As a result of their actions, Defendants have obtained property and
 4   consideration for purposes of Penal Code 518, including (i) money in the form of per
 5   capita payments, union dues, union fees, and other payments, such as contributions to
 6   union pension and health plans; (ii) developers’ rights to have a vote for unionization
 7   carried out by secret ballot; (iii) the right to determine and pay specific wages, benefits,
 8   and union dues deducted from employee compensation; (iv) proprietary personnel
 9   information (i.e., employee contact lists) without having to obtain signed authorization
10   cards from 30% of the employee unit and successfully petition the NLRB for an
11   election; and (v) free access and use of the employer’s premises for soliciting
12   employees and holding captive audience speeches on working time.
13         352. As a result of their threats, Defendants have caused other developers to
14   sign agreements that give Defendants rights of actions against the developers, which is
15   consideration for purposes of Penal Code 522. Specifically, the PLAs give Defendants
16   the right to bring actions against the developers if they employ non-union contractors or
17   workers. Similarly, the card check neutrality agreements give Defendants the right to
18   demand voluntary recognition of a union based solely on cards signed by employees and
19   to bring actions to prevent developers from exercising their First Amendment rights to
20   speak to their employees about unionization.
21         353. On information and belief, Defendants violated California Penal Code §§
22   7(6) and 85, by giving, offering, or promising something of value or advantage in the
23   form of future monetary and political support to Councilmembers to influence them to
24   withdraw their support for the Bahia Project, cast a vote against the project when it is
25   reviewed by the City Council, and prevent projects Defendants oppose from even
26   getting placed on the City Council’s docket.
27         354. Although the specific statements made by Defendants to City
28   Councilmember I are exclusively known to Defendants and City Councilmember I, the

                                                111
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2833 Page 114 of 123



 1   circumstances surrounding City Councilmember I’s abrupt decision to withdraw support
 2   for the Bahia redevelopment after meeting with Defendants (and that same
 3   Councilperson’s subsequent insistence that future support would be contingent on Evans
 4   Hotels agreeing to a card check neutrality agreement) provide grounds to reasonably
 5   infer that the Councilperson made a quid pro quo agreement with the Defendants.
 6   Specifically, City Councilmember I expressed support for and recognized the value of
 7   the project before a scheduled meeting with Ms. Browning. Weeks later, and after City
 8   Councilmember I met with Ms. Browning for lunch, Councilmember I’s representative
 9   told Mr. Evans that future support was conditioned on Evans Hotels’ agreement to sign
10   a card check neutrality agreement with Local 30. City Councilmember I’s actions also
11   are consistent with Mr. Lemmon’s repeated claim that he “own[s] five City
12   Councilmembers,” and also with Defendants relationship with City Councilmember II.
13         355. These acts or threats form a pattern of racketeering activity as they all have
14   occurred within 10 years of one another, are related insofar as they involve the same
15   participants, share the same purpose of forcing developers to cave to the demands made
16   to enrich the Local 30 Enterprise, and employ the same methods, including, but not
17   limited to pursuing sham opposition to and litigation over projects in City Council,
18   administrative, Coastal Commission, and civil proceedings in an effort to hold projects
19   hostage unless Evans Hotels and the other developers accede to Defendants’ demands.
20   Evans Hotels also alleges on information and belief, including Defendant Local 30’s
21   past conduct toward Evans Hotels in the 1990s and its actions toward SeaWorld, that
22   Defendants also have employed the method of targeting third parties that do business
23   with other developers to force them to cease doing business unless the other developers
24   caved to the demands of the Local 30 Enterprise. These acts reflect use of Defendants’
25   “playbook” dating back to the 1990s and including the multiple acts of racketeering
26   activity in the last 10 years set forth herein.
27         356. Using the threat of injury to Evans Hotels’ business interests, including the
28   Bahia redevelopment project and the development of the SeaWorld branded hotel,

                                                 112
                                      SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2834 Page 115 of 123



 1   Defendants have conspired and attempted to take property from Evans Hotels, including
 2   (i) money in the form of per capita payments, union dues, union fees, and other
 3   payments, such as contributions to union pension and health plans; (ii) developers’
 4   rights to have a vote for unionization carried out by secret ballot; (iii) the right to
 5   determine and pay specific wages, benefits, and union dues deducted from employee
 6   compensation; (iv) proprietary personnel information (i.e., employee contact lists)
 7   without having to obtain signed authorization cards from 30% of the employee unit and
 8   successfully petition the NLRB for an election; and (v) free access and use of the
 9   employer’s premises for soliciting employees and holding captive audience speeches on
10   working time.
11         357. Defendants’ activities described herein were taken knowingly and willfully
12   and have obstructed, delayed, or otherwise affected commerce.
13         358. Defendants’ conduct was designed to and has in fact injured Evans Hotels.
14   As a direct result of Defendants’ unlawful and ongoing threats of extortion in violation
15   of 18 U.S.C. § 1951 and Cal. Penal Code §§ 518, 522, and 524, SeaWorld terminated its
16   contract with Evans Hotels as a direct result of Defendants’ threat to target SeaWorld
17   based on its relationship with Evans Hotels. Evans Hotels also has been injured by the
18   delay in obtaining approval of the Bahia redevelopment, which diminishes the profits it
19   would earn from the redeveloped property.
20         Evans Hotels has suffered substantial injury to its property and/or business,
21   including but not limited to, lost profits in excess of $100 million in connection with the
22   opportunity to build a SeaWorld branded hotel, lost profits due to the delay in operating
23   the redeveloped Bahia, legal fees and other costs      incurred because of, and in response
24   to, Defendants’ extortionate conduct, including the costs associated with responding to
25   Defendants’ baseless objections to the Bahia redevelopment.
26

27

28

                                                113
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2835 Page 116 of 123



 1                                SIXTH CLAIM FOR RELIEF
 2                                     Interference with Contract
 3                                      (Against All Defendants)
 4         359. Evans Hotels incorporates by reference as if set forth herein the allegations
 5   contained in Paragraphs 1-8, 10-46, 54-55, 169-171, 184-185, 187, 192-214, 217, 220-
 6   260. This interference alleged in this Sixth Claim for Relief is predicated solely on
 7   Defendants’ actions toward Evans Hotels and SeaWorld, resulting in the termination of
 8   their contractual relationship.
 9         360. Evans Hotels pleads this claim in the alternative to its First Claim for
10   Relief for Secondary Boycott. If Defendants dispute that Sections 8(b)(4)(ii) and 8(e)
11   apply to their activities toward SeaWorld or those activities otherwise fall outside the
12   scope of those statutes, and this Court agrees, this claim for relief would not be
13   preempted by federal law.
14         361. Evans Hotels had a valid, existing, and valuable contract with SeaWorld in
15   that EHSW and SeaWorld entered into a contract to form the Joint Venture in January
16   2018 to develop, own and operate a SeaWorld hotel.
17         362. Defendants knew of the Joint Venture between Evans Hotels and SeaWorld.
18         363. Defendants intentionally interfered with the contract between Evans Hotels
19   and SeaWorld in order to induce SeaWorld to terminate the Joint Venture. Defendants’
20   unlawful conduct includes threatening to impede SeaWorld’s ability to get new
21   attractions approved by the Coastal Commission and/or to disrupt SeaWorld’s business
22   and harm its name unless SeaWorld terminated its Joint Venture with Evans Hotels. In
23   order to protect its stock price, reputation, and business, and its plan to develop new
24   attractions, SeaWorld had no reasonable choice but to terminate the Joint Venture and its
25   business relationship with Evans Hotels. SeaWorld did so even in the face of its
26   obligation to pay Evans Hotels’ termination fees.
27

28

                                                  114
                                       SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2836 Page 117 of 123



 1         364. Defendants’ misconduct (and/or that of their agents) was intentional and
 2   committed with the purpose of causing economic injury to Evans Hotels. Defendants
 3   took these illegal actions for their own pecuniary benefit.
 4         365. Defendants’ misconduct caused an actual disruption of the contractual
 5   relationship between Evans Hotels and SeaWorld. SeaWorld publicly announced its
 6   formal termination of the Joint Venture on November 7, 2018.
 7         366. Defendants’ conduct was designed to and has in fact injured Evans Hotels.
 8   As a direct result of Defendants’ unlawful conduct, Evans Hotels has suffered
 9   substantial injury to its property and/or business, including but not limited to, lost profits
10   in excess of $100 million in connection with the opportunity to build a SeaWorld
11   branded hotel, legal fees and other costs incurred because of, and in response to,
12   Defendants’ unlawful conduct. Defendants’ misconduct is intentional and malicious to
13   such a degree that Evans Hotels is entitled to punitive or exemplary damages.
14                              SEVENTH CLAIM FOR RELIEF
15                                      Attempted Extortion
16                                    (Against All Defendants)
17         367. Evans Hotels incorporates by reference as if set forth herein the allegations
18   contained in Paragraphs 1-8, 10-46, 54-55, 169-171, 184-185, 187, 192-214, 217, 220-
19   260. This claim for relief is based solely on Defendants’ actions toward Evans Hotels
20   and SeaWorld, resulting in the termination of their contractual relationship, and
21   Defendants’ direct communications to Evans Hotels. Evans Hotels does not base this
22   claim for relief on any actions Defendants have taken before the City Council, in
23   communications with members of the City Council or the Mayor, or any statements
24   made on Defendants’ website.
25         368. Cal. Penal Code § 524 prohibits attempted extortion, which applies when a
26   person “attempts, by means of any threat, such as is specified in Section 519 of this
27   code, to extort property or other consideration from another. . . .”
28

                                                115
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2837 Page 118 of 123



 1         369. Defendants intended by their actions to commit extortion, by using the
 2   threat of and Evans Hotels’ fear of economic harm and injury to Evans Hotels’ business
 3   interests to induce Evans Hotels to give up its property, including (i) money in the form
 4   of per capita payments, union dues, union fees, and other payments, such as
 5   contributions to union pension and health plans; (ii) developers’ rights to have a vote for
 6   unionization carried out by secret ballot; (iii) the right to determine and pay specific
 7   wages, benefits, and union dues deducted from employee compensation; (iv) proprietary
 8   personnel information (i.e., employee contact lists) without having to obtain signed
 9   authorization cards from 30% of the employee unit and successfully petition the NLRB
10   for an election; and (v) free access and use of the employer’s premises for soliciting
11   employees and holding captive audience speeches on working time.
12         370. Defendants have engaged in multiple acts in furtherance of their attempt to
13   extortion. Defendants have threatened harm Evans Hotels’ property by threatening to
14   ruin the Bahia redevelopment project by bringing baseless lawsuits and challenges for
15   the purpose of delaying and frustrating developments—issues that have caused other
16   developers to lose business partners or financing, as well as incur substantial legal fees
17   to fight the baseless challenges.
18         371. Defendants, through Allison Rolfe, threatened SeaWorld with negative
19   publicity, otherwise non-existent union organizing, and baseless opposition to its future
20   projects unless its business partner, Evans Hotels, agreed to enter into a PLA and card
21   check neutrality agreement for the Bahia, a project unrelated to SeaWorld.
22         372. Defendants have threatened Evans Hotels with sham litigation and
23   challenges, claiming the Bahia redevelopment project would violate a requirement to
24   retain Gleason Road even though the City has informed Defendants that the MBMPU
25   does not contain such a requirement. By referencing her past actions involving the
26   Cisterra and Sunroad, Ms. Browning threatened Evans Hotels with similar sham
27   litigation. Mr. Lemmon’s threats included describing Defendants’ conduct as a
28   “grenade with the pin out on the table” that could only be put back in the grenade if

                                                116
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2838 Page 119 of 123



 1   Evans Hotels capitulated to Defendants’ demands for a PLA and card check neutrality
 2   agreement.
 3         373. These threats were intended to instill fear in Evans Hotels to force it to
 4   capitulate to Defendants’ demands.
 5         374. Although Defendants have been unsuccessful so far in their efforts, Evans
 6   Hotels has suffered substantial injury to its property and/or business, including but not
 7   limited to, lost profits in excess of $100 million in connection with the opportunity to
 8   build a SeaWorld branded hotel, legal fees and other costs incurred because of, and in
 9   response to, Defendants’ unlawful conduct. Defendants’ misconduct is intentional and
10   malicious to such a degree that Evans Hotels is entitled to punitive or exemplary
11   damages.
12                              EIGHTH CLAIM FOR RELIEF
13                Violation of California’s Unfair Competition Law (“UCL”),
14                           Cal. Bus. & Prof. Code §§ 17200, et seq.
15                                   (Against All Defendants)
16         375. Evans Hotels incorporates by reference as if set forth herein the allegations
17   contained in Paragraphs 1-8, 10-46, 54-55, 169-171, 184-185, 187, 192-214, 217, 220-
18   260. This claim for relief is based solely on Defendants’ actions toward Evans Hotels
19   and SeaWorld, resulting in the termination of their contractual relationship, and
20   Defendants’ direct communications to Evans Hotels. Evans Hotels does not base this
21   claim for relief on any actions Defendants have taken before the City Council, in
22   communications with members of the City Council or the Mayor, or any statements
23   made on Defendants’ website.
24         376. California’s Unfair Competition Law, Bus. &. Prof. Code § 17200, et seq.
25   (“UCL”) prohibits any unlawful, unfair or fraudulent business act or practice.
26         377. Defendants have violated the UCL through their acts in violation of
27   California Penal Code § 524.
28

                                               117
                                    SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2839 Page 120 of 123



 1   As a result of Defendants’ conduct, Evans Hotels has suffered injury to money or
 2   property, including but not limited to, lost profits in excess of $100 million in
 3   connection with the opportunity to build a SeaWorld branded hotel, lost profits due to
 4   the delay in operating the redeveloped Bahia, legal fees and other costs incurred because
 5   of, and in response to, Defendants’ extortionate conduct, including the costs associated
 6   with responding to Defendants’ baseless arguments to City Council and responding to
 7   Defendants’ baseless objections to the Bahia redevelopment.
 8

 9                                   PRAYER FOR RELIEF
10         WHEREFORE, Plaintiffs Evans Hotels, LLC, BH Partnership LP, and EHSW,
11   LLC respectfully request that the Court issue the following relief:
12         ON THE FIRST CLAIM FOR RELIEF:
13             A. Compensatory damages;
14             B. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’
15                fees;
16             C. Punitive damages; and
17             D. Such other relief as the Court deems just and proper.
18         ON THE SECOND AND THIRD CLAIMS FOR RELIEF:
19             A. Defendants and their agents be enjoined during this litigation and
20                permanently thereafter, from ongoing and future acts constituting violations
21                of federal antitrust laws to maintain and/or secure a monopoly, as provided
22                by 15 U.S.C. § 26;
23             B. Treble damages under section 4 of the Clayton Act, 15 U.S.C. § 15, arising
24                from harm Evans Hotels has suffered as a result of Defendants’ violation of
25                section 2 of the Sherman Act, 15 U.S.C. § 2;
26             C. Prejudgment interest;
27             D. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’
28                fees; and

                                                118
                                     SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2840 Page 121 of 123



 1          E. Such other relief as the Court deems just and proper.
 2    ON THE FOURTH AND FIFTH CLAIMS FOR RELIEF:
 3          A. Defendants and their agents be enjoined from engaging in further extortion
 4             and bribery in an effort to oppose Evans Hotels and/or the Bahia project;
 5          B. Damages against Defendants, jointly and severally, for a sum of money
 6             equal to the amount of damages Evans Hotels has sustained or will sustain
 7             (trebled pursuant to 18 U.S.C. § 1964(c));
 8          C. Prejudgment interest;
 9          D. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’
10             fees;
11          E. Punitive damages; and
12          F. Such other relief as the Court deems just and proper.
13       ON THE SIXTH AND SEVENTH CLAIMS FOR RELIEF:
14          A. Compensatory damages;
15          B. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’
16             fees;
17          C. Punitive damages; and
18          D. Such other relief as the Court deems just and proper.
19       ON THE EIGHTH CLAIM FOR RELIEF:
20          A. Defendants and their agents be enjoined during this litigation and
21             permanently thereafter, from ongoing and future acts constituting violations
22             of federal antitrust laws to maintain and/or secure a monopoly, as provided
23             by 15 U.S.C. § 26;
24          B. Prejudgment interest;
25          C. Costs of suit incurred, including all costs, expenses, attorneys’ and experts’
26             fees; and
27          D. Such other relief as the Court deems just and proper.
28

                                            119
                                 SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2841 Page 122 of 123



 1                                      JURY DEMAND
 2        Plaintiffs demand a trial by jury.
 3

 4   Dated: April 21, 2020                 AKIN GUMP STRAUSS HAUER &
                                           FELD LLP
 5                                         Susan K. Leader
                                           Rex S. Heinke
 6                                         Jessica M. Weisel
                                           Rebecca A. Girolamo
 7
                                           LITTLER MENDELSON, P.C.
 8                                         Lawrence D. Levien
 9

10                                         By:     s/ Susan Kay Leader
                                                        Susan Leader
11                                                 Attorneys for Plaintiffs
                                                  sleader@akingump.com
12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28

                                              120
                                   SECOND AMENDED COMPLAINT
Case 3:18-cv-02763-TWR-AHG Document 76 Filed 04/21/20 PageID.2842 Page 123 of 123



 1                               CERTIFICATE OF SERVICE
 2         STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3          I am employed in the County of Los Angeles, State of California. I am over the
     age of 18 and not a party to the within action; my business address is: 1999 Avenue of
 4   the Stars, Suite 600, Los Angeles, California 90067. On April 21, 2020, I served the
     foregoing document(s) described as:
 5
           SECOND AMENDED COMPLAINT FOR: (1) UNLAWFUL SECONDARY
 6         BOYCOTT; (2) ATTEMPTED MONOPOLIZATION IN VIOLATION OF
           SECTION 2 OF THE SHERMAN ACT; (3) CONSPIRACY TO
 7         MONOPOLIZE IN VIOLATION OF SECTION 2 OF THE SHERMAN
           ACT; (4) VIOLATION OF THE RACKETEER INFLUENCED AND
 8         CORRUPT ORGANIZATIONS ACT, 18 U.S.C. § 1962(c); (5) VIOLATION
           OF THE RACKETEER INFLUENCED AND CORRUPT
 9         ORGANIZATIONS ACT, 18 U.S.C. § 1962(d), BY CONSPIRING TO
           VIOLATE 18 U.S.C. § 1962(c); (6) INTERFERENCE WITH
10         PROSPECTIVE ECONOMIC ADVANTAGE; (7) ATTEMPTED
           EXTORTION; (8) UNFAIR COMPETITION (CAL. BUS. & PROF. CODE
11         § 17200, ET SEQ.); and DEMAND FOR JURY TRIAL
12   on the interested party(ies) below, using the following means:
13      All parties identified for Notice of Electronic Filing generated by the Court’s
              CM/ECF system under the referenced case caption and number
14

15      BY ELECTRONIC MAIL OR ELECTRONIC TRANSMISSION. Based on a court
     order or an agreement of the parties to accept service by e-mail or electronic
16   transmission, I caused the document(s) to be sent to the respective e-mail address(es) of
     the party(ies) as stated above. I did not receive, within a reasonable time after the
17   transmission, any electronic message or other indication that the transmission was
     unsuccessful.
18
       (FEDERAL) I declare that I am employed in the office of a member of the bar of this
19   court at whose direction the service was made.
20         Executed on April 21, 2020, at Los Angeles, California.
21

22

23                                             Suzanne G. Martinson

24

25
26

27

28

                                               121
                                    SECOND AMENDED COMPLAINT
